EXHIBIT 10.31   CREDIT LINE AGREEMENT
Execution Version

 
Published Deal CUSIP: 29980TAD1
Published Revolving Tranche 1 CUSIP: 29980TAE9
Published Revolving Tranche 2 CUSIP: 29980TAF6

 

 
 

 


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
among
 
EVEREST RE GROUP, LTD.,
EVEREST REINSURANCE (BERMUDA), LTD., and
EVEREST INTERNATIONAL REINSURANCE, LTD.,
and the other Subsidiary Borrowers party hereto
as Borrowers,
 
THE LENDERS NAMED HEREIN,
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
 
CITIBANK, N.A.,
 
as Syndication Agent,
 
and
 
ING BANK N.V., LONDON BRANCH,
as Documentation Agent
 
$800,000,000 Senior Credit Facilities
 
Joint Lead Arrangers and Joint Bookrunners:


WELLS FARGO SECURITIES, LLC and
 
CITIGROUP GLOBAL MARKETS INC.
 
Dated as of June 22, 2012
 






 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
Page
 
ARTICLE I


DEFINITIONS
 
1.1
Defined Terms 
1

1.2
Accounting Terms 
22

1.3
Other Terms; Construction 
23

1.4
Exchange Rates; Currency Equivalents
23

 
ARTICLE II
 


AMOUNT AND TERMS OF THE CREDIT
 
2.1
Commitments 
24

2.2
Borrowings 
24

2.3
Disbursements; Funding Reliance; Domicile of Loans 
25

2.4
Notes 
26

2.5
Termination and Reduction of Commitments 
27

2.6
Mandatory Payments and Prepayments 
27

2.7
Voluntary Prepayments 
28

2.8
Interest 
29

2.9
Fees 
30

2.10
Interest Periods 
31

2.11
Conversions and Continuations 
32

2.12
Method of Payments; Computations 
33

2.13
Recovery of Payments 
35

2.14
Use of Proceeds 
35

2.15
Pro Rata Treatment 
35

2.16
Increased Costs; Change in Circumstances; Illegality; Etc 
36

2.17
Taxes 
39

2.18
Compensation 
42

2.19
Replacement of Lenders 
42

2.20
Increase in Commitments 
43

2.21
Extension of Tranche 1 Maturity Date and Tranche 2 Maturity Date 
45

2.22
Defaulting Lenders 
47

 
ARTICLE III
 


LETTERS OF CREDIT
 
3.1
Issuance of Tranche 1 Letters of Credit 
51

3.2
Issuance of Tranche 2 Letters of Credit 
53

3.3
Notices 
54

 
 
 

--------------------------------------------------------------------------------

 
 
 
3.4
Participations 
54

3.5
Reimbursement 
55

3.6
Obligations Absolute 
56

3.7
No Liability of the Issuing Lender 
57

3.8
Secured Tranche 1 Letters of Credit 
57

3.9
Existing Letters of Credit 
58

3.10
Cash Collateral Account 
58

3.11
The Issuing Lender 
59

3.12
Effectiveness 
59

 
ARTICLE IV
 


CONDITIONS PRECEDENT
 
4.1
Conditions Precedent to the Restatement Effective Date 
59

4.2
Conditions Precedent to All Loans and Letters of Credit 
62

 
ARTICLE V
 


REPRESENTATIONS AND WARRANTIES
 
5.1
Corporate Organization and Power 
63

5.2
Authorization; Enforceability 
63

5.3
No Violation 
63

5.4
Governmental and Third-Party Authorization; Permits 
64

5.5
Litigation 
65

5.6
Taxes 
65

5.7
Subsidiaries 
65

5.8
Full Disclosure 
65

5.9
Margin Regulations 
65

5.10
No Material Adverse Effect 
66

5.11
Financial Matters 
66

5.12
ERISA 
66

5.13
Environmental Matters 
67

5.14
Compliance With Laws 
67

5.15
Regulated Industries 
68

5.16
Insurance 
68

5.17
OFAC; PATRIOT Act 
68

5.18
Security Documents 
68

 
ARTICLE VI
 


AFFIRMATIVE COVENANTS
 
6.1
GAAP Financial Statements 
69

6.2
Statutory Financial Statements 
70

6.3
Other Business and Financial Information 
71

 
 
 

--------------------------------------------------------------------------------

 
 
 
6.4
Corporate Existence; Franchises; Maintenance of Properties 
73

6.5
Compliance with Laws 
73

6.6
Payment of Obligations 
73

6.7
Insurance 
73

6.8
Maintenance of Books and Records; Inspection 
73

6.9
Public/Private Information 
74

6.10
OFAC, PATRIOT Act Compliance 
74

6.11
Collateral 
74

6.12
Further Assurances 
75

 
ARTICLE VII
 


FINANCIAL COVENANTS
 
7.1
Maximum Consolidated Indebtedness to Total Capitalization 
75

7.2
Consolidated Net Worth 
75

7.3
Financial Strength Ratings 
75

 
ARTICLE VIII
 


NEGATIVE COVENANTS
 
8.1
Fundamental Changes 
76

8.2
Indebtedness 
76

8.3
Liens 
76

8.4
Disposition of Assets 
79

8.5
Transactions with Affiliates 
79

8.6
Restricted Payments 
79

8.7
Lines of Business 
80

8.8
Fiscal Year 
80

8.9
Accounting Changes 
80

8.10
Limitations on Certain Restrictions 
80

8.11
Collateral 
81

8.12
Private Act 
82

 
ARTICLE IX
 


EVENTS OF DEFAULT
 
9.1
Events of Default 
82

9.2
Remedies; Termination of Commitments, Acceleration, Etc 
84

9.3
Remedies; Set Off 
85

 
ARTICLE X
 


THE ADMINISTRATIVE AGENT
 
10.1
Appointment 
86

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
10.2
Nature of Duties 
86

10.3
Exculpatory Provisions 
87

10.4
Reliance by Administrative Agent 
87

10.5
Non-Reliance on Administrative Agent and Other Lenders 
88

10.6
Notice of Default 
88

10.7
The Administrative Agent in its Individual Capacity 
88

10.8
Successor Agent 
89

10.9
Collateral and Guaranty Matters 
89

10.10
Issuing Lender
90

10.11
No Other Duties, Etc
90

 
ARTICLE XI
 


MISCELLANEOUS
 
11.1
Fees and Expenses 
90

11.2
Indemnification 
90

11.3
Governing Law; Consent to Jurisdiction 
92

11.4
Waiver of Trial by Jury 
92

11.5
Notices 
93

11.6
Amendments, Waivers, Etc 
94

11.7
Assignments, Participations 
96

11.8
No Waiver 
99

11.9
Successors and Assigns 
99

11.10
Survival 
100

11.11
Severability
100

11.12
Construction 
100

11.13
Confidentiality
100

11.14
Counterparts; Effectiveness
101

11.15
Disclosure of Information
101

11.16
Nonreliance
101

11.17
Entire Agreement
101

11.18
PATRIOT Act Notice
101

11.19
Addition and Termination of Borrowers
102

11.20
Judgement Currency
102

11.21
Effectiveness of the Amendment and Restatement; Existing Credit Agreement
102

 
ARTICLE XII
 


THE GUARANTY
 
12.1
The Guaranty 
103

12.2
Guaranty Unconditional 
103

12.3
Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances 
104

12.4
Waiver by Everest Group 
104

12.5
Subrogation 
104

12.6
Stay of Acceleration 
105

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
12.7
Continuing Guaranty; Assignments 
105

 
 
 
EXHIBITS
 
 

Exhibit A    Form of Note Exhibit B 1   Form of Notice of Borrowing Exhibit B 2 
Form of Notice of Conversion/Continuation Exhibit B-3   Form of Letter of Credit
Notice Exhibit C   Form of Compliance Certificate Exhibit D   Form of Assignment
and Assumption Exhibit E     Form of Second Amended and Restated Security
Agreement Exhibit F  Form of Collateral Value Report Exhibit G   Form of Joinder
Agreement Exhibit H   Form of Assumption Agreement

 
 
 
SCHEDULES
 
 

Schedule 1.1(a)  Commitments and Notice Addresses Schedule 1.1(b)   Collateral
Value Schedule 5.4 Licenses Schedule 5.7 Subsidiaries Schedule 8.3 Liens



 
 

--------------------------------------------------------------------------------

 
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
       THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 22,
2012, is made among EVEREST RE GROUP, LTD., a company organized under the laws
of Bermuda (“Everest Group”), EVEREST REINSURANCE (BERMUDA), LTD., a company
organized under the laws of Bermuda (“Everest Bermuda”), EVEREST INTERNATIONAL
REINSURANCE, LTD., a company organized under the laws of Bermuda (“Everest
International”, and collectively with Everest Group, Everest Bermuda and any
other Person that joins this Agreement upon the terms and conditions set forth
in Section 11.19, the “Borrowers”), the Lenders (as hereinafter defined) and
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as administrative agent
for the Lenders, and CITIBANK, N.A., as Syndication Agent for the Lenders, and
ING BANK N.V., LONDON BRANCH, as Documentation Agent for the Lenders.
 
RECITALS
 
        The Borrowers, certain other lenders, Wells Fargo (as successor by
merger to Wachovia Bank, National Association), as administrative agent, and
Citibank, N.A., Deutsche Bank AG New York Branch, HSBC Bank USA, N.A. and ING
Bank N.V., London Branch, as documentation agents, are parties to a certain
Amended and Restated Credit Agreement, dated as of July 27, 2007 (the “Existing
Credit Agreement”).
 
        The parties hereto have agreed to amend and restate the Existing Credit
Agreement on the terms and conditions set forth herein, it being the intention
of the Borrowers, the Lenders and the Administrative Agent that this Second
Amended and Restated Credit Agreement and the Credit Documents executed in
connection herewith shall not effect the novation of the obligations of the
Borrowers thereunder but be merely a restatement and, where applicable, an
amendment of and substitution for the terms governing such obligations
hereafter.
 
        The Lenders are willing to make available to the Borrowers the credit
facilities provided for herein subject to and on the terms and conditions set
forth in this Agreement.
 
AGREEMENT
 
          NOW, THEREFORE, in consideration of the mutual provisions, covenants
and agreements herein contained, the parties hereto hereby agree that the
Existing Credit Agreement is amended and restated in its entirety as follows:
 
ARTICLE I  
                              
DEFINITIONS
 
          1.1   Defined Terms.  For purposes of this Agreement, in addition to
the terms defined elsewhere herein, the following terms shall have the meanings
set forth below (such meanings to be equally applicable to the singular and
plural forms thereof):
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Account Control Agreements” means, collectively, each control agreement among a
Custodian, the Administrative Agent and (respectively) each of the Borrowers,
each in form and substance reasonably satisfactory to the Administrative Agent.
 
“Account Designation Letter” means a letter from any Borrower to the
Administrative Agent, duly completed and signed by an Authorized Officer of such
Borrower and in form and substance satisfactory to the Administrative Agent,
listing any one or more accounts to which such Borrower may from time to time
request the Administrative Agent to forward the proceeds of any Loans made
hereunder.
 
“Additional Commitment” has the meaning given to such term in Section 2.20(d).
 
“Additional Lenders” has the meaning given to such term in Section 2.20(b).
 
“Additional Tranche 1 Lender” has the meaning given to such term in
Section 2.20(a).
 
“Additional Tranche 2 Lender” has the meaning given to such term in
Section 2.20(b).
 
“Adjusted Base Rate” means, at any time with respect to any Base Rate Loan, a
rate per annum equal to the Base Rate as in effect at such time plus the
Applicable Percentage for Base Rate Loans as in effect at such time.
 
“Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan, a rate
per annum equal to the LIBOR Rate as in effect at such time plus the Applicable
Percentage for LIBOR Loans as in effect at such time.
 
“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent appointed under Article X, and its successors and permitted assigns in
such capacity.
 
“Administrative Questionnaire” means, with respect to each Lender, the
administrative questionnaire in the form submitted to such Lender by the
Administrative Agent and returned to the Administrative Agent duly completed by
such Lender.
 
“Affiliate” means, as to any Person, each other Person that directly or
indirectly, through one or more intermediaries, owns or controls, or is owned
by, is controlled by or under common control with, such Person or is a director
or officer of such Person.  For purposes of this definition, with respect to any
Person, “control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.
 
“Agreement” means this Second Amended and Restated Credit Agreement.
 
“Annual Statement” means, with respect to any Insurance Subsidiary for any
fiscal year, the annual financial statements of such Insurance Subsidiary as
required to be filed with the Insurance Regulatory Authority of its jurisdiction
of domicile and in accordance with the laws of such jurisdiction, together with
all exhibits, schedules, certificates and actuarial opinions required to be
filed or delivered therewith.
 
 
2

--------------------------------------------------------------------------------

 
 
“Applicable Percentage” means, at any time from and after the Restatement
Effective Date, the applicable percentage (i) to be added to the LIBOR Rate for
purposes of determining the Adjusted LIBOR Rate, (ii) to be added to the Base
Rate for purposes of determining the Adjusted Base Rate, (iii) to be used in
calculating the commitment fees payable pursuant to Section 2.9(b) and 2.9(e),
and (iv) to be used in calculating the letter of credit fee payable pursuant to
Section 2.9(c) and 2.9(f), in each case as determined under the following matrix
with reference to Everest Group’s non-credit enhanced long-term senior unsecured
debt rating (the “Debt Rating”) by Moody’s or Standard & Poor’s (in each case
based upon the higher of the two ratings):
 
Pricing
Level
Standard &
Poor’s/Moody’s
Rating
Interest
Margin for
Base Rate
Loans
 
Interest
Margin for
LIBOR Loans;
Unsecured
Letter of
Credit Fee
Secured
Letter of
Credit Fee
Tranche 1
Commitment
Fee
Tranche 2
Commitment
Fee
I
A+/A1 or above
.000%
1.000%
.45%
.100%
.125%
II
A/A2
.125%
1.125%
.45%
.125%
.125%
III
A-/A3
.250%
1.250%
.45%
.150%
.125%
IV
BBB+/Baa1 or below
.500%
1.500%
.45%
.200%
.125%

 
Notwithstanding anything set forth herein to the contrary, (i) if at any time
the difference between the Debt Ratings by Moody’s and Standard & Poor’s is more
than one rating grade, then for purposes of determining the applicable pricing
level (the “Pricing Level”) set forth above, the rating one level above the
lower rating will apply, and (ii) if either Moody’s or Standard & Poor’s shall
not have in effect a Debt Rating, then for purposes of determining the Pricing
Level set forth above, the Pricing Level shall be based upon the Debt Rating of
Moody’s or Standard & Poor’s (whichever is then in effect).
 
On each Adjustment Date (as hereinafter defined), the Applicable Percentage for
all Loans and the commitment fees and letter of credit fees payable pursuant to
Sections 2.9(b), 2.9(c), 2.9(e) and 2.9(f) shall be adjusted effective as of
such date in accordance with the above matrix; provided, however, that,
notwithstanding the foregoing or anything else herein to the contrary, if at any
time (i) an Event of Default described in Section 9.1(a) shall have occurred and
be continuing, or (ii) both Moody’s and Standard & Poor’s shall not have in
effect a Debt Rating, then, at all such times, the Pricing Level and each
Applicable Percentage shall be determined in accordance with Level IV of the
above matrix (notwithstanding the actual level).  For purposes of this
definition, “Adjustment Date” means the date on which either Moody’s or Standard
& Poor’s publicly announces any change in its Debt Rating.
 
“Arrangers” means Wells Fargo Securities, LLC and Citigroup Global Markets Inc.
 
“Assignee” has the meaning given to such term in Section 11.7(a).
 
 
3

--------------------------------------------------------------------------------

 
 
 
“Assignment and Assumption” means an Assignment and Assumption entered into
between a Lender and an Assignee and accepted by the Administrative Agent and
the Borrowers (to the extent required to be so accepted pursuant to
Section 11.7), in substantially the form of Exhibit D.
 
“Assumption Agreement” means an assumption agreement in substantially the form
of Exhibit H.
 
“Authorized Officer” means, with respect to any action specified herein to be
taken by or on behalf of any Borrower, any officer of such Borrower duly
authorized by resolution of the board of directors of such Borrower to take such
action on its behalf, and whose signature and incumbency shall have been
certified to the Administrative Agent by the secretary or an assistant secretary
of such Borrower.
 
“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq. and any successor statute, and
all regulations from time to time promulgated thereunder.
 
“Base Rate” means the highest of (i) the per annum interest rate publicly
announced from time to time by Wells Fargo in Charlotte, North Carolina, to be
its prime rate (which may not necessarily be its lowest or best lending rate),
as adjusted to conform to changes as of the opening of business on the date of
any such change in such prime rate, (ii) the Federal Funds Rate as published by
the Federal Reserve Bank of New York plus 0.5% per annum, as adjusted to conform
to changes as of the opening of business on the date of any such change in the
Federal Funds Rate, and (iii) the LIBOR Rate for an Interest Period of one month
(“One-Month LIBOR”) plus 1.0% per annum (for the avoidance of doubt, the
One-Month LIBOR for any day shall be based on the rate appearing on Reuters
LIBOR01 Page (or other commercially available source providing such quotations
as designated by the Administrative Agent from time to time) at approximately
11:00 a.m., London time, on such day).
 
“Base Rate Loan” means, at any time, any Loan that bears interest at such time
at the Adjusted Base Rate.
 
“Borrowers” has the meaning given to such term in the introductory paragraph
hereof.
 
“Borrowing” means the incurrence by a Borrower (including as a result of
conversions and continuations of outstanding Loans pursuant to Section 2.11) on
a single date of a group of Loans of a single Type and, in the case of LIBOR
Loans, as to which a single Interest Period is in effect.
 
“Borrowing Date” means, with respect to any Borrowing, the date upon which such
Borrowing is made.
 
“Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina or New
York, New York are authorized or required by law to be closed and (ii) in
respect of any determination relevant to a LIBOR Loan, any such day that is also
a day on which trading in Dollar deposits is conducted by banks in the London
interbank Eurodollar market.
 
 
4

--------------------------------------------------------------------------------

 
 
“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case, any and all warrants, rights or options to purchase any of the
foregoing.
 
“Cash Collateral Account” has the meaning given to such term in Section 3.10.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lender and the Lenders, as collateral for the Letter of Credit Exposure or
obligations of Lenders to fund participations in respect of Letter of Credit
Exposure, cash or deposit account balances or, if the Administrative Agent and
the Issuing Lender shall agree in its sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Issuing Lender.  “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
 
“Cash Equivalents” means (i) securities issued or unconditionally guaranteed by
the United States of America or any agency or instrumentality thereof, backed by
the full faith and credit of the United States of America and maturing within 90
days from the date of acquisition, (ii) commercial paper issued by any Person
organized under the laws of the United States of America, maturing within 90
days from the date of acquisition and, at the time of acquisition, having a
rating of at least A 1 or the equivalent thereof by Standard & Poor’s or at
least P 1 or the equivalent thereof by Moody’s, (iii) time deposits and
certificates of deposit maturing within 90 days from the date of issuance and
issued by a bank or trust company organized under the laws of the United States
of America or any state thereof that has combined capital and surplus of at
least $500,000,000 and that has (or is a subsidiary of a bank holding company
that has) a long-term unsecured debt rating of at least A or the equivalent
thereof by Standard & Poor’s or at least A2 or the equivalent thereof by
Moody’s, (iv) repurchase obligations with a term not exceeding seven days with
respect to underlying securities of the types described in clause (i) above
entered into with any bank or trust company meeting the qualifications specified
in clause (iii) above, and (v) money market funds at least 95% of the assets of
which are continuously invested in securities of the type described in
clauses (i) through (iv) above.
 
“Change in Law” means the occurrence, after the Restatement Effective Date, of
any of the following: (i) the adoption or taking effect of any law, rule,
regulation or treaty, (ii) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
 
5

--------------------------------------------------------------------------------

 
 
“Collateral” means all the assets, property and interests in property that shall
from time to time be pledged or be purported to be pledged by the Borrowers as
direct or indirect security for the Secured Obligations pursuant to any one or
more of the Security Documents.
 
“Collateral Value” means, with respect to each Borrower as of any Business Day
as of which it is being calculated, (i) for each category of Eligible Collateral
set forth on Schedule 1.1(b), an amount equal to the “Eligible Percentage” of
the market value (or, as to cash, the dollar amount) thereof set forth opposite
such category of Eligible Collateral on Schedule 1.1(b), and (ii) for the
Eligible Collateral, in the aggregate, the sum of such amounts, in each case as
of the close of business on the immediately preceding Business Day or, if such
amount is not determinable as of the close of business on such immediately
preceding Business Day, as of the close of business on the most recent Business
Day on which such amount is determinable, which Business Day shall be not more
than two Business Days prior to the Business Day as of which the Collateral
Value is being calculated; provided that the calculation of the Collateral Value
shall be further subject to the terms and conditions set forth in Section 8.11
and on Schedule 1.1(b); provided further that (a) no Collateral (including cash)
shall be included in the calculation of the Collateral Value unless the
Administrative Agent, for the ratable benefit of the Secured Lenders, has a
first priority perfected Lien on and security interest in such Collateral
pursuant to the Security Documents and (b) no Collateral that is subject to a
securities lending arrangement shall be included in the calculation of
Collateral Value.
 
“Collateral Value Report” has the meaning given to such term in Section 6.11(b).
 
“Commitment” means, with respect to any Lender, such Lender’s Tranche 1
Commitment and/or Tranche 2 Commitment, as applicable.
 
“Compliance Certificate” means a fully completed and duly executed certificate
in the form of Exhibit C, together with a Covenant Compliance Worksheet.
 
“Consolidated Indebtedness” means, as of the last day of any fiscal quarter, the
aggregate (without duplication) of all Indebtedness (whether or not reflected on
Everest Group’s or any Subsidiary’s balance sheet) of Everest Group and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP,
excluding (i) reimbursement obligations in respect of letters of credit issued
for the benefit of any Insurance Subsidiary or any Borrower in the ordinary
course of their respective business to support the payment of obligations
arising under insurance and reinsurance contracts and weather and similar swap
agreements, but only in each case to the extent such letters of credit (A) are
not drawn upon and (B) are collateralized by cash or Cash Equivalents, and
(ii) the aggregate principal amount of all Hybrid Securities, to the extent such
aggregate principal amount is equal to or less than 15% of Total Capitalization.
 
“Consolidated Net Income” means, for any period, net income (or loss) for
Everest Group and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP.
 
“Consolidated Net Worth” means, as of any date of determination, the net worth
of Everest Group and its Subsidiaries as of such date, determined on a
consolidated basis in
 
 
6

--------------------------------------------------------------------------------

 
 
accordance with GAAP (without giving effect to adjustments pursuant to Statement
No. 115 of the Financial Accounting Standards Board of the United States of
America), but excluding any Disqualified Capital Stock.
 
“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person with respect to any Indebtedness, liability or
other obligation (the “primary obligation”) of another Person (the “primary
obligor”), whether or not contingent, (i) to purchase, repurchase or otherwise
acquire such primary obligation or any property constituting direct or indirect
security therefor, (ii) to advance or provide funds (A) for the payment or
discharge of any such primary obligation or (B) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, (iii) to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor in respect thereof to make payment of such
primary obligation or (iv) otherwise to assure or hold harmless the owner of any
such primary obligation against loss or failure or inability to perform in
respect thereof; provided, however, that, with respect to Everest Group and its
Subsidiaries, the term Contingent Obligation shall not include (y) endorsements
for collection or deposit in the ordinary course of business or (z) obligations
entered into by an Insurance Subsidiary in the ordinary course of its insurance
or reinsurance business under insurance policies, surety bonds or contracts
issued by it or to which it is a party, including reinsurance agreements (and
security posted by any such Insurance Subsidiary in the ordinary course of its
business to secure obligations thereunder).
 
“Covenant Compliance Worksheet” means a fully completed worksheet in the form of
Attachment A to Exhibit C.
 
“Credit Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Fee Letters, the Second Amended and Restated Security Agreement,
any other Security Documents, any Assumption Agreement and all other agreements,
instruments, documents and certificates now or hereafter executed and delivered
to the Administrative Agent or any Lender by or on behalf of any Borrower with
respect to this Agreement.
 
“Custodial Account” means each account of any Borrower on which (and on the
contents of which) a Lien has been granted as security for the Secured
Obligations.
 
“Custodial Agreement” means each custodial or similar agreement between the
Borrowers (or any of them) and a Custodian, pursuant to which one or more
Custodial Accounts are maintained.
 
“Custodian” means each bank or financial institution that maintains a Custodial
Account (in its capacity as custodian thereof), in each case including any
sub-custodian.
 
“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States, or other applicable jurisdictions from
time to time in effect.
 
 
7

--------------------------------------------------------------------------------

 
 
“Default” means any event or condition that, with the passage of time or giving
of notice, or both, would, unless cured or waived, constitute an Event of
Default.
 
“Defaulting Lender” means any Lender that (i) has refused to fund, or otherwise
defaulted in the funding of, its ratable share of any Borrowing or its
participation interest in any Letter of Credit in accordance with the terms
hereof, unless such Lender notifies the Administrative Agent and the Borrowers
in writing that such refusal or default is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (ii) has failed
to pay to the Administrative Agent, Issuing Lender or any Lender when due any
amount owed by such Lender pursuant to the terms of this Credit Agreement
(excluding those amounts set forth in clause (i) above), unless such amount is
subject to a good faith dispute, (iii) has notified the Borrowers, the
Administrative Agent or the Issuing Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (iv) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrowers, to confirm in writing to the Administrative Agent and
the Borrowers that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (iv) upon receipt of such written confirmation by the
Administrative Agent and the Borrowers), or (v) has, or has a direct or indirect
parent company that has, (A) become the subject of a proceeding under any Debtor
Relief Law, or (B) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity (provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender).  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (i) through (v) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.22(b)) upon delivery of written
notice of such determination to the Borrowers, the Issuing Lender and each
Lender
 
“Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (iii) is convertible
into or exchangeable for (whether at the option of the issuer or the holder
thereof) (A) debt securities or (B) any
 
 
8

--------------------------------------------------------------------------------

 
 
Capital Stock referred to in clause (i) or (ii) above, in each case under clause
(i), (ii) or (iii) above at any time on or prior to the first anniversary of the
later of (x) the Tranche 1 Maturity Date and (y) Tranche 2 Maturity Date;
provided, however, that only the portion of Capital Stock that so matures or is
mandatorily redeemable, is so redeemable at the option of the holder thereof, or
is so convertible or exchangeable on or prior to such date shall be deemed to be
Disqualified Capital Stock.
 
“Documentation Agents” has the meaning giving to such term in the introductory
paragraph hereof.
 
“Dollar Amount” means, at any time, (i) with respect to any amount denominated
in Dollars, such amount, and (ii) with respect to any amount denominated in any
Foreign Currency, the equivalent amount thereof in Dollars as determined by the
Administrative Agent or the Issuing Bank, as the case may be, at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with such Foreign Currency.
 
“Dollars” or “$”means dollars of the United States of America.
 
“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person approved by the Administrative Agent, the Issuing Lender
and, unless an Event of Default has occurred and is continuing at the time any
assignment is effected in accordance with Section 11.7, Everest Group, such
approval not to be unreasonably withheld or delayed; provided, however, that
neither any Borrower nor an Affiliate of any Borrower shall qualify as an
Eligible Assignee.
 
“Eligible Collateral” means the cash and other obligations and investments
fitting with a category specified on Schedule 1.1(b), subject to the term to
maturity criteria set forth therein.
 
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Person
in the ordinary course of its business and not in response to any third party
action or request of any kind) or proceedings relating in any way to any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law (collectively, “Claims”), including (i) any and all
Claims by Governmental Authorities for enforcement, cleanup, removal, response,
remedial or other actions or damages pursuant to any applicable Environmental
Law and (ii) any and all Claims by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
resulting from Hazardous Substances or arising from alleged injury or threat of
injury to human health or the environment.
 
“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals, interpretations,
rules of common law and orders of courts or Governmental Authorities, relating
to the protection of human health or occupational safety or the environment, now
or hereafter in effect and in each case as amended from time to time, including
requirements pertaining to the manufacture, processing, distribution,
 
 
9

--------------------------------------------------------------------------------

 
 
use, treatment, storage, disposal, transportation, handling, reporting,
licensing, permitting, investigation or remediation of Hazardous Substances.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Everest Group or any of its Subsidiaries, is treated as
(i) a single employer under Section 414(b), (c), (m) or (o) of the Internal
Revenue Code or (ii) a member of the same controlled group under
Section 4001(a)(14) of ERISA.
 
“ERISA Event” means any of the following:  (i) a “reportable event” as defined
in Section 4043(c) of ERISA with respect to a Plan or, if Everest Group, any of
its Subsidiaries or an ERISA Affiliate has received notice, a Multiemployer
Plan, for which the requirement to give notice has not been waived by the PBGC
(provided, however, that a failure to meet the minimum funding standard of
Section 412 of the Code shall be considered a “reportable event” regardless of
the issuance of any waiver), (ii) the applicable by Everest Group, any of its
Subsidiaries or an ERISA Affiliate for a funding waiver pursuant to Section 412
of the Internal Revenue Code, (iii) the incurrence by Everest Group, any of its
Subsidiaries or an ERISA Affiliate of any Withdrawal Liability, or the receipt
by Everest Group, any of its Subsidiaries or an ERISA Affiliate of notice from a
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or that it intends to terminate or has terminated
under Section 4041A of ERISA, (iv) the distribution by Everest Group, any of its
Subsidiaries or an ERISA Affiliate under Section 4041 of ERISA of a notice of
intent to terminate any Plan or the taking of any action to terminate any Plan,
(v) the commencement of proceedings by the PBGC under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by Everest Group, any of its Subsidiaries or an ERISA Affiliate of a
notice from any Multiemployer Plan that such action has been taken by the PBGC
with respect to such Multiemployer Plan, (vi) the institution of a proceeding by
any fiduciary of any Multiemployer Plan against Everest Group, any of its
Subsidiaries or an ERISA Affiliate to enforce Section 515 of ERISA, which
proceeding is not dismissed within 30 days, (vii) the imposition upon Everest
Group, any of its Subsidiaries or an ERISA Affiliate of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, or the imposition or threatened imposition of any Lien
upon any assets of Everest Group, any of its Subsidiaries or an ERISA Affiliate
as a result of any alleged failure to comply with the Internal Revenue Code or
ERISA with respect to any Plan, or (viii) the engaging in or otherwise becoming
liable for a Prohibited Transaction by Everest Group, any of its Subsidiaries or
an ERISA Affiliate.
 
“Event of Default” has the meaning given to such term in Section 9.1.
 
“Everest Bermuda” has the meaning given to such term in the introductory
paragraph of this Agreement.
 
“Everest Group” has the meaning given to such term in the introductory paragraph
of this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
“Everest Holdings” means Everest Reinsurance Holdings, Inc., a Delaware
corporation and subsidiary of Everest Group.
 
“Everest International” has the meaning given to such term in the introductory
paragraph of this Agreement.
 
“Exchange Act” means the Securities Exchange Act of 1934, and any successor
statute, and all rules and regulations from time to time promulgated thereunder.
 
“Excluded Taxes” has the meaning given to such term in Section 2.17(a).
 
“Existing Credit Agreement” has the meaning given to such term in the Recitals
to this Agreement.
 
“Extending Lender” has the meaning given to such term in Section 2.21(b).
 
“Extension Date” has the meaning given to such term in Section 2.21(b).
 
“FATCA” means Section 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.
 
“Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate (rounded upwards, if necessary, to the nearest 1/100 of one percentage
point) equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.
 
“Fee Letters” means (i) the Wells Fargo Fee Letter, and (ii) the letter from
Citigroup Global Markets Inc. to the Borrowers dated May 7, 2012, and, in each
case, relating to certain fees payable by the Borrowers in respect of the
transactions contemplated by this Agreement.
 
“Final Maturity Date” means the date when the Tranche 1 Maturity Date and
Tranche 2 Maturity Date have occurred, all Letters of Credit have expired or
terminated and all Obligations owing hereunder and in the other Credit Documents
have been paid in full.
 
“Financial Officer” means, with respect to any Borrower, the chief financial
officer, vice president—finance, principal accounting officer or treasurer of
such Borrower.
 
“Foreign Currencies” means Canadian dollars.
 
 
11

--------------------------------------------------------------------------------

 
 
“Foreign Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable Foreign
Currency as determined by the Administrative Agent or the Issuing Lender, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of such Foreign Currency
with Dollars.
 
“Foreign Currency Sublimit” means $25,000,000.
 
“Foreign Lender” has the meaning given to such term in Section 2.17(d).
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Letter of Credit Exposure with respect to Letters of Credit
issued by the Issuing Lender other than such portion of such Defaulting Lender’s
L/C Exposure as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof.
 
“GAAP” means generally accepted accounting principles in the United States of
America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board, consistently applied
and maintained, as in effect from time to time (subject to the provisions of
Section 1.2).
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any central bank thereof, any municipal,
local, city or county government, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government (including any supra-national bodies such as the European Union or
the European Central Bank), and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.
 
“Guaranty” means the undertaking by Everest Group under Article XII.
 
“Hazardous Substances” means any substances or materials (i) that are or include
hazardous wastes, hazardous substances, pollutants, contaminants or toxic
substances as defined under any Environmental Law, (ii) that are defined by any
Environmental Law as toxic, explosive, corrosive, ignitable, infectious,
radioactive, mutagenic or otherwise hazardous, (iii) the presence of which
requires investigation or response under any Environmental Law, (iv) that
constitute a nuisance, trespass or health or safety hazard to Persons or
neighboring properties, (v) that consist of underground or aboveground storage
tanks, whether empty, filled or partially filled with any substance or (vi) that
contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.
 
“Hedge Agreement” means any interest or foreign currency rate swap, cap, collar,
option, hedge, forward rate or other similar agreement or arrangement designed
to protect against fluctuations in interest rates or currency exchange rates,
including any swap agreement (as defined in 11 U.S.C. § 101).
 
“Historical Statutory Statements” has the meaning given to such term in
Section 5.11(b).
 
 
12

--------------------------------------------------------------------------------

 
 
“Holdings Credit Agreement” means the Credit Agreement, dated as of August 15,
2011, between Everest Holdings, the lenders identified therein and Citibank,
N.A., as administrative agent.
 
“Hybrid Securities” means, at any time, the Trust Preferred Securities and any
subordinated securities, instruments or other obligations directly or indirectly
issued by Everest Group or any of its Subsidiaries or any trust or other entity
formed by Everest Group or any of its Subsidiaries that are then accorded equity
treatment by Standard & Poor’s.
 
“Increasing Lender” has the meaning given to such term in Section 2.20(d).
 
“Indebtedness” means, with respect to any Person (without duplication), (i) all
indebtedness of such Person for borrowed money or in respect of loans or
advances, (ii) all obligations of such Person evidenced by notes, bonds,
debentures or similar instruments, (iii) all reimbursement obligations of such
Person with respect to surety bonds, letters of credit and bankers’ acceptances
(in each case, whether or not drawn or matured and in the stated amount
thereof), (iv) all obligations of such Person to pay the deferred purchase price
of property or services, (v) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person, (vi) all obligations of such Person as lessee under
leases that are or are required to be, in accordance with GAAP, recorded as
capital leases, to the extent such obligations are required to be so recorded,
(vii) all obligations and liabilities of such Person incurred in connection with
any transaction or series of transactions providing for the financing of assets
through one or more securitizations or in connection with, or pursuant to, any
synthetic lease or similar off-balance sheet financing, (viii) all Disqualified
Capital Stock issued by such Person, with the amount of Indebtedness represented
by such Disqualified Capital Stock being equal to the greater of its voluntary
or involuntary liquidation preference and its maximum fixed repurchase price,
but excluding accrued dividends, if any (for purposes hereof, the “maximum fixed
repurchase price” of any Disqualified Capital Stock that does not have a fixed
repurchase price shall be calculated in accordance with the terms of such
Disqualified Capital Stock as if such Disqualified Capital Stock were purchased
on any date on which Indebtedness shall be required to be determined pursuant to
this Agreement, and if such price is based upon, or measured by, the fair market
value of such Disqualified Capital Stock, such fair market value shall be
determined reasonably and in good faith by the board of directors or other
governing body of the issuer of such Disqualified Capital Stock), (ix) the net
termination obligations of such Person under any Hedge Agreements, calculated as
of any date as if such agreement or arrangement were terminated as of such date,
(x) all Contingent Obligations of such Person in respect of Indebtedness of
other Persons and (xi) all indebtedness referred to in clauses (i) through (x)
above secured by any Lien on any property or asset owned or held by such Person
regardless of whether the indebtedness secured thereby shall have been assumed
by such Person or is nonrecourse to the credit of such Person.
 
“Indemnified Costs” has the meaning given to such term in Section 11.2.
 
“Indemnified Person” has the meaning given to such term in Section 11.2.
 
“Insurance Regulatory Authority” means, with respect to any Insurance
Subsidiary, the insurance department or similar Governmental Authority charged
with regulating insurance
 
 
13

--------------------------------------------------------------------------------

 
 
companies or insurance holding companies, in its jurisdiction of domicile and,
to the extent that it has regulatory authority over such Insurance Subsidiary,
in each other jurisdiction in which such Insurance Subsidiary conducts business
or is licensed to conduct business.
 
“Insurance Subsidiary” means Everest Bermuda, Everest International and any
other Subsidiary of Everest Group the ability of which to pay dividends is
regulated by an Insurance Regulatory Authority or that is otherwise required to
be regulated thereby in accordance with the applicable Requirements of Law of
its jurisdiction of domicile.
 
“Interest Period” has the meaning given to such term in Section 2.10.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, and any
successor statute, and all rules and regulations from time to time promulgated
thereunder.
 
“Issuing Lender” means Wells Fargo in its capacity as issuer of Letters of
Credit, and its successors in such capacity.
 
“Joinder Agreement” means the joinder agreement substantially in the form of
Exhibit G hereto.
 
“Lender” means each Person signatory hereto as a “Lender” and each other Person
that becomes a “Lender” hereunder pursuant to Section 2.19, 2.20, 2.21 or 11.7,
and their respective successors and assigns.
 
“Lending Office” means, with respect to any Lender, the office of such Lender
designated as its “Lending Office” on its Administrative Questionnaire or in an
Assignment and Assumption, or such other office as may be otherwise designated
in writing from time to time by such Lender to Everest Group and the
Administrative Agent.  A Lender may designate separate Lending Offices as
provided in the foregoing sentence for the purposes of making or maintaining
different Types of Loans, and, with respect to LIBOR Loans, such office may be a
domestic or foreign branch or Affiliate of such Lender.
 
“Letter of Credit Documents” means, collectively, any application for any Letter
of Credit and any other agreements, instruments, guarantees or other documents
(whether general in application or applicable only to such Letter of Credit)
governing or providing for the rights and obligations of the parties concerned
or at risk with respect to such Letter of Credit.
 
“Letter of Credit Exposure” means, with respect to the Issuing Lender or any
Lender, collectively, the Tranche 1 Letter of Credit Exposure and the Tranche 2
Letter of Credit Exposure applicable to the Issuing Lender or such Lender, as
applicable.
 
“Letter of Credit Notice” has the meaning given to such term in Section 3.3.
 
“Letters of Credit” has the meaning given to such term in Section 3.2.
 
“LIBOR Loan” means, at any time, any Loan that bears interest at such time at
the Adjusted LIBOR Rate.
 
 
14

--------------------------------------------------------------------------------

 
 
“LIBOR Rate” means, with respect to each LIBOR Loan comprising part of the same
Borrowing for any Interest Period, an interest rate per annum equal to (y) the
rate of interest (rounded upward, if necessary, to the nearest 1/16 of one
percentage point) appearing on Reuters Screen LIBOR01 (or any successor page) or
(z) if no such rate is available, the rate of interest determined by the
Administrative Agent to be the rate or the arithmetic mean of rates (rounded
upward, if necessary, to the nearest 1/16 of one percentage point) at which
Dollar deposits in immediately available funds are offered by Wells Fargo to
first-tier banks in the London interbank Eurodollar market, in each case under
clause (y) or (z) above at approximately 11:00 a.m., London time, two Business
Days prior to the first day of such Interest Period for a period substantially
equal to such Interest Period and in an amount substantially equal to the amount
of Wells Fargo’s LIBOR Loan comprising part of such Borrowing.
 
“Licenses” has the meaning given to such term in Section 5.4(c).
 
“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), preference, priority, charge or other encumbrance
of any nature, whether voluntary or involuntary, including the interest of any
vendor or lessor under any conditional sale agreement, title retention
agreement, capital lease or any other lease or arrangement having substantially
the same effect as any of the foregoing.
 
“Loans” has the meaning given to such term in Section 2.1.
 
“Margin Stock” has the meaning given to such term in Regulation U.
 
“Material Adverse Effect” means a material adverse effect upon (i) the financial
condition, operations, business, properties or assets of Everest Group and its
Subsidiaries, taken as a whole, (ii) the ability of the Borrowers to perform
their respective payment or other material obligations under this Agreement or
any of the other Credit Documents or (iii) the legality, validity or
enforceability of this Agreement or any of the other Credit Documents or the
rights and remedies of the Administrative Agent, the Issuing Lender or the
Lenders hereunder and thereunder.
 
“Material Insurance Subsidiary” means any Insurance Subsidiary that is a
Material Subsidiary.
 
“Material Subsidiary” means each of (i) Everest Bermuda, (ii) Everest
International, (iii) at the relevant time of determination, any other Subsidiary
having (after the elimination of intercompany accounts) (y) in the case of a
non-Insurance Subsidiary, (A) assets constituting at least 10% of the total
assets of Everest Group and its Subsidiaries on a consolidated basis,
(B) revenues for the four quarters most recently ended constituting at least 10%
of the total revenues of Everest Group and its Subsidiaries on a consolidated
basis, or (C) Net Income for the four quarters most recently ended constituting
at least 10% of the Consolidated Net Income of Everest Group and its
Subsidiaries, in each case determined in accordance with GAAP as of the date of
the GAAP financial statements of Everest Group and its Subsidiaries most
recently delivered under Section 6.1 prior to such time (or, with regard to
determinations at any time prior to the initial delivery of financial statements
under Section 6.1, as of the date of the most recent financial statements
referred to in Section 5.11(a)), or (z) in the case of an Insurance
 
 
15

--------------------------------------------------------------------------------

 
 
Subsidiary, (A) assets constituting at least 10% of the aggregate assets of all
of Everest Group’s Insurance Subsidiaries, or (B) gross written premiums for the
four quarters most recently ended constituting at least 10% of the aggregate
gross written premiums (without duplication) of all of Everest Group’s Insurance
Subsidiaries, in each case determined in accordance with SAP as of the date of
the statutory financial statements most recently delivered under Section 6.2
prior to such time (or, with regard to determinations at any time prior to the
initial delivery of financial statements under Section 6.2, as of the date of
the most recent financial statements referred to in Section 5.11(b)) and
(iv) any Subsidiary that has one of the foregoing as a Subsidiary.
 
“Moody’s” means Moody’s Investors Service, Inc., and its successors and assigns.
 
“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which Everest Group or any of its Subsidiaries or
any ERISA Affiliate makes, is making or is obligated to make contributions or
has made or been obligated to make contributions.
 
“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.
 
“Net Income” means, with respect to any Person for any period, the net income
(or loss), after extraordinary items, taxes and all other items of expense and
income of such Person for such period, determined in accordance with GAAP.
 
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment to any Credit Document that (i) requires the approval of all
Lenders, all Tranche 1 Lenders or all Tranche 2 Lenders (or all Lenders,
Tranche 1 Lenders or Tranche 2 Lenders directly affected thereby) under
Section 11.6 and (ii) has been approved by the Required Lenders, Required
Tranche 1 Lenders or Required Tranche 2 Lenders, respectively.
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Non-Extending Lender” has the meaning given to such term in Section 2.21(b).
 
“Notes” means, with respect to any Tranche 1 Lender requesting the same, the
promissory note of the Borrowers in favor of such Tranche 1 Lender evidencing
the Loans made by such Tranche 1 Lender pursuant to Section 2.1, in
substantially the form of Exhibit A.
 
“Notice of Borrowing” has the meaning given to such term in Section 2.2(b).
 
“Notice of Conversion/Continuation” has the meaning given to such term in
Section 2.11(b).
 
“Obligations” means all principal of and interest (including interest accruing
after the filing of a petition or commencement of a case by or with respect to
any Borrower seeking relief under any Debtor Relief Law, whether or not the
claim for such interest is allowed in such proceeding) on the Loans and
Reimbursement Obligations and all fees, expenses, indemnities and other
obligations owing, due or payable at any time by any Borrower to the
Administrative
 
 
16

--------------------------------------------------------------------------------

 
 
Agent, any Lender, the Issuing Lender or any other Person entitled thereto,
under this Agreement or any of the other Credit Documents, in each case whether
direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured, and whether
existing by contract, operation of law or otherwise.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
 
“Participant” has the meaning given to such term in Section 11.7(e).
 
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT) Act
of 2001.
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto.
 
“Permitted Liens” has the meaning given to such term in Section 8.3.
 
“Person” means any natural person, corporation, association, joint venture,
partnership, limited liability company, organization, business, individual,
trust, government or agency or political subdivision thereof or any other legal
entity.
 
“Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which Everest Group or any ERISA
Affiliate may have any liability.
 
“Platform” has the meaning given to such term in Section 11.5(b).
 
“Private Act” means separate legislation enacted in Bermuda with the intention
that such legislation apply specifically to any Borrower, in whole or in part.
 
“Prohibited Transaction” means any transaction described in (i) Section 406 of
ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or
(ii) Section 4975(c) of the Internal Revenue Code that is not exempt by reason
of Section 4975(c)(2) or 4975(d) of the Internal Revenue Code.
 
“Quarterly Statement” means, with respect to any Insurance Subsidiary for any
fiscal quarter, the quarterly financial statements of such Insurance Subsidiary
as required to be filed with the Insurance Regulatory Authority of its
jurisdiction of domicile, together with all exhibits, schedules, certificates
and actuarial opinions required to be filed or delivered therewith.
 
“Register” has the meaning given to such term in Section 11.7(c).
 
“Regulations D, T, U and X” mean Regulations D, T, U and X, respectively, of the
Federal Reserve Board, and any successor regulations.
 
“Reimbursement Obligations” has the meaning given to such term in Section 3.5.
 
 
17

--------------------------------------------------------------------------------

 
 
“Reinsurance Agreement” means any agreement, contract, treaty, certificate or
other arrangement whereby any Insurance Subsidiary agrees to transfer, cede or
retrocede to another insurer or reinsurer all or part of the liability assumed
or assets held by such Insurance Subsidiary under a policy or policies of
insurance issued by such Insurance Subsidiary or under a reinsurance agreement
assumed by such Insurance Subsidiary.
 
“Required Lenders” means, at any time, the Lenders whose Commitments (or, after
the termination of the Commitments, outstanding Tranche 1 Credit Exposure and/or
Tranche 2 Letter of Credit Exposure) represent at least a majority of the
aggregate, at such time, of the Commitments (or, after the termination of the
Commitments, the sum of (x) the aggregate Tranche 1 Credit Exposure and (y) the
aggregate Tranche 2 Letter of Credit Exposure), provided that the Commitment of,
and the portion of the outstanding Tranche 1 Credit Exposure and/or Tranche 2
Letter of Credit Exposure held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
 
“Required Tranche 1 Lenders” means, at any time, the Tranche 1 Lenders whose
Tranche 1 Commitments (or, after the Tranche 1 Termination Date, Tranche 1
Credit Exposure) represent at least a majority of the aggregate, at such time,
of the Tranche 1 Commitments (or, after the Tranche 1 Termination Date, the
aggregate Tranche 1 Credit Exposure), provided that the Commitment of, and the
portion of the outstanding Tranche 1 Credit Exposure held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Tranche 1 Lenders.
 
“Required Tranche 2 Lenders” means, at any time, the Tranche 2 Lenders whose
Tranche 2 Commitments (or, after the Tranche 2 Termination Date, Tranche 2
Letter of Credit Exposure) represent at least a majority of the aggregate, at
such time, of the Tranche 2 Commitments (or, after the Tranche 2 Termination
Date, the aggregate Tranche 2 Letter of Credit Exposure), provided that the
Commitment of, and the portion of the outstanding Tranche 2 Letter of Credit
Exposure held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Tranche 2 Lenders.
 
“Requirement of Law” means, with respect to any Person, the charter, articles,
constitution or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person, and any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject or otherwise pertaining to any or all of the
transactions contemplated by this Agreement and the other Credit Documents.
 
“Responsible Officer” means, with respect to any Borrower, the president, the
chief executive officer, the chief financial officer, any executive officer or
any other Financial Officer of such Borrower, and any other officer or similar
official thereof responsible for the administration of the obligations of such
Borrower in respect of this Agreement or any other Credit Document.
 
“Restatement Effective Date” has the meaning given to such term in Section 4.1.
 
 
18

--------------------------------------------------------------------------------

 
 
“Revaluation Date” means with respect to any Letter of Credit, each of the
following:  (i) each date of issuance of a Letter of Credit denominated in a
Foreign Currency, (ii) each date of an amendment of any such Letter of Credit
having the effect of increasing or decreasing the Stated Amount thereof,
(iii) each date of any payment by the Issuing Lender under any Letter of Credit
denominated in a Foreign Currency and (iv) each such additional date as the
Administrative Agent or the Issuing Lender shall determine or the Required
Lenders shall require.
 
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/ programs, or as otherwise
published from time to time.
 
“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/
offices/enforcement/ofac/sdnenforcement/ofac/sdn/index.shtml, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
 
“SAP” means, with respect to any Insurance Subsidiary, the statutory accounting
practices prescribed or permitted by the relevant Insurance Regulatory Authority
of its jurisdiction of domicile, consistently applied and maintained and in
conformity with those used in the preparation of the most recent Historical
Statutory Statements.
 
“Second Amended and Restated Security Agreement” means the second amended and
restated security agreement substantially in the form of Exhibit E hereto.
 
“Secured Lenders” means (i) all Lenders holding Tranche 1 Letter of Credit
Exposure required to be secured by Collateral pursuant to Section 3.8 and
(ii) all Tranche 2 Lenders.
 
“Secured Letter of Credit Exposure” means, with respect to any Lender at any
time, the sum of (i) such Lender’s Tranche 1 Letter of Credit Exposure required
to be secured by Collateral pursuant to Section 3.8 plus (ii) such Lender’s
Tranche 2 Letter of Credit Exposure.
 
“Secured Letters of Credit” means (i) all Tranche 1 Letters of Credit issued on
a secured basis pursuant to Section 3.8(a), secured after issuance in accordance
with Section 3.8(b) or secured from and after the Tranche 1 Termination Date in
accordance with Section 3.8(c) and (ii) the Tranche 2 Letters of Credit.
 
“Secured Obligations” means all Obligations owing to any Lender or the Issuing
Lender in respect of Secured Letters of Credit.
 
“Security Documents” means (i) the Second Amended and Restated Security
Agreement, (ii) each Account Control Agreement, (iii) each other security
agreement executed and delivered pursuant to Section 6.12 and (iv) each other
document, agreement, certificate and/or financing statement, executed,
delivered, made or filed pursuant to the terms of the documents specified in
foregoing clauses (i), (ii) and (iii).
 
 
19

--------------------------------------------------------------------------------

 
 
“Spot Rate” means, with respect to any Foreign Currency, the rate quoted by
Wells Fargo as the spot rate for the purchase by Wells Fargo of such Foreign
Currency with Dollars through its principal foreign exchange trading office at
approximately 11:00 a.m., London time, on the date two Business Days prior to
the date as of which the foreign exchange computation is made; provided that the
Issuing Lender may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Foreign Currency.
 
“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw Hill Companies, Inc. and its successors and assigns.
 
“Stated Amount” means, with respect to any Letter of Credit at any time, the
aggregate Dollar Amount available to be drawn thereunder at such time
(regardless of whether any conditions for drawing could then be met).
 
“Subsidiary” means, with respect to any Person, any corporation or other Person
of which more than 50% of the outstanding Capital Stock having ordinary voting
power to elect a majority of the board of directors, board of managers or other
governing body of such Person, is at the time, directly or indirectly, owned or
controlled by such Person and one or more of its other Subsidiaries or a
combination thereof (irrespective of whether, at the time, securities of any
other class or classes of any such corporation or other Person shall or might
have voting power by reason of the happening of any contingency).  When used
without reference to a parent entity, the term “Subsidiary” shall be deemed to
refer to a Subsidiary of Everest Group.
 
“Subsidiary Borrowers” means (i) Everest Bermuda, (ii) Everest International and
(iii) any other Person that joins this Agreement upon the terms and conditions
set forth in Section 11.9.
 
“Taxes” has the meaning given to such term in Section 2.17(a).
 
“Total Capitalization” means, as of any date of determination, the sum of
(i) Consolidated Net Worth as of such date, (ii) Consolidated Indebtedness as of
such date (excluding, to the extent otherwise included, the Hybrid Securities)
and (iii) the aggregate principal amount of all Hybrid Securities.
 
“Tranche 1 Commitment” means, with respect to any Tranche 1 Lender at any time,
the commitment of such Tranche 1 Lender to make Loans and participate in
Tranche 1 Letters of Credit in an aggregate principal amount at any time
outstanding up to the amount set forth opposite such Lender’s name on
Schedule 1.1(a) under the caption “Tranche 1 Commitment”, or, if such Tranche 1
Lender has entered into one or more Assignment and Assumptions, the amount set
forth for such Tranche 1 Lender at such time in the Register maintained by the
Administrative Agent pursuant to Section 11.7(c) as such Tranche 1 Lender’s
“Tranche 1 Commitment,” as such amount may be reduced, increased or terminated
at or prior to such time pursuant to the terms hereof.
 
“Tranche 1 Credit Exposure” means, with respect to any Tranche 1 Lender at any
time, the sum of (i) the aggregate principal amount of all Loans made by such
Tranche 1 Lender that
 
 
 
20

--------------------------------------------------------------------------------

 
 
are outstanding at such time and (ii) such Tranche 1 Lender’s Tranche 1 Letter
of Credit Exposure at such time.
 
“Tranche 1 Lender” means any Lender having a Tranche 1 Commitment (or, after the
Tranche 1 Commitments have terminated, any Lender holding outstanding Loans or
Tranche 1 Letter of Credit Exposure).
 
“Tranche 1 Letter of Credit Exposure” means, subject to Section
22.2(a)(iv), with respect to any Tranche 1 Lender at any time, such Tranche 1
Lender’s ratable share (based on the proportion that its Tranche 1 Commitment
bears to the aggregate Tranche 1 Commitments at such time) of the sum of (i) the
aggregate Stated Amount of all Tranche 1 Letters of Credit outstanding at such
time and (ii) the aggregate Dollar Amount of all Tranche 1 Reimbursement
Obligations outstanding at such time.
 
“Tranche 1 Letters of Credit” has the meaning given to such term in Section 3.1.
 
“Tranche 1 Maturity Date” means the fourth anniversary of the Restatement
Effective Date, or such later date if extended pursuant to Section 2.21;
provided in each case that if any such date is not a Business Day, the Tranche 1
Maturity Date shall be the immediately preceding Business Day.
 
“Tranche 1 Reimbursement Obligations” means all Reimbursement Obligations owing
to any Tranche 1 Lender or the Issuing Lender in respect of Tranche 1 Letters of
Credit.
 
“Tranche 1 Termination Date” means the Tranche 1 Maturity Date or such earlier
date of termination of the Tranche 1 Commitments pursuant to Section 2.5 or 9.2.
 
“Tranche 2 Commitment” means, with respect to any Tranche 2 Lender at any time,
the commitment of such Tranche 2 Lender to participate in Tranche 2 Letters of
Credit in an aggregate principal amount at any time outstanding up to the amount
set forth opposite such Lender’s name on Schedule 1.1(a) under the caption
“Tranche 2 Commitment”, or, if such Tranche 2 Lender has entered into one or
more Assignment and Assumptions, the amount set forth for such Tranche 2 Lender
at such time in the Register maintained by the Administrative Agent pursuant to
Section 11.7(c) as such Tranche 2 Lender’s “Tranche 2 Commitment,” as such
amount may be reduced, increased or terminated at or prior to such time pursuant
to the terms hereof.
 
“Tranche 2 Lender” means any Lender having a Tranche 2 Commitment (or, after the
Tranche 2 Commitments have terminated, any Lender holding outstanding Tranche 2
Letter of Credit Exposure).
 
“Tranche 2 Letter of Credit Exposure” means, subject to Section 2.22(a)(iv),
with respect to any Tranche 2 Lender at any time, such Tranche 2 Lender’s
ratable share (based on the proportion that its Tranche 2 Commitment bears to
the aggregate Tranche 2 Commitments at such time) of the sum of (i) the
aggregate Stated Amount of all Tranche 2 Letters of Credit outstanding at such
time and (ii) the aggregate Dollar Amount of all Tranche 2 Reimbursement
Obligations outstanding at such time.
 
 
21

--------------------------------------------------------------------------------

 
 
“Tranche 2 Letters of Credit” has the meaning given to such term in Section 3.2.
 
“Tranche 2 Maturity Date” means the fourth anniversary of the Restatement
Effective Date, or such later date if extended pursuant to Section 2.21;
provided in each case that if any such date is not a Business Day, the Tranche 2
Maturity Date shall be the immediately preceding Business Day.
 
“Tranche 2 Reimbursement Obligations” means all Reimbursement Obligations owing
to any Tranche 2 Lender or the Issuing Lender in respect of Tranche 2 Letters of
Credit.
 
“Tranche 2 Termination Date” means the Tranche 2 Maturity Date or such earlier
date of termination of the Tranche 2 Commitments pursuant to Section 2.5 or 9.2.
 
“Trust Preferred Securities” means the 7.85% Trust Preferred Securities issued
by Everest Re Capital Trust, the 6.20% Trust Preferred Securities issued by
Everest Re Capital Trust II and any other preferred securities offered by a
special purpose business trust of which Everest Group or any of its Subsidiaries
is the grantor, the proceeds of which are or have been used principally to
purchase subordinated debentures issued by Everest Group or any of its
Subsidiaries.
 
“Type” has the meaning given to such term in Section 2.2(a).
 
“Unsecured Letters of Credit” means all Tranche 1 Letters of Credit that are not
Secured Letters of Credit.
 
“Unutilized Tranche 1 Commitment” means, with respect to any Tranche 1 Lender at
any time, such Lender’s Tranche 1 Commitment at such time less the sum of
(i) the aggregate principal amount of all Loans made by such Tranche 1 Lender
that are outstanding at such time and (ii) such Tranche 1 Lender’s Tranche 1
Letter of Credit Exposure at such time.
 
“Unutilized Tranche 2 Commitment” means, with respect to any Tranche 2 Lender at
any time, such Lender’s Tranche 2 Commitment at such time less such Tranche 2
Lender’s Tranche 2 Letter of Credit Exposure at such time.
 
“Wells Fargo” has the meaning given to such term in the introductory paragraph
of this Agreement.
 
“Wells Fargo Fee Letter” means the letter from Wells Fargo and Wells Fargo
Securities, LLC to the Borrowers, dated May 7, 2012, relating to certain fees
payable by the Borrowers in respect of the transactions contemplated by this
Agreement.
 
“Wholly Owned” means, with respect to any Subsidiary of any Person, that 100% of
the outstanding Capital Stock of such Subsidiary is owned, directly or
indirectly, by such Person.
 
1.2    Accounting Terms.  Except as specifically provided otherwise in this
Agreement, all accounting terms used herein that are not specifically defined
shall have the meanings customarily given them, and all financial computations
hereunder shall be made, in accordance with GAAP (or, to the extent that such
terms apply solely to any Insurance Subsidiary or if
 
 
22

--------------------------------------------------------------------------------

 
 
otherwise expressly required, SAP).  Notwithstanding the foregoing, in the event
that any changes in GAAP or SAP after the date hereof are required to be applied
to the transactions described herein and would affect the computation of the
financial covenants contained in Article VII, such changes shall be followed
only from and after the date this Agreement shall have been amended to take into
account any such changes.
 
1.3    Other Terms; Construction.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (v) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, (vi) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, and (vii) any reference to a time of day shall
mean such time in Charlotte, North Carolina.
 
1.4    Exchange Rates; Currency Equivalents.
 
(a)       The Administrative Agent or the Issuing Lender, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Amounts of Letters of Credit denominated in Foreign Currencies.  Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur.  Except for purposes of financial
statements required to be delivered hereunder or calculating financial covenants
hereunder and except as otherwise provided herein, the applicable amount of any
currency (other than Dollars) for purposes of the Credit Documents shall be such
Dollar Amount as so determined by the Administrative Agent or the Issuing
Lender, as applicable.
 
(b)      Wherever in this Agreement in connection with the issuance, amendment
or extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in a Foreign Currency, such amount shall be the relevant Foreign
Currency Equivalent of such Dollar amount (rounded to the nearest unit of such
Foreign Currency, with 0.5 of a unit being rounded upward), as determined by the
Administrative Agent or the Issuing Lender, as applicable.
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
ARTICLE II
 
AMOUNT AND TERMS OF THE CREDIT
 
2.1    Commitments.  Each Tranche 1 Lender severally agrees, subject to and on
the terms and conditions of this Agreement, to make loans (each, a “Loan,” and
collectively, the “Loans”) to one or more of the Borrowers, from time to time on
any Business Day during the period from and including the Restatement Effective
Date to but not including the Tranche 1 Termination Date, in an aggregate
principal amount at any time outstanding not greater than its Tranche 1
Commitment at such time; provided that no Borrowing of Loans shall be made if,
immediately after giving effect thereto (and to any concurrent repayment of
Tranche 1 Reimbursement Obligations which are repaid with the proceeds of Loans
made pursuant to such Borrowing), (y) the Tranche 1 Credit Exposure of any
Tranche 1 Lender would exceed its Tranche 1 Commitment at such time or (z) the
aggregate Tranche 1 Credit Exposure would exceed the aggregate Tranche 1
Commitment at such time.  Subject to and on the terms and conditions of this
Agreement, the Borrowers may borrow, repay and reborrow Loans.
 
2.2    Borrowings.
 
(a)      The Loans shall, at the option of each Borrower and subject to the
terms and conditions of this Agreement, be either Base Rate Loans or LIBOR Loans
(each, a “Type” of Loan); provided that (i) all Loans comprising the same
Borrowing shall, unless otherwise specifically provided herein, be of the same
Type, and (ii) no LIBOR Loan may be borrowed at any time prior to the third
Business Day after the Restatement Effective Date.
 
(b)       In order to make a Borrowing (other than Borrowings involving
continuations or conversions of outstanding Loans, which shall be made pursuant
to Section 2.11), each Borrower will give the Administrative Agent written
notice not later than 11:00 a.m. three Business Days prior to each Borrowing to
be comprised of LIBOR Loans and not later than 10:00 a.m. on the same Business
Day of such Borrowing of Base Rate Loans; provided, however, that requests for
the Borrowing of any Loans to be made on the Restatement Effective Date may, at
the discretion of the Administrative Agent, be given with less advance notice
than the times specified hereinabove.  Each such notice (each, a “Notice of
Borrowing”) shall be irrevocable, shall be given in the form of Exhibit B-1 and
shall specify (1) the aggregate principal amount and initial Type of the Loans
to be made pursuant to such Borrowing, (2) in the case of a Borrowing of LIBOR
Loans, the initial Interest Period to be applicable thereto, and (3) the
requested Borrowing Date, which shall be a Business Day.  Upon its receipt of a
Notice of Borrowing, the Administrative Agent will promptly notify each
Tranche 1 Lender of the proposed Borrowing.  Notwithstanding anything to the
contrary contained herein:
 
         (i) the aggregate principal amount of each Borrowing shall not be less
than $3,000,000 or, if greater, an integral multiple of $1,000,000 in excess
thereof (or, if less, in the amount of the aggregate Unutilized Tranche 1
Commitments);
 
          (ii) if the applicable Borrower shall have failed to designate the
Type of Loans comprising a Borrowing, such Borrower shall be deemed to have
requested a Borrowing comprised of Base Rate Loans; and
 
 
 
24

--------------------------------------------------------------------------------

 
 
 
       (iii) if the applicable Borrower shall have failed to select the duration
of the Interest Period to be applicable to any Borrowing of LIBOR Loans, then
such Borrower shall be deemed to have selected an Interest Period with a
duration of one month.
 
(c)       As provided in Sections 2.5(b) and 2.5(c), the Borrowers shall have
the right to terminate in whole or permanently reduce ratably in part the unused
Commitments of the Lenders.
 
(d)       Not later than 1:00 p.m. on the requested Borrowing Date, each
Tranche 1 Lender will make available to the Administrative Agent at its office
referred to in Section 11.5 (or such other location as the Administrative Agent
may designate) an amount, in Dollars and in immediately available funds, equal
to the amount of the Loan to be made by such Tranche 1 Lender.  To the extent
the Tranche 1 Lenders have made such amounts available to the Administrative
Agent as provided hereinabove, the Administrative Agent will make the aggregate
of such amounts available to the applicable Borrower in accordance with
Section 2.3(a) and in like funds as received by the Administrative Agent.
 
2.3    Disbursements; Funding Reliance; Domicile of Loans.
 
(a)       Each Borrower hereby authorizes the Administrative Agent to disburse
the proceeds of each Borrowing it makes in accordance with the terms of any
written instructions from any Authorized Officer of such Borrower; provided that
the Administrative Agent shall not be obligated under any circumstances to
forward amounts to any account not listed in an Account Designation Letter.
 
(b)       Unless the Administrative Agent has received, prior to 1:00 p.m. on
the relevant Borrowing Date, written notice from a Tranche 1 Lender that such
Tranche 1 Lender will not make available to the Administrative Agent such
Tranche 1 Lender’s share of such Borrowing, the Administrative Agent may assume
that such Tranche 1 Lender has made such share available to the Administrative
Agent in immediately available funds on such Borrowing Date in accordance with
the applicable provisions of Section 2.2, and the Administrative Agent may, in
reliance upon such assumption, but shall not be obligated to, make a
corresponding amount available to the applicable Borrower on such Borrowing
Date.  If and to the extent that such Tranche 1 Lender shall not have made its
share available to the Administrative Agent, and the Administrative Agent shall
have made such corresponding amount available to the applicable Borrower, such
Tranche 1 Lender, on the one hand, and such Borrower, on the other, severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount, together with interest thereon for each day from and including the date
such amount is made available to such Borrower to but excluding the date such
amount is repaid to the Administrative Agent, at (i) in the case of such
Tranche 1 Lender, the greater of the Federal Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of such Borrower, at the rate of interest
applicable at such time to the Type of Loans comprising such Borrowing, as
determined under the provisions of Section 2.8.  If such Tranche 1 Lender shall
repay to the Administrative Agent such corresponding amount, such amount shall
constitute such Tranche 1 Lender’s Loan included in such Borrowing.  The failure
of any Tranche 1 Lender to make any Loan required to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder
 
 
25

--------------------------------------------------------------------------------

 
 
to make its Loan as part of such Borrowing, but no Lender shall be responsible
for the failure of any other Lender to make the Loan to be made by such other
Lender as part of any Borrowing.  Any payment by the applicable Borrower shall
be without prejudice to any claim such Borrower may have against a Tranche 1
Lender that shall have failed to make such payment to the Administrative Agent.
 
(c)       Each Tranche 1 Lender may, at its option, make and maintain any Loan
at, to or for the account of any of its Lending Offices; provided that any
exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan to or for the account of such Tranche 1 Lender in
accordance with the terms of this Agreement.
 
(d)       Each Borrower may at any time deliver to the Administrative Agent an
Account Designation Letter listing any additional accounts or deleting any
accounts listed in a previous Account Designation Letter.
 
2.4    Notes.
 
(a)       Each Tranche 1 Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of each Borrower to
the applicable Lending Office of such Tranche 1 Lender resulting from each Loan
made by such Lending Office of such Tranche 1 Lender from time to time,
including the amounts of principal and interest payable and paid to such Lending
Office of such Tranche 1 Lender from time to time under this Agreement.
 
(b)       The Administrative Agent shall maintain the Register pursuant to
Section 11.7(c), and a subaccount for each Tranche 1 Lender, in which Register
and subaccounts (taken together) shall be recorded (i) the amount of each such
Loan, the Type of each such Loan and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Tranche 1 Lender hereunder in respect of
each such Loan and (iii) the amount of any sum received by the Administrative
Agent hereunder from each Borrower in respect of each such Loan and each
Tranche 1 Lender’s share thereof.
 
(c)       The entries made in the accounts, Register and subaccounts maintained
pursuant to Section 2.4(b) (and, if consistent with the entries of the
Administrative Agent, Section 2.4(a)) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the applicable Borrower therein recorded; provided, however, that
the failure of any Tranche 1 Lender or the Administrative Agent to maintain such
account, such Register or such subaccount, as applicable, or any error therein,
shall not in any manner affect the obligation of each Borrower to repay (with
applicable interest) the Loans made to such Borrower by such Tranche 1 Lender in
accordance with the terms of this Agreement.
 
(d)       The Loans made by each Tranche 1 Lender shall, if requested by the
applicable Tranche 1 Lender (which request shall be made to the Administrative
Agent), be evidenced by a Note appropriately completed in substantially the form
of Exhibit A, executed by each Borrower and payable to the order of such
Tranche 1 Lender.  Each Note shall be entitled to all of the benefits of this
Agreement and the other Credit Documents and shall be subject to the provisions
hereof and thereof.
 
 
26

--------------------------------------------------------------------------------

 
 
2.5    Termination and Reduction of Commitments.
 
(a)       Unless sooner terminated pursuant to any other provision of this
Section 2.5 or Section 9.2, the Tranche 1 Commitments shall be automatically and
permanently terminated on the Tranche 1 Maturity Date and the Tranche 2
Commitments shall be automatically and permanently terminated on the Tranche 2
Maturity Date.  From and after the Tranche 1 Termination Date, all outstanding
Tranche 1 Letters of Credit shall be secured in accordance with Section 3.8(c).
 
(b)       At any time and from time to time after the date hereof, upon not less
than three Business Days’ prior written notice to the Administrative Agent, the
Borrowers may terminate in whole or reduce in part the aggregate Unutilized
Tranche 1 Commitments; provided that any such partial reduction shall be in an
aggregate amount of not less than $10,000,000 or, if greater, an integral
multiple of $5,000,000 in excess thereof, and applied ratably among the
Tranche 1 Lenders according to their respective Tranche 1 Commitments.  The
amount of any termination or reduction made under this Section 2.5(b) may not
thereafter be reinstated.
 
(c)       At any time and from time to time after the date hereof, upon not less
than three Business Days’ prior written notice to the Administrative Agent, the
Borrowers may terminate in whole or reduce in part the aggregate Unutilized
Tranche 2 Commitments; provided that any such partial reduction shall be in an
aggregate amount of not less than $10,000,000 or, if greater, an integral
multiple of $5,000,000 in excess thereof, and applied ratably among the
Tranche 2 Lenders according to their respective Tranche 2 Commitments.  The
amount of any termination or reduction made under this Section 2.5(c) may not
thereafter be reinstated.
 
2.6    Mandatory Payments and Prepayments.
 
(a)       Except to the extent due or paid sooner pursuant to the provisions of
this Agreement, the aggregate outstanding principal of the Loans shall be due
and payable in full on the Tranche 1 Maturity Date.
 
(b)       In the event that, at any time, the aggregate Tranche 1 Credit
Exposure shall exceed the aggregate Tranche 1 Commitments at such time (after
giving effect to any concurrent termination or reduction thereof), the Borrowers
will immediately prepay the outstanding principal amount of the Loans in the
amount of such excess; provided that, to the extent such excess amount is
greater than the aggregate principal amount of Loans outstanding immediately
prior to the application of such prepayment, the amount so prepaid shall be
retained by the Administrative Agent and held in the Cash Collateral Account as
cover for Tranche 1 Letter of Credit Exposure, as more particularly described in
Section 3.10, and thereupon such cash shall be deemed to reduce the Tranche 1
Letter of Credit Exposure by an equivalent amount.
 
(c)       In the event that, at any time, (x) the aggregate Tranche 2 Letter of
Credit Exposure at such time shall exceed the aggregate Tranche 2 Commitments at
such time (after giving effect to any concurrent termination or reduction
thereof) or (y) the aggregate Secured Letter of Credit Exposure at such time
shall exceed the aggregate Collateral Value at such time, then, in either case,
the Borrowers will, to the extent they have not deposited additional Eligible
Collateral in a Custodial Account having a Collateral Value at least equal to
such excess within
 
 
27

--------------------------------------------------------------------------------

 
the three Business Day period specified in Section 8.11 and subject to the other
terms of this Agreement, immediately pay to the Administrative Agent the Dollar
Amount of such excess in Dollars and in immediately available funds to be
retained by the Administrative Agent and held in the Cash Collateral Account as
cover for Tranche 2 Letter of Credit Exposure or Secured Letter of Credit
Exposure, as the case may be, as more particularly described in Section 3.10,
and thereupon such funds shall be deemed to reduce the aggregate Tranche 2
Letter of Credit Exposure or Secured Letter of Credit Exposure, as the case may
be, by an equivalent amount.
 
(d)       In the event that, at any time, the aggregate Secured Letter of Credit
Exposure pertaining to any Borrower shall exceed the Collateral Value in the
Custodial Account of such Borrower, such Borrower will, to the extent it has not
deposited additional Eligible Collateral in its Custodial Account having a
Collateral Value at least equal to such excess within the five Business Day
period specified in Section 8.11 and subject to the other terms of this
Agreement, immediately pay to the Administrative Agent the Dollar Amount of such
excess in Dollars and in immediately available funds to be retained by the
Administrative Agent and held in the Cash Collateral Account as cover for the
Secured Letter of Credit Exposure pertaining to it, as more particularly
described in Section 3.10, and thereupon such funds shall be deemed to reduce
the Secured Letter of Credit Exposure pertaining to such Borrower by an
equivalent amount.
 
2.7    Voluntary Prepayments.
 
(a)       At any time and from time to time, the Borrowers shall have the right
to prepay the Loans, in whole or in part, together with accrued interest to the
date of prepayment, without premium or penalty (except as provided in clause
(iii) below), upon written notice given to the Administrative Agent not later
than 11:00 a.m. three Business Days prior to each intended prepayment of LIBOR
Loans and one Business Day prior to each intended prepayment of Base Rate Loans;
provided that (i) each partial prepayment of Base Rate Loans shall be in an
aggregate principal amount of not less than $1,000,000 or, if greater, an
integral multiple of $500,000 in excess thereof, and each partial prepayment of
LIBOR Loans shall be in an aggregate principal amount of not less than
$3,000,000 or, if greater, an integral multiple of $1,000,000 in excess thereof,
(ii) no partial prepayment of LIBOR Loans made pursuant to any single Borrowing
shall reduce the aggregate outstanding principal amount of the remaining LIBOR
Loans under such Borrowing to less than $3,000,000 or to any greater amount not
an integral multiple of $1,000,000 in excess thereof, and (iii) unless made
together with all amounts required under Section 2.18 to be paid as a
consequence of such prepayment, a prepayment of a LIBOR Loan may be made only on
the last day of the Interest Period applicable thereto.  Each such notice shall
specify the proposed date of such prepayment and the aggregate principal amount
and Type of the Loans to be prepaid (and, in the case of LIBOR Loans, the
Interest Period of the Borrowing pursuant to which made), and shall be
irrevocable and shall bind the Borrowers to make such prepayment on the terms
specified therein.  Loans prepaid pursuant to this Section 2.7(a) may be
reborrowed, subject to the terms and conditions of this Agreement.  In the event
the Administrative Agent receives a notice of prepayment under this
Section 2.7(a), the Administrative Agent will give prompt notice thereof to the
Tranche 1 Lenders; provided that if such notice has also been furnished to the
Tranche 1 Lenders, the Administrative Agent shall have no obligation to notify
the Tranche 1 Lenders with respect thereto.
 
 
 
28

--------------------------------------------------------------------------------

 
 
(b)       Each prepayment of the Loans made pursuant to this Section 2.7 shall
be applied ratably among the Tranche 1 Lenders holding the Loans being prepaid,
in proportion to the principal amount held by each.
 
2.8    Interest.
 
(a)       The Borrowers will pay interest in respect of the unpaid principal
amount of each Loan, from the date of Borrowing thereof until such principal
amount shall be paid in full, (i) at the Adjusted Base Rate, as in effect from
time to time during such periods as such Loan is a Base Rate Loan, and (ii) at
the Adjusted LIBOR Rate, as in effect from time to time during such periods as
such Loan is a LIBOR Loan.
 
(b)       Notwithstanding the foregoing, if any principal of any Loan payable by
the Borrowers hereunder is not paid when due (whether at maturity, pursuant to
acceleration or otherwise), all outstanding principal amounts of the Loans shall
bear interest, after as well as before judgment, at a rate per annum equal to
the interest rate applicable from time to time thereafter to such Loans (whether
the Adjusted Base Rate or the Adjusted LIBOR Rate) plus 2%.  If any interest on
any Loan or any fee or other amount payable by the Borrowers hereunder or under
any other Credit Document is not paid when due (whether at maturity, pursuant to
acceleration or otherwise), such overdue amount, to the greatest extent
permitted by law, shall bear interest, after as well as before judgment, at a
rate per annum equal to the Adjusted Base Rate plus 2%.  To the greatest extent
permitted by law, interest shall continue to accrue after the filing by or
against the Borrowers of any petition seeking any relief under any Debtor Relief
Law.
 
(c)       Accrued (and theretofore unpaid) interest shall be payable as follows:
 
            (i)     in respect of each Base Rate Loan (including any Base Rate
Loan or portion thereof paid or prepaid pursuant to the provisions of
Section 2.6 or 2.7, except as provided hereinbelow), in arrears on the last
Business Day of each calendar quarter, beginning with the first such day to
occur after the Restatement Effective Date; provided that in the event the Loans
are repaid or prepaid in full and the Commitments have been terminated, then
accrued interest in respect of all Base Rate Loans shall be payable together
with such repayment or prepayment on the date thereof;
 
            (ii)    in respect of each LIBOR Loan (including any LIBOR Loan or
portion thereof paid or prepaid pursuant to the provisions of Section 2.6 or
2.7, except as provided hereinbelow), in arrears (y) on the last Business Day of
the Interest Period applicable thereto (subject to the provisions of
Section 2.10(iv)) and (z) in addition, in the case of a LIBOR Loan with an
Interest Period having a duration of six months or longer, on each date on which
interest would have been payable under clause (y) above had successive Interest
Periods of three months’ duration been applicable to such LIBOR Loan; provided
that in the event all LIBOR Loans made pursuant to a single Borrowing are repaid
or prepaid in full, then accrued interest in respect of such LIBOR Loans shall
be payable together with such repayment or prepayment on the date thereof; and
 
 
 
29

--------------------------------------------------------------------------------

 
 
 (iii)    in respect of any Loan, at maturity (whether pursuant to acceleration
or otherwise) and, after maturity, on demand.
 
(d)       Nothing contained in this Agreement or in any other Credit Document
shall be deemed to establish or require the payment of interest to any Lender at
a rate in excess of the maximum rate permitted by applicable law.  If the amount
of interest payable for the account of any Lender on any interest payment date
would exceed the maximum amount permitted by applicable law to be charged by
such Lender, the amount of interest payable for its account on such interest
payment date shall be automatically reduced to such maximum permissible
amount.  In the event of any such reduction affecting any Lender, if from time
to time thereafter the amount of interest payable for the account of such Lender
on any interest payment date would be less than the maximum amount permitted by
applicable law to be charged by such Lender, then the amount of interest payable
for its account on such subsequent interest payment date shall be automatically
increased to such maximum permissible amount; provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender has been
increased pursuant to this sentence exceed the aggregate amount by which
interest paid for its account has theretofore been reduced pursuant to the
previous sentence.
 
(e)       The Administrative Agent shall promptly notify the applicable Borrower
and the Tranche 1 Lenders upon determining the interest rate for each Borrowing
of LIBOR Loans after its receipt of the relevant Notice of Borrowing or Notice
of Conversion/Continuation, and upon each change in the Base Rate; provided,
however, that the failure of the Administrative Agent to provide the applicable
Borrower or the Tranche 1 Lenders with any such notice shall neither affect any
obligations of such Borrower or the Tranche 1 Lenders hereunder nor result in
any liability on the part of the Administrative Agent to any Borrower or any
Tranche 1 Lender.  Each such determination shall, absent demonstrable error, be
conclusive and binding on all parties hereto.
 
2.9    Fees.  The Borrowers agree to pay:
 
(a)       To the Arrangers and Wells Fargo, for their own respective accounts,
on the Restatement Effective Date, the fees required under the Fee Letters to be
paid to them on the Restatement Effective Date, in the amounts due and payable
as required by the terms thereof;
 
(b)       Subject to Section 2.22(a)(iii), to the Administrative Agent, for the
account of each Tranche 1 Lender, a commitment fee for each calendar quarter (or
portion thereof) at a per annum rate equal to the Applicable Percentage in
effect for such fee from time to time during such quarter on such Tranche 1
Lender’s average daily Unutilized Tranche 1 Commitment, payable in arrears
(i) on the last Business Day of each calendar quarter, beginning with the first
such day to occur after the Restatement Effective Date, and (ii) on the
Tranche 1 Termination Date;
 
(c)       Subject to Section 2.22(a)(iii), to the Administrative Agent, for the
account of each Tranche 1 Lender, a letter of credit fee for each calendar
quarter (or portion thereof) in respect of all Unsecured Letters of Credit
outstanding during such quarter, at a per annum rate equal to the Applicable
Percentage in effect for such fee from time to time during such quarter, on such
Tranche 1 Lender’s ratable share (based on the proportion that its Tranche 1
 
 
 
30

--------------------------------------------------------------------------------

 
 
Commitment bears to the aggregate Tranche 1 Commitments) of the daily average
aggregate Stated Amount of such Unsecured Letters of Credit, payable in arrears
(i) on the last Business Day of each calendar quarter, beginning with the first
such day to occur after the Restatement Effective Date, and (ii) on the Final
Maturity Date;
 
(d)       To the Issuing Lender, for its own account, a fronting fee for each
calendar quarter (or portion thereof) in respect of all Letters of Credit
outstanding during such quarter, at the per annum rate set forth in the Wells
Fargo Fee Letter on the daily average aggregate Stated Amount of such Letters of
Credit, payable in arrears (i) on the last Business Day of each calendar
quarter, beginning with the first such day to occur after the Restatement
Effective Date, and (ii) on the Final Maturity Date;
 
(e)       Subject to Section 2.22(a)(iii), to the Administrative Agent, for the
account of each Tranche 2 Lender, a commitment fee for each calendar quarter (or
portion thereof) at a per annum rate equal to the Applicable Percentage in
effect for such fee from time to time during such quarter on such Lender’s
average daily Unutilized Tranche 2 Commitment, payable in arrears (i) on the
last Business Day of each calendar quarter, beginning with the first such day to
occur after the Restatement Effective Date, and (ii) on the Tranche 2
Termination Date;
 
(f)      Subject to Section 2.22(a)(iii), to the Administrative Agent, for the
account of each applicable Lender, a letter of credit fee for each calendar
quarter (or portion thereof) in respect of each Secured Letter of Credit
outstanding during such quarter, at a per annum rate equal to the Applicable
Percentage in effect for such fee from time to time during such quarter on such
Lender’s ratable share (based on the proportion that its Tranche 1 Commitment or
Tranche 2 Commitment, as applicable, bears to the aggregate Tranche 1
Commitments or Tranche 2 Commitments, as applicable) of the daily average Stated
Amount of such Secured Letter of Credit, payable in arrears (i) on the last
Business Day of each calendar quarter, beginning with the first such day to
occur after the Restatement Effective Date, and (ii) on the Final Maturity Date;
 
(g)       To the Issuing Lender, for its own account, such commissions, transfer
fees and other fees and charges incurred in connection with the issuance and
administration of each Letter of Credit as are customarily charged from time to
time by the Issuing Lender for the performance of such services in connection
with similar letters of credit, or as may be otherwise agreed to by the Issuing
Lender.
 
(h)       To the Administrative Agent, for its own account, the annual
administrative fee described in the Wells Fargo Fee Letter, on the terms, in the
amount and at the times set forth therein.
 
2.10   Interest Periods.  Concurrently with the giving of a Notice of Borrowing
in the case of a Borrowing of LIBOR Loans or a Notice of Conversion/Continuation
in respect of any Borrowing comprised of Base Rate Loans to be converted into,
or LIBOR Loans to be continued as, LIBOR Loans, each Borrower shall have the
right to elect, pursuant to such notice, the interest period (each, an “Interest
Period”) to be applicable to such LIBOR Loans, which Interest Period shall, at
the option of such Borrower, be a one, two, three or six month period; provided,
however, that:
 
 
31

--------------------------------------------------------------------------------

 
 
            (i)      all LIBOR Loans comprising a single Borrowing shall at all
times have the same Interest Period;
 
            (ii)     the initial Interest Period for any LIBOR Loan shall
commence on the date of the Borrowing of such LIBOR Loan (including the date of
any continuation of, or conversion into, such LIBOR Loan), and each successive
Interest Period applicable to such LIBOR Loan shall commence on the day on which
the next preceding Interest Period applicable thereto expires;
 
            (iii)    LIBOR Loans may not be outstanding under more than 10
separate Interest Periods at any one time (for which purpose Interest Periods
shall be deemed to be separate even if they are coterminous);
 
            (iv)    if any Interest Period otherwise would expire on a day that
is not a Business Day, such Interest Period shall expire on the next succeeding
Business Day unless such next succeeding Business Day falls in another calendar
month, in which case such Interest Period shall expire on the next preceding
Business Day;
 
            (v)     no Borrower may select any Interest Period that expires
after the Tranche 1 Maturity Date;
 
            (vi)    if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month during which such Interest
Period would otherwise expire, such Interest Period shall expire on the last
Business Day of such calendar month; and
 
            (vii)   no Borrower may select any Interest Period (and
consequently, no LIBOR Loans shall be made) if a Default or Event of Default
shall have occurred and be continuing at the time of such Notice of Borrowing or
Notice of Conversion/Continuation with respect to any Borrowing.
 
2.11   Conversions and Continuations.
 
(a)       Each Borrower shall have the right, on any Business Day, to elect
(i) to convert all or a portion of the outstanding principal amount of any Base
Rate Loans into LIBOR Loans, or to convert any LIBOR Loans the Interest Periods
for which end on the same day into Base Rate Loans, or (ii) upon the expiration
of any Interest Period, to continue all or a portion of the outstanding
principal amount of any LIBOR Loans the Interest Periods for which end on the
same day for an additional Interest Period; provided that (x) any such
conversion of LIBOR Loans into Base Rate Loans shall involve an aggregate
principal amount of not less than $1,000,000 or, if greater, an integral
multiple of $500,000 in excess thereof; any such conversion of Base Rate Loans
of the same Borrowing into, or continuation of LIBOR Loans shall involve an
aggregate principal amount of not less than $3,000,000 or, if greater, an
integral multiple of $1,000,000 in excess thereof; and no partial conversion of
LIBOR Loans of the same Borrowing shall reduce the outstanding principal amount
of such LIBOR Loans to less than $3,000,000 or to any greater amount not an
integral multiple of $1,000,000 in excess thereof; (y) except as otherwise
provided in Section 2.16(d), LIBOR Loans may be converted into Base Rate Loans
only on the last day of the Interest Period applicable thereto (and, in any
event, if a LIBOR Loan
 
 
32

--------------------------------------------------------------------------------

 
 
is converted into a Base Rate Loan on any day other than the last day of the
Interest Period applicable thereto, the respective Borrower will pay, upon such
conversion, all amounts required under Section 2.18 to be paid as a consequence
thereof); and (z) no conversion of Base Rate Loans into LIBOR Loans or
continuation of LIBOR Loans shall be permitted during the continuance of a
Default or Event of Default.
 
(b)       A Borrower shall make each such election by giving the Administrative
Agent written notice not later than 11:00 a.m. three Business Days prior to the
intended effective date of any conversion of Base Rate Loans into, or
continuation of, LIBOR Loans and one Business Day prior to the intended
effective date of any conversion of LIBOR Loans into Base Rate Loans.  Each such
notice (each, a “Notice of Conversion/Continuation”) shall be irrevocable, shall
be given in the form of Exhibit B-2 and shall specify (x) the date of such
conversion or continuation (which shall be a Business Day), (y) in the case of a
conversion into, or a continuation of, LIBOR Loans, the Interest Period to be
applicable thereto, and (z) the aggregate amount and Type of the Loans being
converted or continued.  Upon the receipt of a Notice of
Conversion/Continuation, the Administrative Agent will promptly notify each
Tranche 1 Lender of the proposed conversion or continuation.  In the event that
the respective Borrower shall fail to deliver a Notice of
Conversion/Continuation as provided herein with respect to any outstanding LIBOR
Loans, such LIBOR Loans shall automatically be converted to a LIBOR Loan having
an Interest Period of one month; provided that if such Borrower is not otherwise
entitled to convert into or continue a LIBOR Loan, then such LIBOR Loan shall
automatically be converted to a Base Rate Loan, in each case upon the expiration
of the then current Interest Period applicable thereto (unless repaid pursuant
to the terms hereof).  In the event a Borrower shall have failed to select in a
Notice of Conversion/Continuation the duration of the Interest Period to be
applicable to any conversion into, or continuation of, LIBOR Loans, then such
Borrower shall be deemed to have selected an Interest Period with a duration of
one month.
 
2.12   Method of Payments; Computations.
 
(a)       All payments by the Borrowers hereunder shall be made without setoff,
counterclaim or other defense, in Dollars and in immediately available funds to
the Administrative Agent, for the account of the Lenders entitled to such
payment (except as otherwise expressly provided herein as to payments required
to be made directly to the Issuing Lender or the Lenders) at its office referred
to in Section 11.5, prior to 12:00 noon on the date payment is due.  Any payment
made as required hereinabove, but after 12:00 noon shall be deemed to have been
made on the next succeeding Business Day.  If any payment falls due on a day
that is not a Business Day, then such due date shall be extended to the next
succeeding Business Day (except that in the case of LIBOR Loans to which the
provisions of Section 2.10(iv) are applicable, such due date shall be the next
preceding Business Day), and such extension of time shall then be included in
the computation of payment of interest, fees or other applicable amounts.
 
(b)       Subject to Section 2.22(a)(ii), the Administrative Agent will
distribute to the Lenders like amounts relating to payments made to the
Administrative Agent for the account of the Lenders as follows:  (i) if the
payment is received by 12:00 noon in immediately available funds, the
Administrative Agent will make available to each relevant Lender on the same
date, by wire transfer of immediately available funds, such Lender’s ratable
share of such payment
 
 
 
33

--------------------------------------------------------------------------------

 
 
 
(based on the percentage that the amount of the relevant payment owing to such
Lender bears to the total amount of such payment owing to all of the relevant
Lenders), and (ii) if such payment is received after 12:00 noon or in other than
immediately available funds, the Administrative Agent will make available to
each such Lender its ratable share of such payment by wire transfer of
immediately available funds on the next succeeding Business Day (or in the case
of uncollected funds, as soon as practicable after collected).  If the
Administrative Agent shall not have made a required distribution to the relevant
Lenders as required hereinabove after receiving a payment for the account of
such Lenders, the Administrative Agent will pay to each such Lender, on demand,
its ratable share of such payment with interest thereon at the Federal Funds
Rate for each day from the date such amount was required to be disbursed by the
Administrative Agent until the date repaid to such Lender.  The Administrative
Agent will distribute to the Issuing Lender like amounts relating to payments
made to the Administrative Agent for the account of the Issuing Lender in the
same manner, and subject to the same terms and conditions, as set forth
hereinabove with respect to distributions of amounts to the Lenders.
 
(c)       Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the relevant Lenders or the Issuing
Lender hereunder that such Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the relevant Lenders or the Issuing Lender, as the case may be,
the amount due.  In such event, if such Borrower has not in fact made such
payment, then each of the relevant Lenders or the Issuing Lender, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Issuing Lender, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
(d)       With respect to each payment hereunder, except as specifically
provided otherwise herein or in any of the other Credit Documents, the
applicable Borrower may designate by written notice to the Administrative Agent
prior to or concurrently with such payment the specific Loans or other
Obligations that are to be paid, repaid or prepaid; provided that unless made
together with all amounts required under Section 2.18 to be paid as a
consequence thereof, a prepayment of a LIBOR Loan may be made only on the last
day of the Interest Period applicable thereto.  In the absence of any such
designation by such Borrower, or if an Event of Default has occurred and is
continuing, the Administrative Agent shall make such designation in its sole
discretion subject to the foregoing and to the other provisions of this
Agreement.
 
(e)       All computations of interest and fees hereunder, excluding the
computation of interest with respect to Base Rate Loans based on clause (i) of
the definition of “Base Rate,” shall be made on the basis of a year consisting
of 360 days and the actual number of days (including the first day, but
excluding the last day) elapsed.  Interest on Base Rate Loans based on
clause (i) of the definition of “Base Rate” shall be computed on the basis of a
year of 365 or 366 days, as the case may be, and the actual number of days
(including the first day, but excluding the last day) elapsed.
 
 
 
34

--------------------------------------------------------------------------------

 
 
2.13     Recovery of Payments.
 
(a)       The Borrowers agree that to the extent any Borrower makes a payment or
payments to or for the account of the Administrative Agent, any Lender or the
Issuing Lender, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any Debtor Relief Law,
common law, equitable cause or otherwise (whether as a result of any demand,
settlement, litigation or otherwise), then, to the extent of such payment or
repayment, the Obligation intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been received.
 
(b)       If any amounts distributed by the Administrative Agent to any Lender
are subsequently returned or repaid by the Administrative Agent to the
applicable Borrower, its representative or successor in interest, or any other
Person, whether by court order, by settlement approved by the Lender in
question, or pursuant to applicable Requirements of Law, such Lender will,
promptly upon receipt of notice thereof from the Administrative Agent, pay the
Administrative Agent such amount.  If any such amounts are recovered by the
Administrative Agent from such Borrower, its representative or successor in
interest or such other Person, the Administrative Agent will redistribute such
amounts to the Lenders on the same basis as such amounts were originally
distributed.
 
2.14     Use of Proceeds.  The proceeds of the Loans shall be used (i) to pay or
reimburse reasonable transaction fees and expenses in connection with the
closing of the transactions contemplated hereby, and (ii) to provide for the
working capital, liquidity needs and general corporate requirements of the
Borrowers and their Subsidiaries, including repurchases of the Capital Stock of
Everest Group.  The Letters of Credit shall be used primarily to support
insurance and reinsurance liabilities of any Borrower.
 
2.15     Pro Rata Treatment.
 
(a)       All fundings, continuations and conversions of Loans shall be made by
the Tranche 1 Lenders pro rata on the basis of their respective Tranche 1
Commitments (in the case of the initial funding of Loans pursuant to
Section 2.2) or on the basis of their respective outstanding Loans (in the case
of continuations and conversions of Loans pursuant to Section 2.11, and
additionally in all cases in the event the Tranche 1 Commitments have expired or
have been terminated), as the case may be from time to time.
 
(b)       Subject to Section 2.22(a)(ii), all payments from or on behalf of each
Borrower on account of any Obligations of such Borrower shall be apportioned
ratably among the Lenders based upon their respective share, if any, of the
Obligations with respect to which such payment was received.
 
(c)       Each Lender agrees that if it shall receive any amount hereunder
(whether by voluntary payment, realization upon security, exercise of the right
of setoff or banker’s lien, counterclaim or cross action, or otherwise, other
than pursuant to Section 2.16, 2.17, 2.18, 2.19, 2.21 or 11.7) applicable to the
payment of any of the Obligations that exceeds its ratable share (according to
the proportion of (i) the amount of such Obligations due and payable to such
 
 
35

--------------------------------------------------------------------------------

 
 
 
Lender at such time to (ii) the aggregate amount of such Obligations due and
payable to all Lenders at such time) of payments on account of such Obligations
then or therewith obtained by all the Lenders to which such payments are
required to have been made, such Lender shall forthwith (A) notify the
Administrative Agent of such fact and (B) purchase (for cash at face value) from
the other Lenders such participations in such Obligations (or make such other
equitable adjustments) as shall be necessary to cause such purchasing Lender to
share the excess payment or other recovery ratably with each of them; provided,
however, that (x) if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender, such purchase from each such other Lender
shall be rescinded and each such other Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery, together with an
amount equal to such other Lender’s ratable share (according to the proportion
of (1) the amount of such other Lender’s required repayment to (2) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered and (y) the provisions of this Section 2.15(c) shall not be construed
to apply to (1) any payment made by any Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender) or (2) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or participations in Reimbursement Obligations to any assignee
or Participant, other than to a Borrower or any Subsidiary thereof (as to which
the provisions of this Section 2.15(c) shall apply).  The Borrowers agree that
any Lender so purchasing a participation from another Lender pursuant to the
provisions of this Section 2.15(c) may, to the fullest extent permitted by law,
exercise any and all rights of payment (including setoff, banker’s lien or
counterclaim) with respect to such participation as fully as if such participant
were a direct creditor of the Borrowers in the amount of such participation.  If
under any applicable Debtor Relief Law, any Lender receives a secured claim in
lieu of a setoff to which this Section 2.15(c) applies, such Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the Lenders entitled under this
Section 2.15(c) to share in the benefits of any recovery on such secured claim.
 
2.16     Increased Costs; Change in Circumstances; Illegality; Etc.
 
(a)       If any Change in Law shall (i) subject any Lender or the Issuing
Lender to any tax or other charge, or change the basis of taxation of payments
to such Lender, in respect of any of its LIBOR Loans, any Letter of Credit, any
participation in a Letter of Credit or any other amounts payable hereunder or
its obligation to make, fund or maintain any LIBOR Loans (other than any change
in the rate or basis of tax on the overall net income of such Lender or its
applicable Lending Office), (ii) impose, modify or deem applicable any reserve,
special deposit or similar requirement (but excluding reserve requirements
contemplated by Section 2.16(e)) against assets of, deposits with or for the
account of, or credit extended or participated in by, such Lender or Issuing
Lender, or (iii) impose on such Lender or the Issuing Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or LIBOR Loans made by such Lender or any Letter of Credit or participation
therein, and the result of any of the foregoing shall be to increase the cost to
such Lender of making or maintaining any LIBOR Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
 
 
36

--------------------------------------------------------------------------------

 
 
 
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the Issuing Lender hereunder (whether of principal, interest or any
other amount), then, the Borrowers will, promptly upon demand, pay to such
Lender or Issuing Lender, as the case may be, such additional amounts as shall
compensate such Lender or the Issuing Lender for such increase in costs or
reduction in return; provided that the Borrowers shall not be obligated to pay
any such amount or amounts (x) unless such Lender or Issuing Lender shall have
first notified the Borrowers in writing that it intends to seek compensation
pursuant to this Section 2.16(a) and (y) that are attributable to any period of
time occurring more than six months prior to the date of receipt by the
Borrowers of the notice provided for in the preceding clause (x); provided
further that if the event or circumstance requiring such compensation is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof; provided, however, that,
before making any demand under this Section 2.16(a), each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Lending Office if the making of such
designation would avoid the need for, or reduce the amount of, such increased
cost and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
 
(b)       If any Lender or Issuing Lender shall have reasonably determined that
any Change in Law has or would have the effect, as a consequence of such
Lender’s Commitment or the Loans made by, or participations in Letters of Credit
held by, such Lender or such Issuing Lender or such Lender’s or the Issuing
Lender’s holding company, of reducing the rate of return on the capital of such
Lender or the Issuing Lender or their respective holding companies to a level
below that which such Lender, Issuing Lender or holding company could have
achieved but for such Change in Law (taking into account such Lender’s, Issuing
Lender’s or holding company’s policies with respect to capital adequacy), the
Borrowers will, promptly upon demand therefor by such Lender or Issuing Lender
therefor, pay to such Lender or Issuing Lender such additional amounts as will
compensate such Lender, Issuing Lender or holding company for such reduction in
return; provided that the Borrowers shall not be obligated to pay any such
amount or amounts (i) unless such Lender or Issuing Lender shall have first
notified the Borrowers in writing that it intends to seek compensation pursuant
to this Section 2.16(b) and (ii) that are attributable to any period of time
occurring more than six months prior to the date of receipt by the Borrowers of
the notice provided for in the preceding clause (i); provided further that if
the event or circumstance requiring such compensation is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof; provided, however, that, before making any demand
under this Section 2.16(b), each Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Lending Office if the making of such designation would
avoid the need for, or reduce the amount of, such increased cost and would not,
in the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.
 
(c)      If, on or prior to the first day of any Interest Period, (y) the
Administrative Agent shall have determined that adequate and reasonable means do
not exist for ascertaining the applicable LIBOR Rate for such Interest Period or
(z) the Administrative Agent shall have received written notice from the
Required Tranche 1 Lenders of their determination that the rate of interest
referred to in the definition of “LIBOR Rate” upon the basis of which the
Adjusted LIBOR Rate for LIBOR Loans for such Interest Period is to be determined
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining LIBOR Loans during such
 
 
 
37

--------------------------------------------------------------------------------

 
 
 
Interest Period, the Administrative Agent will forthwith so notify the Borrowers
and the Tranche 1 Lenders.  Upon such notice, (i) all then outstanding LIBOR
Loans shall automatically, on the expiration date of the respective Interest
Periods applicable thereto (unless then repaid in full), be converted into Base
Rate Loans, (ii) the obligation of the Tranche 1 Lenders to make, to convert
Base Rate Loans into, or to continue, LIBOR Loans shall be suspended (including
pursuant to the Borrowing to which such Interest Period applies), and (iii) any
Notice of Borrowing or Notice of Conversion/Continuation given at any time
thereafter with respect to LIBOR Loans shall be deemed to be a request for Base
Rate Loans, in each case until the Administrative Agent or the Required
Tranche 1 Lenders, as the case may be, shall have determined that the
circumstances giving rise to such suspension no longer exist (and the Required
Tranche 1 Lenders, if making such determination, shall have so notified the
Administrative Agent), and the Administrative Agent shall have so notified the
Borrowers and the Tranche 1 Lenders.
 
(d)       Notwithstanding any other provision in this Agreement, if, at any time
after the date hereof and from time to time, any Tranche 1 Lender shall have
determined in good faith that the introduction of or any Change in Law has or
would have the effect of making it unlawful for such Tranche 1 Lender to make or
to continue to make or maintain LIBOR Loans, such Lender will forthwith so
notify the Administrative Agent and the Borrowers.  Upon such notice, (i) each
of such Tranche 1 Lender’s then outstanding LIBOR Loans shall automatically, on
the expiration date of the respective Interest Period applicable thereto (or, to
the extent any such LIBOR Loan may not lawfully be maintained as a LIBOR Loan
until such expiration date, upon such notice) and to the extent not sooner
prepaid, be converted into a Base Rate Loan, (ii) the obligation of such
Tranche 1 Lender to make, to convert Base Rate Loans into, or to continue, LIBOR
Loans shall be suspended (including pursuant to any Borrowing for which the
Administrative Agent has received a Notice of Borrowing but for which the
Borrowing Date has not arrived), and (iii) any Notice of Borrowing or Notice of
Conversion/Continuation given at any time thereafter with respect to LIBOR Loans
shall, as to such Tranche 1 Lender, be deemed to be a request for a Base Rate
Loan, in each case until such Tranche 1 Lender shall have determined that the
circumstances giving rise to such suspension no longer exist and shall have so
notified the Administrative Agent, and the Administrative Agent shall have so
notified the Borrowers.
 
(e)       The Borrowers shall pay to each Lender, with respect to any period
during which such Lender shall be required under Regulation D or under any
similar or successor regulation to maintain reserves (including basic,
supplemental, marginal and emergency reserves) with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each LIBOR Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination, absent demonstrable error, shall be conclusive),
which shall be due and payable on each date on which interest is payable on such
Loan; provided that the applicable Borrower shall have received at least 15
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender.  If a Lender fails to give notice 15 days prior to
the relevant interest payment date, such additional interest shall be due and
payable 15 days from receipt of such notice.
 
(f)        Determinations by the Administrative Agent, the Issuing Lender or any
Lender for purposes of this Section 2.16 of any increased costs, reduction in
return, market 
 
 
38

--------------------------------------------------------------------------------

 
 
 
contingencies, illegality or any other matter shall, absent demonstrable error,
be conclusive; provided that such determinations are made in good faith.  No
failure by the Administrative Agent, the Issuing Lender or any Lender at any
time to demand payment of any amounts payable under this Section 2.16 shall
constitute a waiver of its right to demand payment of any additional amounts
arising at any subsequent time.  Nothing in this Section 2.16 shall require or
be construed to require the Borrowers to pay any interest, fees, costs or other
amounts in excess of that permitted by applicable law.
 
2.17     Taxes.
 
(a)       Subject to Section 2.17(e), any and all payments by or on behalf of
the Borrowers hereunder or under any other Credit Document shall be made, in
accordance with the terms hereof and thereof, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding
United States withholding taxes imposed under FATCA and taxes imposed on, or
measured by, the overall net income (or franchise taxes imposed in lieu thereof)
of the Administrative Agent, Issuing Lender or any Lender by reason of any
present or former connection between the Administrative Agent, Issuing Lender or
such Lender and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision thereof, other than such a connection arising
solely from the Administrative Agent, Issuing Lender or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Credit Document (all such nonexcluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes” and all such excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Excluded Taxes”).  If any Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder or under any other Credit
Document to the Administrative Agent, Issuing Lender or any Lender, (i) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.17), the Administrative Agent, Issuing Lender or such Lender, as
the case may be, receives an amount equal to the sum it would have received had
no such deductions been made, (ii) such Borrower will make such deductions,
(iii) such Borrower will pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law and (iv) such
Borrower will deliver to the Administrative Agent, Issuing Lender or such
Lender, as the case may be, evidence of such payment reasonably satisfactory to
the Administrative Agent, Issuing Lender or such Lender, as the case may be,
such as the original or a certified copy of a receipt issued by such taxation
authority evidencing such payment.
 
(b)       Subject to Section 2.17(e), the Borrowers will jointly and severally
indemnify the Administrative Agent, Issuing Lender and each Lender for the full
amount of Taxes (including any Taxes imposed by any jurisdiction on amounts
payable under this Section 2.17) paid by the Administrative Agent, Issuing
Lender or such Lender, as the case may be, and any liability (including
penalties, interest and expenses) arising therefrom or with respect
thereto.  This indemnification shall be made within 30 days from the date the
Administrative Agent, Issuing Lender or such Lender, as the case may be, makes
written demand therefor.  A certificate as to the amount of such payment or
liability shall be delivered to the Borrowers by a Lender (with a
 
 
 
39

--------------------------------------------------------------------------------

 
 
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender.
 
(c)       Each of the Administrative Agent, Issuing Lender and the Lenders
agrees that if it subsequently recovers, or receives a permanent net tax benefit
with respect to, any amount of Taxes (i) previously paid by it and as to which
it has been indemnified by or on behalf of any Borrower or (ii) previously
deducted by any Borrower (including any Taxes deducted from any additional sums
payable under clause (i) of Section 2.17(a)), the Administrative Agent, Issuing
Lender or such Lender, as the case may be, shall reimburse such Borrower to the
extent of the amount of any such recovery or permanent net tax benefit (but only
to the extent of indemnity payments made, or additional amounts paid, by or on
behalf of such Borrower under this Section 2.17 with respect to the Taxes giving
rise to such recovery or tax benefit, and net of all out-of-pocket expenses
(including Taxes) of the Administrative Agent, Issuing Lender or such Lender, as
the case may be, and without interest (other than any interest paid by the
relevant taxation authority with respect to such refund)); provided, however,
that any such Borrower, upon the request of the Administrative Agent, Issuing
Lender or such Lender, agrees to repay to the Administrative Agent, Issuing
Lender or such Lender, as the case may be, the amount paid over to such Borrower
(together with any penalties, interest or other charges), in the event the
Administrative Agent, Issuing Lender or such Lender is required to repay such
amount to the relevant taxing authority or other Governmental Authority.  The
determination by the Administrative Agent, Issuing Lender or any Lender of the
amount of any such recovery or permanent net tax benefit shall, in the absence
of demonstrable error, be conclusive and binding.
 
(d)       If any Lender is incorporated or organized under the laws of a
jurisdiction other than the United States of America or any political
subdivision thereof (a “Foreign Lender”) and is entitled to an exemption from or
a reduction of United States withholding tax pursuant to the Internal Revenue
Code, such Foreign Lender will deliver to each of the Administrative Agent and
Everest Group, on or prior to the Restatement Effective Date (or, in the case of
a Foreign Lender that becomes a party to this Agreement as a result of an
assignment after the Restatement Effective Date, on the effective date of such
assignment), (i) in the case of a Foreign Lender that is a “bank” for purposes
of Section 881(c)(3)(A) of the Internal Revenue Code, a properly completed
Internal Revenue Service Form W-8BEN, or W-8ECI, as applicable (or successor
forms), certifying that such Foreign Lender is entitled to an exemption from or
a reduction of withholding or deduction for or on account of United States
federal income taxes in connection with payments under this Agreement or any of
the Notes, together with a properly completed Internal Revenue Service Form
W-8BEN (or successor form), and (ii) in the case of a Foreign Lender that is not
a “bank” for purposes of Section 881(c)(3)(A) of the Internal Revenue Code, a
certificate in form and substance reasonably satisfactory to the Administrative
Agent and Everest Group and to the effect that (x) such Foreign Lender is not a
“bank” for purposes of Section 881(c)(3)(A) of the Internal Revenue Code, is not
subject to regulatory or other legal requirements as a bank in any jurisdiction,
and has not been treated as a bank for purposes of any tax, securities law or
other filing or submission made to any governmental authority, any application
made to a rating agency or qualification for any exemption from any tax,
securities law or other legal requirements, (y) is not a 10-percent shareholder
for purposes of Section 881(c)(3)(B) of the Internal Revenue Code and (z) is not
a controlled foreign corporation receiving interest from a related person for
purposes of Section 881(c)(3)(C) of the Internal Revenue Code, together with a
properly completed Internal Revenue Service Form W-8BEN (or
 
 
 
40

--------------------------------------------------------------------------------

 
 
 
successor form).  Each such Foreign Lender further agrees to deliver to each of
the Administrative Agent and Everest Group an additional copy of each such
relevant form on or before the date that such form expires or becomes obsolete
or after the occurrence of any event (including a change in its applicable
Lending Office) requiring a change in the most recent forms so delivered by it,
in each case certifying that such Foreign Lender is entitled to an exemption
from or a reduction of withholding or deduction for or on account of United
States federal income taxes in connection with payments under this Agreement or
any of the Notes, unless an event (including any change in treaty, law or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required, which event renders all such forms inapplicable or the
exemption to which such forms relate unavailable and such Foreign Lender
notifies the Administrative Agent and Everest Group that it is not entitled to
receive payments without deduction or withholding of United States federal
income taxes.  Each such Foreign Lender will promptly notify the Administrative
Agent and Everest Group of any changes in circumstances that would modify or
render invalid any claimed exemption or reduction.
 
(e)       The Borrowers shall not be required to indemnify any Foreign Lender,
or to pay any additional amounts to any Foreign Lender, in respect of United
States federal withholding tax to the extent that (i) the obligation to withhold
amounts with respect to United States federal withholding tax existed on the
date such Foreign Lender became a party to this Agreement (provided, however,
that this clause (i) shall not apply to the extent that (y) the indemnity
payments or additional amounts any Lender would be entitled to receive (without
regard to this clause (i)) do not exceed the indemnity payment or additional
amounts that the person making the assignment, participation or transfer to such
Lender would have been entitled to receive in the absence of such assignment,
participation or transfer, or (z) such assignment, participation or transfer was
requested by any Borrower), (ii) the obligation to pay such additional amounts
would not have arisen but for a failure by such Foreign Lender to comply with
the provisions of Section 2.17(d), (iii) any of the representations or
certifications made by a Foreign Lender pursuant to Section 2.17(d) are
incorrect at the time a payment hereunder is made, other than by reason of any
change in treaty, law or regulation having effect after the date such
representations or certifications were made or (iv) the Lender designated a
successor Lending Office at which it maintains its Loans which has the effect of
causing such Lender to become obligated for tax payments in excess of those in
effect immediately prior to such designation.
 
(f)       At the Borrowers’ request and at the Borrowers’ cost, each Lender
shall take reasonable steps (i) (to the extent (x) consistent with such Lender’s
internal policies and (y) the same would not, in the reasonable judgment of such
Lender, be otherwise materially disadvantageous to such Lender) to contest such
Lender’s liability for Taxes that have not been paid or (ii) to seek a refund of
Taxes.  Nothing in this Section 2.17 shall obligate any Lender to disclose any
information regarding its tax affairs or computations to any Borrower or any
other Person.
 
(g)       Each Lender shall severally indemnify the Administrative Agent, within
10 days after demand therefor, for (i) any Taxes attributable to such Lender
(but only to the extent that the Borrowers have not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Borrowers to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.7(e) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that
 
 
 
41

--------------------------------------------------------------------------------

 
 
 
are payable or paid by the Administrative Agent in connection with any Credit
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes or Excluded Taxes were correctly or legally imposed or
asserted by the relevant taxation authority.  A certificate as to the amount of
such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent demonstrable error.  Each Lender hereby authorizes
the Administrative Agent to offset and apply any and all amounts at any time
owing to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.17(g).
 
(h)       Any Lender claiming any additional amounts payable pursuant to this
Section 2.17 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of the
Lending Office used in respect of its LIBOR Loans if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender.
 
(i)        Each party’s obligations under this Section 2.17 shall survive the
resignation of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Credit Document.
 
2.18     Compensation.  The Borrowers will compensate each Tranche 1 Lender upon
demand for all losses, expenses and liabilities (including any loss, expense or
liability incurred by reason of the liquidation or reemployment of deposits or
other funds required by any Tranche 1 Lender to fund or maintain LIBOR Loans)
that such Tranche 1 Lender may incur or sustain (i) if for any reason (other
than a default by such Tranche 1 Lender) a Borrowing or continuation of, or
conversion into, a LIBOR Loan does not occur on a date specified therefor in a
Notice of Borrowing or Notice of Conversion/Continuation, (ii) if any repayment,
prepayment or conversion of any LIBOR Loan occurs on a date other than the last
day of an Interest Period applicable thereto (including as a consequence of any
acceleration of the maturity of the Loans pursuant to Section 9.2), (iii) if any
prepayment of any LIBOR Loan is not made on any date specified in a notice of
prepayment given by the respective Borrower or (iv) as a consequence of any
other failure by any Borrower to make any payments with respect to any LIBOR
Loan when due hereunder.  Calculation of all amounts payable to a Tranche 1
Lender under this Section 2.18 shall be made as though such Tranche 1 Lender had
actually funded its relevant LIBOR Loan through the purchase of a Eurodollar
deposit bearing interest at the LIBOR Rate in an amount equal to the amount of
such LIBOR Loan, having a maturity comparable to the relevant Interest Period;
provided, however, that each Tranche 1 Lender may fund its LIBOR Loans in any
manner it sees fit and the foregoing assumption shall be utilized only for the
calculation of amounts payable under this Section 2.18.  Determinations by any
Tranche 1 Lender for purposes of this Section 2.18 of any such losses, expenses
or liabilities shall, absent demonstrable error, be conclusive; provided that
such determinations are made in good faith.
 
2.19     Replacement of Lenders.  If any Lender requests compensation under
Section 2.16 (other than Section 2.16(e)), or any Lender’s obligation to make or
maintain LIBOR Loans has been suspended under Section 2.16(d), or if any
Borrower is required to pay
 
 
 
42

--------------------------------------------------------------------------------

 
 
 
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 and, in each case, such Lender
has declined or is unable to designate a different Lending Office in accordance
with Section 2.16 or 2.17, or if any Lender becomes a Defaulting Lender or a
Non-Consenting Lender, then the Borrowers may, at their sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.7), all of its interests,
rights (other than its existing rights to payments pursuant to Section 2.16 or
2.17) and obligations under this Agreement and any Notes held by such Lender to
an Eligible Assignee that shall assume such obligations so long as the assigning
Lender is paid in full all Obligations owing to it; provided that (i) in the
case of any such assignment resulting from a claim for compensation under
Section 2.16 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments
thereafter; (ii) the processing fee required under Section 11.7(a) for such
assignment shall have been paid; and (iii) such assignment does not conflict
with applicable law.  A Lender shall not be required to make any such assignment
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment cease to apply.
 
2.20     Increase in Commitments.
 
(a)       From time to time on and after the Restatement Effective Date and
prior to the Tranche 1 Termination Date so long as no Default or Event of
Default shall have occurred and be continuing, the Borrowers may, upon at least
30 days’ notice to the Administrative Agent (which shall promptly provide a copy
of such notice to the Tranche 1 Lenders), propose to increase the aggregate
amount of the Tranche 1 Commitments by an amount that (i) is not less than
$25,000,000 or, if greater, an integral multiple of $1,000,000 in excess
thereof, with respect to any such request and (ii) when aggregated with all
prior and concurrent increases in the Tranche 1 Commitments pursuant to this
Section 2.20(a), is not in excess of $100,000,000 plus the aggregate amount of
unused Tranche 1 Commitments of Defaulting Lenders terminated in accordance with
Section 2.22(d).  The Borrowers may increase the aggregate amount of the
Tranche 1 Commitments by (x) having one or more Eligible Assignees (each, an
“Additional Tranche 1 Lender”) become party to this Agreement, (y) agreeing with
any Tranche 1 Lender (with the consent of such Lender in its sole discretion) to
increase its Tranche 1 Commitment hereunder or (z) a combination of the
procedures described in clauses (x) and (y) of this sentence; provided that the
aggregate increase in the Commitments shall not exceed the increase proposed by
the Borrowers.
 
(b)       From time to time on and after the Restatement Effective Date and
prior to the Tranche 2 Termination Date so long as no Default or Event of
Default shall have occurred and be continuing, the Borrowers may, upon at least
30 days’ notice to the Administrative Agent (which shall promptly provide a copy
of such notice to the Tranche 2 Lenders), propose to increase the aggregate
amount of the Tranche 2 Commitments by an amount that (i) is not less than
$25,000,000 or, if greater, an integral multiple of $1,000,000 in excess
thereof, with respect to any such request and (ii) when aggregated with all
prior and concurrent increases in the Tranche 2 Commitments pursuant to this
Section 2.20(b), is not in excess of $200,000,000 plus the aggregate amount of
unused Tranche 2 Commitments of Defaulting Lenders terminated in accordance with
Section 2.22(d).  The Borrowers may increase the aggregate amount of the
 
 
43

--------------------------------------------------------------------------------

 
 
 
Tranche 2 Commitments by (x) having one or more Eligible Assignees (each, an
“Additional Tranche 2 Lender” and collectively with the Additional Tranche 1
Lenders, the “Additional Lenders”) become party to this Agreement, (y) agreeing
with any Tranche 2 Lender (with the consent of such Lender in its sole
discretion) to increase its Tranche 2 Commitment hereunder or (z) a combination
of the procedures described in clauses (x) and (y) of this sentence; provided
that the aggregate increase in the Commitments shall not exceed the increase
proposed by the Borrowers.
 
(c)       No increase in the Commitments pursuant to this Section 2.20 shall be
effective unless (i) each of the representations and warranties contained in
Article V and in the other Credit Documents shall be true and correct in all
material respects on and as of the date of such increase, with the same effect
as if made on and as of such date, both immediately before and after giving
effect to such increase (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty shall be true and correct in all material
respects as of such date) and (ii) no Default or Event of Default shall have
occurred and be continuing on the date of such increase, both immediately before
and after giving effect to such increase.
 
(d)       Upon any increase in the amount of the Tranche 1 Commitments or
Tranche 2 Commitments, as the case may be, pursuant to this Section 2.20 (each,
an “Additional Commitment”):
 
            (i)      Each Additional Lender or existing Lender agreeing to
increase its Commitments pursuant to this Section 2.20 (each, an “Increasing
Lender”) shall enter into a Joinder Agreement pursuant to which such Additional
Lender and/or Increasing Lender shall, as of the effective date, undertake an
Additional Commitment (or, in the case of an Increasing Lender, pursuant to
which such Increasing Lender’s Commitment shall be increased in the agreed
amount on such date) and such Additional Lender shall thereupon become (or, if
an Increasing Lender, continue to be) a “Lender” for all purposes hereof;
 
            (ii)     The Borrowers shall in the event of an increase in the
Tranche 1 Commitments, in coordination with the Administrative Agent, repay all
outstanding Loans and incur additional Loans from other Tranche 1 Lenders in
each case so that the Tranche 1 Lenders participate in each Borrowing pro rata
on the basis of their respective Tranche 1 Commitments (after giving effect to
any increase in the Tranche 1 Commitments pursuant to this Section2.20) and
amounts payable under Section 2.18 as a result of the actions required to be
taken under this Section 2.20, shall be paid in full by the Borrowers;
 
            (iii)    If any such Additional Lender is a Foreign Lender, such
Additional Lender shall deliver the forms required by Section 2.17(d); and
 
            (iv)    Any Additional Commitment shall be subject to the prior
written approval of the Issuing Lender.
 
 
 
44

--------------------------------------------------------------------------------

 
 
2.21     Extension of Tranche 1 Maturity Date and Tranche 2 Maturity Date.
 
(a)       Twice during the term of this Agreement, Everest Group may, by written
notice to the Administrative Agent to be given not less than 30 days but not
more than 90 days prior to any anniversary of the Restatement Effective Date,
request a one-year extension for each request given for each of the Tranche 1
Maturity Date and/or the Tranche 2 Maturity Date; provided that neither the
Tranche 1 Maturity Date nor the Tranche 2 Maturity Date may be extended beyond
the sixth anniversary of the Restatement Effective Date.  The Administrative
Agent shall promptly notify each Lender holding a commitment that would be
extended by such request of such request, and each such Lender shall in turn, in
its sole discretion, not later than 20 days prior to such anniversary of the
Restatement Effective Date, notify the Borrowers and the Administrative Agent in
writing as to whether such Lender will consent to such extension.  If any such
Lender shall fail to notify the Administrative Agent and the Borrowers in
writing of its consent to any such request at least 20 days prior to such
anniversary of the Restatement Effective Date, such Lender shall be deemed to be
a Non-Extending Lender with respect to such request.  The Administrative Agent
shall notify the Borrowers not later than 15 days prior to the relevant
anniversary of the Restatement Effective Date of the decision of the Lenders
regarding the Borrowers’ request for an extension of the Tranche 1 Maturity Date
and Tranche 2 Maturity Date.
 
(b)       If all the Lenders holding a commitment that would be extended by such
request consent in writing to any such request in accordance with
Section 2.21(a), the Tranche 1 Maturity Date and/or Tranche 2 Maturity Date, as
the case may be, in effect at such time shall, effective as of the relevant
anniversary of the Restatement Effective Date (as applicable, the “Extension
Date”), be extended for one year; provided that (i) each of the representations
and warranties contained in Article V and in the other Credit Documents shall be
true and correct in all material respects on and as of the Extension Date with
the same effect as if made on and as of such date (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct in all material respects as of such date) and (ii) no Default or Event
of Default shall have occurred and be continuing on the Extension Date.  If less
than all of the Lenders consent in writing to any such request for an extension,
the Tranche 1 Maturity Date and/or Tranche 2 Maturity Date, as applicable, in
effect at such time shall, effective as of the Extension Date and subject to
Section 2.21(d), be extended as to those Lenders that so consented (each an
“Extending Lender”), but shall not be extended as to any other Lender (each a
“Non-Extending Lender”); provided that the Extending Lenders hold at least 50%
of the aggregate Tranche 1 Commitments and/or Tranche 2 Commitments, as
applicable, in effect immediately prior to the Extension Date.  To the extent
that the Tranche 1 Maturity Date and Tranche 2 Maturity Date is not extended as
to any Lender pursuant to this Section 2.21 and the Commitment of such Lender is
not assumed in accordance with Section2.21(c) on or prior to the Extension Date,
the Commitment of such Non-Extending Lender shall automatically terminate in
whole on such Tranche 1 Maturity Date and Tranche 2 Maturity Date without any
further notice or other action by the Borrowers and all Obligations owing to
such Non-Extending Lender at such shall time shall be subject to the prior
Tranche 1 Maturity Date and Tranche 2 Maturity Date; provided that such
Non-Extending Lender’s rights under Sections 2.15, 2.16, 2.17, 2.18, and 11.2,
and its obligations under Section 11.2(b) shall survive the Tranche 1 Maturity
Date and Tranche 2 Maturity Date for such Lender as to matters occurring prior
to such date.  It is understood and
 
 
45

--------------------------------------------------------------------------------

 
 
agreed that no Lender shall have any obligation whatsoever to agree to any
request made by the Borrowers for any requested extension of the Tranche 1
Maturity Date and Tranche 2 Maturity Date.
 
(c)       If (i) less than all of the Lenders consent to any such request
pursuant to Section 2.21(a) and (ii) the Extending Lenders hold at least 50% of
the aggregate Tranche 1 Commitments and/or Tranche 2 Commitments, as applicable,
in effect immediately prior to the Extension Date, the Administrative Agent
shall promptly so notify the Extending Lenders, and each Extending Lender may,
in its sole discretion, give written notice to the Administrative Agent not
later than 10 days prior to the Extension Date of the amount of the
Non-Extending Lenders’ Commitments for which it is willing to accept an
assignment.  If the Extending Lenders notify the Administrative Agent that they
are willing to accept assignments of Commitments in an aggregate amount that
exceeds the amount of the Commitments of the Non-Extending Lenders, such
Commitments shall be allocated among the Extending Lenders willing to accept
such assignments in such amounts as are agreed between the Borrowers and the
Administrative Agent.  If after giving effect to the assignments of Commitments
described above there remain any Commitments of Non-Extending Lenders, the
Borrowers shall have the right to arrange for one or more Extending Lenders or
other Eligible Assignees as Additional Lenders to assume, effective as of the
Extension Date, any Non-Extending Lender’s Commitment and all of the obligations
of such Non-Extending Lender under this Agreement thereafter arising, without
recourse to or warranty by, or expense to, such Non-Extending Lender; provided,
however, that the amount of the Commitment of any such Additional Lender as a
result of such substitution shall in no event be less than $5,000,000 unless the
amount of the Commitment of such Non-Extending Lender is less than $5,000,000,
in which case such Additional Lender shall assume all of such lesser amount;
provided further that:
 
            (i)     any such Extending Lender or Additional Lender shall have
paid to such Non-Extending Lender (A) the aggregate principal amount of, and any
interest accrued and unpaid to the effective date of the assignment on, the
outstanding Loans, if any, of such Non-Extending Lender plus (B) any accrued but
unpaid fees owing to such Non-Extending Lender as of the effective date of such
assignment;
 
            (ii)    all amounts payable to such Non-Extending Lender under
Section 11.2 and all other accrued and unpaid amounts owing to such
Non-Extending Lender hereunder, as of the effective date of such assignment
shall have been paid to such Non-Extending Lender; and
 
            (iii)    with respect to any such Additional Lender, the processing
fee required under Section 11.7(a) for such assignment shall have been paid;
 
provided further that such Non-Extending Lender’s rights under Sections 2.15,
2.16, 2.17, 2.18, and 11.2, and its obligations under Section 11.2(b), shall
survive such substitution as to matters occurring prior to the date of
substitution.  At least three Business Days prior to the Extension Date,
(A) each such Additional Lender, if any, shall have delivered to the Borrowers
and the Administrative Agent an Assignment and Assumption, duly executed by such
Additional Lender, such Non-Extending Lender, the Borrowers and the
Administrative Agent, (B) any such Extending Lender shall have delivered
confirmation in writing satisfactory to the Borrowers and
 
 
 
46

--------------------------------------------------------------------------------

 
 
the Administrative Agent as to the increase in the amount of its Commitment and
(C) each Non-Extending Lender being replaced pursuant to this Section 2.21 shall
have delivered to the Administrative Agent any Note held by such Non-Extending
Lender.  Upon the payment or prepayment of all amounts referred to in clauses
(i), (ii) and (iii) of the immediately preceding sentence, each such Extending
Lender or Additional Lender, as of the Extension Date, will be substituted for
such Non-Extending Lender under this Agreement and shall be a Lender for all
purposes of this Agreement, without any further acknowledgment by or the consent
of the other Lenders, and the obligations of each such Non-Extending Lender
hereunder shall, by the provisions hereof, be released and discharged.
 
(d)       If (after giving effect to any assignments or assumptions pursuant to
Section 2.21(c)) (i) any Lender consents in writing to a requested extension
(whether by execution or delivery of an Assumption Agreement or otherwise) not
later than one Business Day prior to such Extension Date, (ii) each of the
representations and warranties contained in Article V and in the other Credit
Documents shall be true and correct in all material respects on and as of the
Extension Date with the same effect as if made on and as of such date (except to
the extent any such representation or warranty is expressly stated to have been
made as of a specific date, in which case such representation or warranty shall
be true and correct in all material respects as of such date) and (iii) no
Default or Event of Default shall have occurred and be continuing on the
Extension Date, the Administrative Agent shall so notify the Borrowers, and the
Tranche 1 Maturity Date and Tranche 2 Maturity Date shall be extended for the
additional one year period as described in Section 2.21(a), and all references
in this Agreement, and in the Notes, if any, to the “Tranche 1 Maturity Date”
and “Tranche 2 Maturity Date” shall, with respect to each Extending Lender and
each Additional Lender refer to the Tranche 1 Maturity Date and Tranche 2
Maturity Date as so extended.  Promptly following the Extension Date, the
Administrative Agent shall notify the Lenders (including each Additional Lender)
of the extension of the Tranche 1 Maturity Date and Tranche 2 Maturity Date and
shall thereupon record in the Register the relevant information with respect to
each such Extending Lender and each such Additional Lender.
 
2.22     Defaulting Lenders.
 
(a)       Notwithstanding anything to the contrary contained in this Agreement,
if any Lender becomes a Defaulting Lender, then, until such time as such Lender
is no longer a Defaulting Lender, to the extent permitted by applicable law:
 
            (i)      Such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definitions of Required Lenders, Required Tranche 1 Lenders
and Required Tranche 2 Lenders and in Section 11.6.
 
            (ii)     Any payment of principal, interest, fees, indemnity
payments or other amounts received by the Administrative Agent for the account
of such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant
to Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.3 shall be retained in a segregated
account until applied at such time or times as may be determined by the
Administrative Agent as follows:
 
 
 
47

--------------------------------------------------------------------------------

 
 
 
       (A)       first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder;
 
       (B)       second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender hereunder;
 
       (C)       third, to Cash Collateralize the Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender in accordance with
Section 2.22(c);
 
       (D)       fourth, as the Borrowers may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent;
 
       (E)       fifth, if so determined by the Administrative Agent and Everest
Group, to be held in a non-interest-bearing deposit account and released in
order to (i) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (ii) Cash
Collateralize, in accordance with Section 2.22(c), the Issuing Lender’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement;
 
       (F)      sixth, to the payment of any amounts owing to the Lenders or the
Issuing Lender (other than Defaulting Lenders) as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the Issuing Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement;
 
       (G)      seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrowers as a result of any judgment of
or settlement approved by a court of competent jurisdiction in favor of any
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and
 
       (H)      eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or any Letter of Credit Exposure in respect
of which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and obligations in respect
of Letters of Credit owed to, all applicable Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or obligations
in respect of Letters of Credit owed to, such Defaulting Lender.
 
   Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post
 
 
 
48

--------------------------------------------------------------------------------

 
 
 
Cash Collateral pursuant to this Section 2.22(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
 
(iii)    (A)      No Defaulting Lender shall be entitled to receive any
commitment fee pursuant to Section 2.9(b) or 2.9(e) for any period during which
such Lender is a Defaulting Lender.
 
         (B)      Each Defaulting Lender shall be entitled to receive letter of
credit fees in accordance with Sections 2.9(c) and 2.9(f) for any period during
which such Lender is a Defaulting Lender only to the extent allocable to its pro
rata share of the Stated Amount of Letters of Credit for which it has provided
Cash Collateral in accordance with Section 2.22(c).
 
         (C)      With respect to any commitment fee or letter of credit fee not
required to be paid to any Defaulting Lender pursuant to Section 2.22(a)(iii) or
2.22(a)(iii)(B), the Borrowers shall (x)  pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s Letter of Credit Exposure that has been reallocated
to such Non-Defaulting Lender pursuant to Section 2.22(a)(iv), (y) pay to the
Issuing Lender the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to its Fronting Exposure to such Defaulting
Lender and (z) not be required to pay the remaining amount of any such fee.
 
(iv)    All or any part of such Defaulting Lender’s Letter of Credit Exposure
shall automatically (effective on the day such Lender becomes a Defaulting
Lender) be reallocated among the Non-Defaulting Lenders in accordance with their
proportional respective Commitments, as applicable (calculated without regard to
such Defaulting Lender’s Commitment), so that such Defaulting Lender’s Letter of
Credit Exposure is 100% risk-participated among the Non-Defaulting Lenders, but
only to the extent that (A) no Default or Event of Default has occurred and is
continuing, (B) such reallocation does not cause the Tranche 1 Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Tranche 1
Commitment and (C) such reallocation does not cause the Tranche 2 Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Tranche 2
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from such
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
 
(v)     If the reallocation described in Section 2.22(a)(iv) cannot, or can only
partially, be effected (such un-reallocated portion, the “unreallocated
portion”), the Borrowers shall, without prejudice to any right or remedy
available to them under law, Cash Collateralize the unreallocated portion of the
Issuing Lender’s Fronting Exposure with respect to each Defaulting Lender in
accordance with the procedures set forth in Section 2.22(c) or make other such
arrangements as may be acceptable to the Administrative Agent and the Issuing
Lender (each in its sole discretion).
 
 
 
49

--------------------------------------------------------------------------------

 
 
             (b)      If the Borrowers, the Administrative Agent and the Issuing
Lender agree (each in their sole discretion) in writing that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), such Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their respective Commitments , as applicable (without
giving effect to Section 2.22(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
such Lender was a Defaulting Lender; provided further that, except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.
 
             (c)             At any time that there shall exist a Defaulting
Lender, within five Business Days upon the request of the Administrative Agent
or the Issuing Lender, the Borrowers shall deliver to the Administrative Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure (after
giving effect to Section 2.22(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).
 
(i)      All Cash Collateral (other than credit support not constituting funds
subject to deposit) shall be maintained in a segregated and blocked,
non-interest bearing deposit accounts with the Administrative Agent.  The
Borrowers, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the Issuing Lender and the Lenders, and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.22(c)(ii).  If at any time the Administrative Agent determines that
Cash Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrowers will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by the relevant Defaulting Lender).  Notwithstanding
any provision contained in this Agreement, any delivery of Cash Collateral shall
not relieve the Defaulting Lender of its obligations under the Credit Agreement
nor shall it be deemed to be a waiver or release of any claim the Borrowers, the
Administrative Agent, the Issuing Lender or any Lender may have against such
Defaulting Lender.
 
(ii)     Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section 2.22 in respect of Letters of Credit
shall be held and applied to the satisfaction of the specific Letter of Credit
Exposure, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting
 
 
 
50

--------------------------------------------------------------------------------

 
 
Lender, any interest accrued on such obligation) and other obligations for which
the Cash Collateral was so provided, prior to any other application of such
property as may be provided for herein.
 
(iii)    Cash Collateral (or the appropriate portion thereof) provided to reduce
Fronting Exposure or other obligations shall be released promptly following
(i) the elimination of the applicable Fronting Exposure or other obligations
giving rise thereto (including by the termination of Defaulting Lender status of
the applicable Lender (or, as appropriate, its assignee)), (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral or (iii) the termination or expiration of all Letters of Credit and
the payment in full of all Obligations; provided, however, that the Person
providing Cash Collateral and the Issuing Lender, as applicable, may agree that
Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.
 
         (d)      In addition to the Borrowers’ rights under Sections 2.5(b) and
2.5(c), the Borrowers may terminate the unused amount of the Commitment of any
Defaulting Lender upon five Business Days’ prior written notice to the
Administrative Agent (which shall promptly notify the Lenders thereof), and in
such event the provisions of Section 2.22(a)(ii) will apply to all amounts
thereafter paid by the Borrowers for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that (x) no Event of Default shall have occurred and be
continuing and (y) such termination shall not be deemed to be a waiver or
release of any claim the Borrowers, the Administrative Agent, the Issuing Lender
or any Lender may have against such Defaulting Lender.
 
            (e)             In accordance with Section 2.20, the Borrowers may
increase the aggregate Commitments in an amount equal to the unused Commitments
of Defaulting Lenders terminated in accordance with Section 2.22(d).
 
 
ARTICLE III
 
LETTERS OF CREDIT
 
         3.1        Issuance of Tranche 1 Letters of Credit.  Subject to and
upon the terms and conditions herein set forth, the Issuing Lender will, at any
time and from time to time on and after the Restatement Effective Date and prior
to the Tranche 1 Termination Date, and upon request by a Borrower in accordance
with the provisions of Section 3.3, issue for the account of such Borrower one
or more irrevocable standby letters of credit denominated in Dollars or in a
Foreign Currency and in a form customarily used or otherwise approved by the
Issuing Lender (together with all amendments, modifications and supplements
thereto, substitutions therefor and renewals and restatements thereof,
collectively, the “Tranche 1 Letters of Credit”).  The Stated Amount of each
Tranche 1 Letter of Credit shall not be less than $100,000.  Notwithstanding the
foregoing:
 
 
 
51

--------------------------------------------------------------------------------

 
 
             (a)         No Tranche 1 Letter of Credit shall be issued if the
Stated Amount thereof upon issuance, when added to the aggregate Tranche 1
Credit Exposure, would exceed the aggregate Tranche 1 Commitments at such time;
 
             (b)         No Tranche 1 Letter of Credit shall be issued at the
request of any Borrower as a Secured Letter of Credit in accordance with any
notice delivered under Section 3.8(a) if the Stated Amount thereof upon
issuance, (y) when added to the aggregate Secured Letter of Credit Exposure,
would exceed the aggregate Collateral Value at such time, or (z) when added to
the aggregate Secured Letter of Credit Exposure pertaining to such Borrower,
would exceed the Collateral Value in such Borrower’s Custodial Account at such
time;
 
(c)         Notwithstanding that a Tranche 1 Letter of Credit issued or
outstanding hereunder is in support of any obligations of, or is for the account
of, or otherwise will benefit, a Subsidiary of a Borrower, such Borrower shall
be obligated to reimburse the Issuing Lender hereunder for any and all drawings
under such Tranche 1 Letter of Credit (and each Borrower hereby acknowledges
that the issuance of Tranche 1 Letters of Credit for the benefit of its
Subsidiaries inures to the benefit of each such Borrower and that each
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries);
 
             (d)         No Tranche 1 Letter of Credit shall be issued that by
its terms expires later than the earlier of (i) one year after its date of
issuance and (ii) the first anniversary of the Tranche 1 Termination Date;
provided, however, that a Tranche 1 Letter of Credit may, if requested by the
applicable Borrower, provide by its terms, and on terms acceptable to the
Issuing Lender, for renewal for successive periods of one year or less (but not
beyond the first  anniversary of the Tranche 1 Termination Date), unless and
until the Issuing Lender shall have delivered a notice of nonrenewal to the
beneficiary of such Tranche 1 Letter of Credit;
 
             (e)         No Tranche 1 Letter of Credit denominated in a Foreign
Currency shall be issued if the Stated Amount thereof upon issuance, when added
to the aggregate Stated Amount of all outstanding Letters of Credit issued in a
Foreign Currency at such time, would exceed the Foreign Currency Sublimit; and
 
             (f)          The Issuing Lender shall be under no obligation to
issue any Tranche 1 Letter of Credit if, at the time of such proposed issuance,
(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain the Issuing Lender from issuing
such Tranche 1 Letter of Credit, or any Requirement of Law applicable to the
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Lender
shall prohibit, or request that the Issuing Lender refrain from, the issuance of
letters of credit generally or such Tranche 1 Letter of Credit in particular or
shall impose upon the Issuing Lender with respect to such Tranche 1 Letter of
Credit any restriction or reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated) not in effect on the Restatement Effective
Date, or any unreimbursed loss, cost or expense that was not applicable or in
effect as of the Restatement Effective Date and that the Issuing Lender in good
faith deems material to it, or (ii) the Issuing Lender shall have actual
knowledge, or shall have received notice from any Tranche 1 Lender, prior to the
issuance of such Tranche 1 Letter of Credit that one or more of the conditions
specified in Section 4.1 (if applicable) or Section 4.2 are not then satisfied
(or have not been
 
 
52

--------------------------------------------------------------------------------

 
 
waived in writing as required herein) or that the issuance of such Tranche 1
Letter of Credit would violate the provisions of Section 3.1(a).
 
3.2        Issuance of Tranche 2 Letters of Credit.  Subject to and upon the
terms and conditions herein set forth, the Issuing Lender will, at any time and
from time to time on and after the Restatement Effective Date and prior to the
Tranche 2 Termination Date, and upon request by a Borrower in accordance with
the provisions of Section 3.3, issue for the account of such Borrower one or
more irrevocable standby letters of credit denominated in Dollars or a Foreign
Currency and in a form customarily used or otherwise approved by the Issuing
Lender (together with all amendments, modifications and supplements thereto,
substitutions therefor and renewals and restatements thereof, the “Tranche 2
Letters of Credit” and collectively with the Tranche 1 Letters of Credit, the
“Letters of Credit”).  Each letter of credit issued under the Existing Credit
Agreement and outstanding immediately prior to the Restatement Effective Date
shall be deemed to be a Tranche 2 Letter of Credit hereunder. The Stated Amount
of each Tranche 2 Letter of Credit shall not be less than
$100,000.  Notwithstanding the foregoing:
 
(a)         No Tranche 2 Letter of Credit shall be issued if the Stated Amount
thereof upon issuance, (y) when added to the aggregate Tranche 2 Letter of
Credit Exposure, would exceed the aggregate Tranche 2 Commitments, or (z) when
added to the aggregate Secured Letter of Credit Exposure, would exceed the
aggregate Collateral Value at such time;
 
(b)         No Tranche 2 Letter of Credit shall be issued at the request of any
Borrower the Stated Amount upon issuance of which, when added to the aggregate
Secured Letter of Credit Exposure pertaining to such Borrower, would exceed the
Collateral Value in such Borrower’s Custodial Account at such time;
 
(c)          Notwithstanding that a Tranche 2 Letter of Credit issued or
outstanding hereunder is in support of any obligations of, or is for the account
of, or otherwise will benefit, a Subsidiary of a Borrower, such Borrower shall
be obligated to reimburse the Issuing Lender hereunder for any and all drawings
under such Tranche 2 Letter of Credit (and each Borrower hereby acknowledges
that the issuance of Tranche 2 Letters of Credit for the benefit of its
Subsidiaries inures to the benefit of each such Borrower and that each
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries);
 
(d)         No Tranche 2 Letter of Credit shall be issued that by its terms
expires later than the earlier of (i) one year after its date of issuance and
(ii) the first anniversary of the Tranche 2 Termination Date; provided, however,
that a Tranche 2 Letter of Credit may, if requested by the applicable Borrower,
provide by its terms, and on terms acceptable to the Issuing Lender, for renewal
for successive periods of one year or less (but not beyond the first anniversary
of the Tranche 2 Termination Date), unless and until the Issuing Lender shall
have delivered a notice of nonrenewal to the beneficiary of such Tranche 2
Letter of Credit;
 
(e)         No Tranche 2 Letter of Credit denominated in a Foreign Currency
shall be issued if the Stated Amount thereof upon issuance, when added to the
aggregate Stated Amount of all outstanding Letters of Credit issued in a Foreign
Currency at such time, would exceed the Foreign Currency Sublimit; and
 
 
53

--------------------------------------------------------------------------------

 
 
(f)          The Issuing Lender shall be under no obligation to issue any
Tranche 2 Letter of Credit if, at the time of such proposed issuance, (i) any
order, judgment or decree of any Governmental Authority or arbitrator shall
purport by its terms to enjoin or restrain the Issuing Lender from issuing such
Tranche 2 Letter of Credit, or any Requirement of Law applicable to the Issuing
Lender or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the Issuing Lender shall
prohibit, or request that the Issuing Lender refrain from, the issuance of
letters of credit generally or such Tranche 2 Letter of Credit in particular or
shall impose upon the Issuing Lender with respect to such Tranche 2 Letter of
Credit any restriction or reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated) not in effect on the Restatement Effective
Date, or any unreimbursed loss, cost or expense that was not applicable or in
effect as of the Restatement Effective Date and that the Issuing Lender in good
faith deems material to it, or (ii) the Issuing Lender shall have actual
knowledge, or shall have received notice from any Tranche 2 Lender, prior to the
issuance of such Tranche 2 Letter of Credit that one or more of the conditions
specified in Section 4.1 (if applicable) or Section 4.2 are not then satisfied
(or have not been waived in writing as required herein) or that the issuance of
such Letter of Credit would violate the provisions of Section 3.2(a).
 
3.3        Notices.
 
(a)         Whenever a Borrower desires the issuance of a Letter of Credit, the
respective Borrower will give the Issuing Lender written notice with a copy to
the Administrative Agent not later than 11:00 a.m. three Business Days (or such
shorter period as is acceptable to the Issuing Lender in its sole discretion in
any given case) prior to the requested date of issuance thereof.  Each such
notice (each, a “Letter of Credit Notice”) shall be irrevocable, shall be given
in the form of Exhibit B-3 and shall specify (i) the requested date of issuance,
which shall be a Business Day, (ii) whether the Letter of Credit to be issued is
a Tranche 1 Letter of Credit (and, if so, whether it is to be issued as a
Secured Letter of Credit in accordance with Section 3.8(a)) or Tranche 2 Letter
of Credit, (iii) the requested Stated Amount, currency and expiry date of the
Letter of Credit, and (iv) the name and address of the requested beneficiary or
beneficiaries of the Letter of Credit.  Such Borrower will also complete any
application procedures and documents reasonably required by the Issuing Lender
in connection with the issuance of any Letter of Credit.  Upon its issuance of
any Letter of Credit, the Issuing Lender will promptly notify the Administrative
Agent of such issuance, and the Administrative Agent will give prompt notice
thereof to each Tranche 1 Lender or Tranche 2 Lender as the case may be.  The
renewal or extension of any outstanding Letter of Credit shall, for purposes of
this Article III, be treated in all respects as the issuance of a new Letter of
Credit.
 
(b)         In addition to any Letter of Credit Notice with respect to a Secured
Letter of Credit, the Borrowers shall deliver to the Administrative Agent a
Collateral Value Report not later than 11:00 a.m. on the Business Day
immediately preceding the date on which such Secured Letter of Credit is to be
issued.
 
3.4        Participations.  Immediately upon the issuance of any Letter of
Credit, the Issuing Lender shall be deemed to have sold and transferred to each
Tranche 1 Lender or Tranche 2 Lender, as the case may be, and each such Lender
shall be deemed irrevocably and unconditionally to have purchased and received
from the Issuing Lender, without recourse or
 
 
54

--------------------------------------------------------------------------------

 
 
 
warranty (except for the absence of Liens thereon created, incurred or suffered
to exist by, through or under the Issuing Lender), an undivided interest and
participation, pro rata (based on the percentage of the aggregate Tranche 1
Commitments or Tranche 2 Commitments, as the case may be, represented by such
Lender’s Tranche 1 Commitment or Tranche 2 Commitment, as the case may be), in
such Letter of Credit, each drawing made thereunder and the obligations of the
Borrowers under this Agreement with respect thereto and any Collateral or other
security therefor or guaranty pertaining thereto; provided, however, that the
fees described in Sections 2.9(d) and 2.9(g) shall be payable directly to the
Issuing Lender as provided therein, and the other Lenders shall have no right to
receive any portion thereof.  Each Lender acknowledges and agrees that its
obligation to acquire participations hereunder in respect of Letters of Credit
is absolute and unconditional.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay, in
Dollars, to the Administrative Agent, for the account of the Issuing Lender,
such Lender’s pro rata share (determined as provided above) of each
Reimbursement Obligation not reimbursed by the applicable Borrower on the date
due as provided in Section 3.5 or of any reimbursement payment required to be
refunded to the Borrowers for any reason.  Upon any change in the Commitments of
any of the Lenders pursuant to Sections 2.20, 2.21 or 11.7(a), with respect to
all outstanding Letters of Credit and Reimbursement Obligations under the
Commitments to be so changed, there shall be an automatic adjustment to the
participations pursuant to this Section 3.4 to reflect the new pro rata shares
of the Lenders.  Each Lender’s obligation to make payment to the Issuing Lender
pursuant to this Section 3.4 shall be absolute and unconditional and shall not
be affected by any circumstance whatsoever, including the termination of the
Commitments or the existence of any Default or Event of Default, and each such
payment shall be made without any offset, abatement, reduction or withholding
whatsoever.
 
3.5        Reimbursement.  Each Borrower hereby agrees to reimburse the Issuing
Lender by making payment, in Dollars, to the Administrative Agent, for the
account of the Issuing Lender, in immediately available funds, for any payment
made by the Issuing Lender under any Letter of Credit issued to it (each such
amount so paid until reimbursed, together with interest thereon payable as
provided hereinbelow, a “Reimbursement Obligation”) forthwith upon, and in any
event within one Business Day after, such Borrower’s receipt of notice of such
payment by the Issuing Lender, together with interest on the amount so paid by
the Issuing Lender, to the extent not reimbursed prior to 2:00 p.m. on the date
of such payment or disbursement, for the period from the date of the respective
payment to the date the Reimbursement Obligation created thereby is satisfied,
at the Adjusted Base Rate plus 2%, such interest also to be payable on
demand.  The Issuing Lender will provide the Administrative Agent and the
respective Borrower with prompt notice of any payment or disbursement made or to
be made under any Letter of Credit, although the failure to give, or any delay
in giving, any such notice shall not release, diminish or otherwise affect such
Borrower’s obligations under this Section 3.5 or any other provision of this
Agreement.  The Administrative Agent will promptly pay to the Issuing Lender any
such amounts received by it under this Section3.5.  The Borrowers will
compensate each Lender and the Issuing Lender upon demand for all losses,
expenses and liabilities (including as a result of fluctuation in foreign
currency exchange rates) that such Lender or the Issuing Lender, as applicable,
may incur or sustain as a result of any failure by the Borrowers to make payment
on any Reimbursement Obligation arising in connection with a Letter of Credit
denominated in a Foreign Currency on its scheduled due date.
 
 
 
55

--------------------------------------------------------------------------------

 
 
 
3.6        Obligations Absolute.  The Reimbursement Obligations of each Borrower
with respect to Letters of Credit issued to it (i) shall be irrevocable,
(ii) shall remain in effect until the Lenders shall have no further obligations
to make any payments or disbursements under any circumstances with respect to
any Letter of Credit and (iii) shall be absolute and unconditional, shall not be
subject to counterclaim, setoff or other defense (other than the defense of
payment) or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including any of the following circumstances:
 
(a)         Any lack of validity or enforceability of this Agreement, any of the
other Credit Documents or any documents or instruments relating to any Letter of
Credit;
 
(b)         Any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations in respect of any Letter of Credit
or any other amendment, modification or waiver of or any consent to departure
from any Letter of Credit or any documents or instruments relating thereto, in
each case whether or not the Borrowers have notice or knowledge thereof;
 
(c)          The existence of any claim, setoff, defense or other right that any
Borrower may have at any time against a beneficiary or transferee of a Letter of
Credit (or any Person for whom any such beneficiary or transferee may be
acting), the Administrative Agent, the Issuing Lender, any Lender or other
Person, whether in connection with this Agreement, any Letter of Credit
Document, the transactions contemplated hereby or any unrelated transactions
(including any underlying transaction between such Borrower and the beneficiary
named in any such Letter of Credit);
 
(d)         Any draft, certificate or any other document presented under the
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
any errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, facsimile or otherwise, or any errors in translation or
in interpretation of technical terms;
 
(e)         Any defense based upon the failure of any drawing under a Letter of
Credit to conform to the terms of the Letter of Credit, any nonapplication or
misapplication by the beneficiary or any transferee of the proceeds of such
drawing or any other act or omission of such beneficiary or transferee in
connection with such Letter of Credit;
 
(f)          Any exchange, release, surrender or impairment of any Collateral or
other security for the Obligations;
 
(g)          The occurrence of any Default or Event of Default; or
 
(h)         Any other circumstance or event whatsoever, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any guarantor.
 
Any payment by the Borrowers on account of a Reimbursement Obligation shall be
made without prejudice to, and shall not constitute a waiver of, any rights the
Borrowers might have or
 
 
 
56

--------------------------------------------------------------------------------

 
 
might acquire as a result of the payment by any Lender on any draft or the
reimbursement by the Borrowers thereof.
 
3.7        No Liability of the Issuing Lender.  Any action taken or omitted to
be taken by the Issuing Lender under or in connection with any Letter of Credit,
if taken or omitted in the absence of gross negligence or willful misconduct,
shall be binding upon each Borrower and each Lender and shall not create or
result in any liability of the Issuing Lender to any Borrower or any Lender;
provided that the Issuing Lender in its examination of documents presented under
any Letter of Credit observes standard practice of financial institutions that
regularly issue letters of credit; provided further that this sentence shall not
detract from any claim a Borrower may have against the Issuing Lender for
wrongful dishonor of a draft or demand presented under a Letter of Credit.  It
is expressly understood and agreed that, for purposes of determining whether a
wrongful payment under a Letter of Credit resulted from the Issuing Lender’s
gross negligence or willful misconduct, (i) the Issuing Lender’s acceptance of
documents that appear on their face to comply with the terms of such Letter of
Credit without responsibility for further investigation, regardless of any
notice or information to the contrary, (ii) the Issuing Lender’s exclusive
reliance on the documents presented to it under such Letter of Credit as to any
and all matters set forth therein, including the amount of any draft presented
under such Letter of Credit, whether or not the amount due to the beneficiary
thereunder equals the amount of such draft and whether or not any document
presented pursuant to such Letter of Credit proves to be insufficient in any
respect (so long as such document appears on its face to comply with the terms
of such Letter of Credit), and whether or not any other statement or any other
document presented pursuant to such Letter of Credit proves to be forged or
invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and (iii) any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case be deemed not to constitute gross negligence or willful misconduct of
the Issuing Lender.
 
3.8        Secured Tranche 1 Letters of Credit.
 
(a)         Upon the initial issuance of any Tranche 1 Letter of Credit, the
applicable Borrower may elect, in the applicable Letter of Credit Notice, that
such Letter of Credit be secured by Collateral.  Each Tranche 1 Letter of Credit
issued on a secured basis shall at all times remain secured by Collateral so
long as such Letter of Credit remains outstanding.
 
(b)         After the initial issuance of any Tranche 1 Letter of Credit issued
on an unsecured basis, the applicable Borrower may elect, by delivering written
notice to the Administrative Agent at least five Business Days in advance of the
end of any calendar quarter, that such Letter of Credit be secured by Eligible
Collateral.  Such election by a Borrower shall become effective on the first day
of the immediately succeeding calendar quarter; provided that such Borrower
shall have delivered, not later than 11:00 a.m. on the Business Day immediately
preceding such day, (i) to the applicable Custodian, Collateral in an sufficient
amount such that the aggregate Collateral Value shall equal or exceed the
Secured Letter of Credit Exposure at such time and (ii) to the Administrative
Agent, a Collateral Value Report confirming that the Secured Letter of Credit
Exposure, after giving effect to such election, does not exceed the Collateral
Value at such time.  Any Tranche 1 Letter of Credit secured after initial
issuance pursuant to this
 
 
 
57

--------------------------------------------------------------------------------

 
 
 
Section 3.6(b) shall at all times remain secured by Collateral and subject to
Collateral Value requirements so long as such Letter of Credit remains
outstanding.
 
(c)          Subject to Section 9.2, from and after the Tranche 1 Termination
Date, all Tranche 1 Letters of Credit shall be secured by Eligible Collateral
and shall at all times thereafter remain secured by Eligible Collateral so long
as such Letter of Credit remains outstanding.  Subject to Section 9.2, on the
Tranche 1 Termination Date, each Borrower shall deposit into its Custodial
Account additional Eligible Collateral having an aggregate Collateral Value at
least equal to the Stated Amount of all Letters of Credit requested by such
Borrower outstanding at such time minus the Collateral Value in such Borrower’s
Custodial Account at such time.
 
3.9        Existing Letters of Credit.  Each letter of credit issued by the
Issuing Lender under the Existing Credit Agreement that remains outstanding as
of the Restatement Effective Date shall be deemed issued under this Agreement as
of the Restatement Effective Date as a Tranche 2 Letter of Credit.
 
3.10     Cash Collateral Account.  At any time and from time to time in the
event of a prepayment under Section 2.6(b) or 2.6(c) (to the extent required by
the provisos to such Sections), the Administrative Agent will retain such amount
as may then be required to be retained, such amounts to be held by the
Administrative Agent in a cash collateral account (the “Cash Collateral
Account”).  The Borrowers hereby grant to the Administrative Agent, for the
benefit of the Issuing Lender and the Lenders, a Lien upon and security interest
in the Cash Collateral Account and all amounts held therein from time to time as
security for the aggregate Letter of Credit Exposure, and for application to the
Borrowers’ Reimbursement Obligations as and when the same shall arise.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest on
the investment of such amounts in Cash Equivalents, which investments shall be
made at the direction of the Borrowers (unless a Default or Event of Default
shall have occurred and be continuing, in which case the determination as to
investments shall be made at the option and in the discretion of the
Administrative Agent), amounts in the Cash Collateral Account shall not bear
interest.  Interest and profits, if any, on such investments shall accumulate in
such account.  In the event of a drawing, and subsequent payment by the Issuing
Lender, under any Letter of Credit at any time during which any amounts are held
in the Cash Collateral Account, the Administrative Agent will deliver to the
Issuing Lender an amount equal to the Reimbursement Obligation created as a
result of such payment (or, if the amounts so held are less than such
Reimbursement Obligation, all of such amounts) to reimburse the Issuing Lender
therefor.  Any amounts remaining in the Cash Collateral Account (including
interest) after the expiration of all Letters of Credit and reimbursement in
full of the Issuing Lender for all of its obligations thereunder shall be held
by the Administrative Agent, for the benefit of the Borrower, to be applied
against the Obligations in such order and manner as the Administrative Agent may
direct.  If the Borrowers are required to provide Cash Collateral pursuant to
Section 2.6(b) or Section 2.6(c), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrowers on demand; provided that after
giving effect to such return (i) the Tranche 1 Credit Exposure at such time
would not exceed the Tranche 1 Commitments at such time, (ii) the Tranche 2
Letter of Credit Exposure at such time would not the exceed the Tranche 2
Commitments at such time, (iii) the Secured Letter of Credit Exposure at such
time would not exceed the aggregate Collateral Value at such time, and (iv) no
Default or Event of Default shall
 
 
 
58

--------------------------------------------------------------------------------

 
 
have occurred and be continuing at such time.  If the Borrowers are required to
provide Cash Collateral as a result of an Event of Default, such amount (to the
extent not applied as aforesaid) shall be returned to the Borrowers within three
Business Days after all Events of Default have been waived.  All Cash Collateral
shall be returned to the Borrowers upon (x) the termination or expiration of all
Letters of Credit and (y) the payment in full of all Obligations.
 
3.11     The Issuing Lender.  The Issuing Lender shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the Issuing Lender shall have all of the rights,
benefits and immunities (i) provided to the Administrative Agent in Article X
with respect to any acts taken or omissions suffered by it in connection with
Letters of Credit issued by it or proposed to be issued by it and any documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article X included the Issuing Lender with respect to such
acts or omissions, and (ii) as additionally provided herein with respect to the
Issuing Lender.
 
3.12     Effectiveness.  Notwithstanding any termination of the Commitments or
repayment of the Loans, or both, the obligations of the Borrowers under this
Article III shall remain in full force and effect until the Issuing Lender and
the Lenders shall have no further obligations to make any payments or
disbursements under any circumstances with respect to any Letter of Credit.
 
 
ARTICLE IV
 
CONDITIONS PRECEDENT
 
4.1        Conditions Precedent to the Restatement Effective Date.  The
obligation of each Lender to make Loans hereunder, and the obligation of the
Issuing Lender to issue Letters of Credit hereunder, shall not become effective
until the date (the “Restatement Effective Date”) on which each of the following
conditions is satisfied (or waived in accordance with Section 11.6):
 
(a)         The Administrative Agent shall have received the following, each
dated as of the Restatement Effective Date (unless otherwise specified) and,
except for the Notes, in sufficient copies for each Lender:
 
          (i)      counterparts of this Agreement executed by each Borrower;
 
              (ii)     to the extent requested by any Tranche 1 Lender in
accordance with Section 2.4(d), a Note for such Tranche 1 Lender, in each case
duly completed in accordance with the provisions of Section 2.4(d) and executed
by each of the Borrowers;
 
          (iii)    counterparts of the Second Amended and Restated Security
Agreement executed by each Borrower, together with:
 
       (A)     all documents and instruments, including Uniform Commercial Code
financing statements where applicable, required by law in each applicable
jurisdiction or reasonably requested by the Administrative Agent to be filed,
registered or recorded to create or perfect the Liens intended to be created
under the Second Amended and Restated Security Agreement;
 
 
59

--------------------------------------------------------------------------------

 
 
       (B)     results of a recent search of the Uniform Commercial Code (or
equivalent) filings made with respect to each Borrower in the jurisdictions
contemplated in Section 4.1(a)(iii)(A) (including Washington D.C. and Bermuda)
and in such other jurisdictions in which Collateral is located on the
Restatement Effective Date which may be reasonably requested by the
Administrative Agent, and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted by the Second Amended and Restated Security
Agreement or have been released; and
 
       (C)     for each Custodial Account, an Account Control Agreement with the
applicable Custodian in the form specified in the Second Amended and Restated
Security Agreement (appropriately completed and duly executed by each party
thereto), with such changes thereto as may be reasonably acceptable to the
Administrative Agent and each such Account Control Agreement shall be in full
force and effect;
 
              (iv)    a certificate, signed by the chief executive officer,
chief financial officer, treasurer or comptroller of each Borrower, in form and
substance satisfactory to the Administrative Agent, certifying that (A) each of
the representations and warranties of such Borrower contained in this Agreement
and the other Credit Documents is true and correct in all material respects as
of the Restatement Effective Date (except representations and warranties which
relate solely to a specific date, each of which shall have been true and correct
in all material respects as of such specific date), both immediately before and
after giving effect to the consummation of the transactions contemplated hereby,
the making of the initial Loans hereunder and the application of the proceeds
thereof, (B) no Default or Event of Default has occurred and is continuing, both
immediately before and after giving effect to the initial Loans hereunder and
the application of the proceeds thereof, (C) there are no insurance regulatory
proceedings pending or, to such individual’s knowledge, threatened against any
Insurance Subsidiary in any jurisdiction that would reasonably be expected to
have a Material Adverse Effect, and (D) both immediately before and after giving
effect to the consummation of the transactions contemplated by this Agreement,
no event having a Material Adverse Effect has occurred since December 31, 2011
and there exists no event, condition or state of facts that would reasonably be
expected to result in a Material Adverse Effect;
 
              (v)     a certificate of the secretary or an assistant secretary
of each Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, certifying (A) that attached thereto is a true and
complete copy of the articles or certificate of incorporation, certificate of
formation or other organizational document and all amendments thereto of such
Borrower, certified as of a recent date by the Secretary of State (or comparable
Governmental Authority) of its jurisdiction of organization, and that the same
has not been amended since the date of such certification, (B) that attached
thereto is a true and complete copy of the bylaws or similar governing document
of such Borrower, as then in effect and as in effect at all times from the date
on which the resolutions referred to in clause (C) below were adopted to and
including the date of such
 
 
 
60

--------------------------------------------------------------------------------

 
 
certificate, and (C) that attached thereto is a true and complete copy of
resolutions adopted by the board of directors (or similar governing body) of
such Borrower authorizing the execution, delivery and performance of this
Agreement and the other Credit Documents to which it is a party, and as to the
incumbency and genuineness of the signature of each officer of such Borrower
executing this Agreement or any of the other Credit Documents, and attaching all
such copies of the documents described above; and
 
              (vi)    a favorable opinion of (i) Mayer Brown LLP, special New
York counsel to the Borrowers, (ii) Sanjoy Mukherjee, General Counsel of Everest
Group, and (iii) Conyers Dill & Pearman, Bermuda counsel to the Borrowers, all
in form and substance reasonably satisfactory to the Administrative Agent;
 
(b)         The Administrative Agent shall have received a certificate as of a
recent date of the good standing of each Borrower under the laws of their
respective jurisdictions of organization from the Secretary of State or
Insurance Regulatory Authorities (or comparable Governmental Authority) of such
jurisdiction;
 
(c)         All legal, tax, accounting, business and other matters relating to
the Borrowers and their Subsidiaries, documentation and corporate or other
proceedings incident to the transactions contemplated hereby shall be reasonably
acceptable to the Administrative Agent; all approvals, permits and consents of
any Governmental Authorities (including all relevant Insurance Regulatory
Authorities) or other Persons required in connection with the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby shall have been obtained (without the imposition of conditions that are
not reasonably acceptable to the Administrative Agent), and all related filings,
if any, shall have been made, and all such approvals, permits, consents and
filings shall be in full force and effect and the Administrative Agent shall
have received such copies thereof as it shall have requested; all applicable
waiting periods shall have expired without any adverse action being taken by any
Governmental Authority having jurisdiction; and no action, proceeding,
investigation, regulation or legislation shall have been instituted, threatened
or proposed before, and no order, injunction or decree shall have been entered
by, any court or other Governmental Authority, in each case to enjoin, restrain
or prohibit, to obtain substantial damages in respect of, or that is otherwise
related to or arises out of, this Agreement, any of the other Credit Documents
or the consummation of the transactions contemplated hereby or thereby, or that
would reasonably be expected to have a Material Adverse Effect;
 
(d)         Since December 31, 2011, both immediately before and after giving
effect to the consummation of the transactions contemplated by this Agreement,
there shall not have occurred any event having a Material Adverse Effect or any
event, condition or state of facts that could reasonably be expected to result
in a Material Adverse Effect;
 
(e)         The Borrowers shall have paid (i) to the Arrangers and Wells Fargo,
the fees required under the Fee Letters to be paid to them on the Restatement
Effective Date, in the amounts due and payable on the Restatement Effective Date
as required by the terms thereof, (ii) to the Administrative Agent, the initial
payment of the annual administrative fee described in the Wells Fargo Fee
Letter, and (iii) all other fees and reasonable expenses of the Arrangers, the
Administrative Agent and the Lenders required hereunder or under any other
Credit Document to
 
 
61

--------------------------------------------------------------------------------

 
 
 
be paid on or prior to the Restatement Effective Date (including reasonable fees
and expenses of counsel) in connection with this Agreement and the transactions
contemplated hereby;
 
(f)          The Administrative Agent shall have received an Account Designation
Letter, together with written instructions from an Authorized Officer of each
Borrower, including wire transfer information, directing the payment of the
proceeds of the initial Loans to be made hereunder;
 
(g)         The Administrative Agent shall have received from each Borrower all
documentation and other information requested by the Administrative Agent that
is required to satisfy applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act; and
 
(h)         The Administrative Agent shall have received such other documents,
certificates, opinions and instruments in connection with the transactions
contemplated hereby as it shall have reasonably requested.
 
For purposes of determining compliance with the conditions specified in
Section 4.1, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by this Agreement shall have received notice from such
Lender prior to the Restatement Effective Date specifying its objection thereto.
 
4.2        Conditions Precedent to All Loans and Letters of Credit.  The
obligation of each Lender to make any Loan hereunder and the obligation of the
Issuing Lender to issue any Letters of Credit hereunder, is subject to the
satisfaction of the following conditions precedent on the relevant Borrowing
Date or date of issuance:
 
(a)         The Restatement Effective Date shall have occurred;
 
(b)         The Administrative Agent shall have received a Notice of Borrowing
in accordance with Section 2.2(b) or (together with the Issuing Lender) a Letter
of Credit Notice in accordance with Section 3.3, as applicable;
 
(c)          Each of the representations and warranties contained in Article V
and in the other Credit Documents shall be true and correct in all material
respects on and as of the Restatement Effective Date (in the case of the initial
Loan made or Letter of Credit issued hereunder) and as of any such later
Borrowing Date in the case of all subsequent Loans or date of issuance of a
Letter of Credit (except those found at Section 5.10, clause (i) of Section 5.5,
and clause (ii) of Section 5.13(c)), with the same effect as if made on and as
of such date, both immediately before and after giving effect to the Loans to be
made or Letter of Credit to be issued on such date (except to the extent any
such representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct in all material respects as of such date); and
 
 
 
62

--------------------------------------------------------------------------------

 
 
 
(d)         No Default or Event of Default shall have occurred and be continuing
on such date, both immediately before and after giving effect to, the Loans to
be made or Letter of Credit to be issued on such date.
 
Each giving of a Notice of Borrowing or a Letter of Credit Notice, and the
consummation of each Borrowing or issuance of a Letter of Credit, shall be
deemed to constitute a representation and warranty by the Borrowers that the
statements contained in subsections 4.2(c) and 4.2(d) above are true, both as of
the date of such notice or request and as of the relevant Borrowing Date or date
of issuance.
 
In addition to the other conditions precedent herein set forth, if as of the
relevant Borrowing Date or date of issuance any Lender is a Defaulting Lender,
the Issuing Lender shall not be required to issue any Letter of Credit or to
amend any outstanding Letter of Credit to increase the face amount thereof,
alter the drawing terms thereunder or extend the expiry date thereof, unless the
Issuing Lender is satisfied that it will have no Fronting Exposure after giving
effect thereto.
 
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent, the Issuing Lender and the Lenders to enter
into this Agreement and to induce the Lenders to extend the credit contemplated
hereby and the Issuing Lender to issue Letters of Credit, each of the Borrowers
represents and warrants to the Administrative Agent, the Issuing Lender and the
Lenders as follows:
 
 
5.1        Corporate Organization and Power.  Each of the Borrowers and their
respective Subsidiaries (i) is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation,
(ii) has the full corporate power and authority to execute, deliver and perform
the Credit Documents to which it is or will be a party, to own and hold its
property and to engage in its business as presently conducted, and (iii) is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction where the nature of its business or the ownership of its
properties requires it to be so qualified, except where the failure to be so
qualified would not, individually or in the aggregate, be reasonably likely to
have a Material Adverse Effect.
 
5.2        Authorization; Enforceability.  Each of the Borrowers has taken all
necessary corporate action to execute, deliver and perform each of the Credit
Documents to which it is or will be a party, and has, or on the Restatement
Effective Date (or any later date of execution and delivery) will have, validly
executed and delivered each of the Credit Documents to which it is or will be a
party.  This Agreement constitutes, and each of the other Credit Documents upon
execution and delivery by each Borrower party thereto will constitute, the
legal, valid and binding obligation of each Borrower that is a party hereto or
thereto, enforceable against it in accordance with its terms, except as
enforceability may be limited by application of Debtor Relief Laws or by general
equitable principles.
 
5.3        No Violation.  The execution, delivery and performance by each
Borrower of this Agreement and each of the other Credit Documents to which it is
or will be a party, and
 
 
63

--------------------------------------------------------------------------------

 
 
compliance by it with the terms hereof and thereof, do not and will not
(i) violate any provision of its certificate of incorporation or bylaws or
contravene any other Requirement of Law applicable to it, (ii) conflict with,
result in a breach of or constitute (with notice, lapse of time or both) a
default under any material indenture, agreement or other instrument to which it
is a party, by which it or any of its properties is bound or to which it is
subject, or (iii) except for the Liens granted in favor of the Administrative
Agent pursuant to the Security Documents, result in or require the creation or
imposition of any Lien upon any of its properties or assets.  No Subsidiary is a
party to any agreement or instrument or otherwise subject to any restriction or
encumbrance that restricts or limits its ability to make dividend payments or
other distributions in respect of its Capital Stock, to repay Indebtedness owed
to any Borrower or any other Subsidiary, to make loans or advances to any
Borrower or any other Subsidiary, or to transfer any of its assets or properties
to any Borrower or any other Subsidiary, in each case other than such
restrictions or encumbrances existing under or by reason of the Credit Documents
or applicable Requirements of Law.
 
5.4        Governmental and Third-Party Authorization; Permits.
 
(a)           No consent, approval, authorization or other action by, notice to,
or registration or filing with, any Governmental Authority or other Person is or
will be required as a condition to or otherwise in connection with the due
execution, delivery and performance by each Borrower of this Agreement or any of
the other Credit Documents to which it is or will be a party or the legality,
validity or enforceability hereof or thereof, other than filings of Uniform
Commercial Code financing statements and other instruments and actions necessary
to perfect the Liens created by the Security Documents.
 
(b)         Each of the Borrowers and their respective Subsidiaries has, and is
in good standing with respect to, all governmental approvals, licenses, permits
and authorizations necessary to conduct its business as presently conducted and
to own or lease and operate its properties, except for those the failure to
obtain which would not be reasonably likely, individually or in the aggregate,
to have a Material Adverse Effect.
 
(c)         Schedule 5.4 lists with respect to each Insurance Subsidiary, as of
the Restatement Effective Date, all of the jurisdictions in which such Insurance
Subsidiary holds licenses (including licenses or certificates of authority from
relevant Insurance Regulatory Authorities), permits or authorizations to
transact insurance and reinsurance business (collectively, the “Licenses”), and
indicates the type or types of insurance in which each such Insurance Subsidiary
is permitted to be engaged with respect to each License therein listed.  (i) No
such License is the subject of a proceeding for suspension, revocation or
limitation or any similar proceedings, (ii) there is no sustainable basis for
such a suspension, revocation or limitation of any relevant License, and
(iii) no such suspension, revocation or limitation of any relevant License is
threatened by any relevant Insurance Regulatory Authority, that, in each
instance under clause (i), (ii) or (iii) above, would individually or in the
aggregate, have a Material Adverse Effect.  No Insurance Subsidiary transacts
any insurance business, directly or indirectly, in any jurisdiction other than
those listed on Schedule 5.4, where such business requires any license, permit
or other authorization of an Insurance Regulatory Authority of such
jurisdiction.
 
 
64

--------------------------------------------------------------------------------

 
 
5.5        Litigation.  Except as disclosed in Everest Group’s 2011 Form 10-K
and as supplemented in written disclosure to the Administrative Agent delivered
prior to execution of this Agreement, there are no actions, investigations,
suits or proceedings pending or threatened, at law, in equity or in arbitration,
before any court, other Governmental Authority or other Person, against or
affecting any Borrower, any of their respective Subsidiaries or any of their
respective properties (i) that would reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect, or (ii) with respect to
this Agreement or any of the other Credit Documents.
 
5.6        Taxes.  Each of the Borrowers and their respective Subsidiaries has
timely filed all federal, state, local and foreign tax returns and reports
required to be filed by it and has paid all taxes, assessments, fees and other
charges levied upon it or upon its properties that are shown thereon as due and
payable, other than those that are being contested in good faith and by proper
proceedings and for which adequate reserves have been established in accordance
with GAAP.  Such returns are true, correct and complete in all material
respects.  There is no ongoing audit or examination or other investigation by
any Governmental Authority of the tax liability of any Borrower or any of their
respective Subsidiaries, and there is no unresolved claim by any Governmental
Authority concerning the tax liability of any Borrower or any of their
respective Subsidiaries for any period for which tax returns have been or were
required to have been filed, other than claims for which adequate reserves have
been established in accordance with GAAP.  No Borrower or any of their
respective Subsidiaries has waived or extended or has been requested to waive or
extend the statute of limitations relating to the payment of any taxes.
 
5.7        Subsidiaries.  Schedule 5.7 sets forth a list, as of the Restatement
Effective Date, of all of the Subsidiaries of Everest Group and, as to each such
Subsidiary, the percentage ownership (direct and indirect) in each class of its
Capital Stock and each direct owner thereof.  All of the issued and outstanding
shares of Capital Stock of Everest Bermuda and Everest International are
directly owned and held by Everest Group.
 
5.8        Full Disclosure.  All factual information (other than financial
projections and forecasts) heretofore or contemporaneously furnished to the
Administrative Agent, any Arranger or any Lender in writing by or on behalf of
the Borrowers or any of their respective Subsidiaries for purposes of or in
connection with this Agreement, the other Credit Documents and the transactions
contemplated hereby is, and all other such factual information (other than
financial projections and forecasts) hereafter furnished to the Administrative
Agent or any Lender in writing by or on behalf of the Borrowers or any of their
respective Subsidiaries will be, true and accurate in all material respects on
the date as of which such information is dated or certified (or, if such
information has been amended or supplemented, on the date as of which any such
amendment or supplement is dated or certified) and not made incomplete by
omitting to state a material fact necessary to make the statements contained
therein, in light of the circumstances under which such information was
provided, not misleading.
 
5.9        Margin Regulations.  No Borrower or any of their respective
Subsidiaries is engaged principally or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock.  No proceeds of the Loans will be used, directly or indirectly, to
purchase or carry any Margin Stock, to extend credit for such purpose or
 
 
65

--------------------------------------------------------------------------------

 
 
 
for any other purpose that would violate or be inconsistent with Regulations T,
U or X or any provision of the Exchange Act.
 
5.10      No Material Adverse Effect.  There has been no Material Adverse Effect
since December 31, 2011, and there exists no event, condition or state of facts
that could reasonably be expected to result in a Material Adverse Effect.
 
5.11     Financial Matters.
 
(a)         Everest Group has heretofore furnished to the Administrative Agent
copies of (i) the audited consolidated balance sheets of Everest Group and its
Subsidiaries as of December 31, 2011, 2010 and 2009 and the related statements
of income, stockholders’ equity and cash flows for the fiscal years then ended,
together with the opinion of PricewaterhouseCoopers thereon, and (ii) the
unaudited consolidated balance sheet of Everest Group and its Subsidiaries as of
March 31, 2012, and the related statements of income, stockholders’ equity and
cash flows for the three month period then ended.  Such financial statements
have been prepared in accordance with GAAP (subject, with respect to the
unaudited financial statements, to the absence of notes required by GAAP and to
normal year end adjustments) and present fairly in all material respects the
financial condition of Everest Group and its Subsidiaries on a consolidated
basis as of the respective dates thereof and the consolidated results of
operations of Everest Group and its Subsidiaries for the respective periods then
ended.
 
(b)         Everest Group has heretofore furnished to the Administrative Agent
copies of (i) the Annual Statements of each Insurance Subsidiary as of
December 31, 2011, 2010 and 2009 and for the fiscal years then ended, each as
filed with the relevant Insurance Regulatory Authority, and (ii) the Quarterly
Statements of each Insurance Subsidiary as of March 31, 2012, and for the three
month period then ended, each as filed with the relevant Insurance Regulatory
Authority (collectively, the “Historical Statutory Statements”).  The Historical
Statutory Statements (including the provisions made therein for investments and
the valuation thereof, reserves, policy and contract claims and statutory
liabilities) have been prepared, in all material respects, in accordance with
SAP (except as may be reflected in the notes thereto and subject, with respect
to the Quarterly Statements, to the absence of notes required by SAP and to
normal year end adjustments), were in all material respects, in compliance with
applicable Requirements of Law when filed and present fairly in all material
respects the financial condition of the respective Insurance Subsidiaries
covered thereby as of the respective dates thereof and the results of
operations, changes in capital and surplus and cash flows of the respective
Insurance Subsidiaries covered thereby for the respective periods then ended.
 
5.12     ERISA.  Each of the Borrowers and the ERISA Affiliates is in compliance
in all material respects with the applicable provisions of ERISA, and each Plan
is and has been administered in compliance in all material respects with all
applicable Requirements of Law, including the applicable provisions of ERISA and
the Internal Revenue Code.  No ERISA Event (i) has occurred within the five-year
period prior to the Restatement Effective Date and is continuing, or (ii) to the
knowledge of any Borrower, is reasonably expected to occur with respect to any
Plan, in either case that would reasonably be expected, individually or in the
 
 
66

--------------------------------------------------------------------------------

 
 
 
aggregate, to have a Material Adverse Effect.  No Plan is in “at-risk status”
under Section 430(i)(4) of the Internal Revenue Code or Section 303(i)(4) of
ERISA.
 
5.13     Environmental Matters.
 
(a)         No Hazardous Substances are or have been generated, used, located,
released, treated, disposed of or stored by any Borrower or any of their
respective Subsidiaries or, to the knowledge of each of the Borrowers, by any
other Person (including any predecessor in interest) or otherwise, in, on or
under any portion of any real property, leased or owned, of any Borrower or any
of their respective Subsidiaries, except in compliance with all applicable
Environmental Laws, and no portion of any such real property or, to the
knowledge of each of the Borrowers, any other real property at any time leased,
owned or operated by any Borrower or any of their respective Subsidiaries, has
been contaminated by any Hazardous Substance; and no portion of any real
property, leased or owned, of any Borrower or any of their respective
Subsidiaries has been or, to the knowledge of each of the Borrowers, is
presently the subject of an environmental audit, assessment or remedial action.
 
(b)         To the knowledge of each of the Borrowers, (i) no portion of any
real property, leased or owned, of any Borrower or any of their respective
Subsidiaries has been used as or for a mine, a landfill, a dump or other
disposal facility, a gasoline service station, or (other than for petroleum
substances stored in the ordinary course of business) a petroleum products
storage facility, (ii) no portion of such real property or any other real
property at any time leased, owned or operated by any Borrower or any of their
respective Subsidiaries has, pursuant to any Environmental Law, been placed on
the “National Priorities List” or “CERCLIS List” (or any similar federal, state
or local list) of sites subject to possible environmental problems, and
(iii) there are not and have never been any underground storage tanks situated
on any real property, leased or owned, of any Borrower or any of their
respective Subsidiaries.
 
(c)         Except as disclosed in Everest Group’s 2011 Form 10-K, (i) all
activities and operations of each of the Borrowers and their respective
Subsidiaries are in compliance with the requirements of all applicable
Environmental Laws, except to the extent the failure so to comply, individually
or in the aggregate, would not be reasonably likely to have a Material Adverse
Effect, (ii) no Borrower or any of their respective Subsidiaries is involved in
any suit, action or proceeding, or has received any notice, complaint or other
request for information from any Governmental Authority or other Person, with
respect to any actual or alleged Environmental Claims that would be reasonably
likely, individually or in the aggregate, to have a Material Adverse Effect and
(iii) to the knowledge of each of the Borrowers, there are no threatened
actions, suits, proceedings or investigations with respect to any such
Environmental Claims, nor any basis therefor.
 
5.14     Compliance With Laws.  Each of the Borrowers and their respective
Subsidiaries has timely filed all material reports, documents and other
materials required to be filed by it under all applicable Requirements of Law
with any Governmental Authority, has retained all material records and documents
required to be retained by it under all applicable Requirements of Law, and is
otherwise in compliance with all applicable Requirements of Law in respect of
the conduct of its business and the ownership and operation of its properties,
except for such
 
 
67

--------------------------------------------------------------------------------

 
 
 
Requirements of Law the failure to comply with which, individually or in the
aggregate, would not be reasonably likely to have a Material Adverse Effect.
 
5.15     Regulated Industries.  No Borrower or any of their respective
Subsidiaries is an “investment company,” a company “controlled” by an
“investment company,” or an “investment advisor,” within the meaning of the
Investment Company Act of 1940.
 
5.16     Insurance.  The assets, properties and business of each of the
Borrowers and their respective Subsidiaries are insured against such hazards and
liabilities, under such coverages and in such amounts, as are customarily
maintained by prudent companies similarly situated and under policies issued by
insurers of recognized responsibility.  No notice of any pending or threatened
cancellation or material premium increase has been received by any Borrower or
any of their respective Subsidiaries with respect to any such policies, and each
of the Borrowers and their respective Subsidiaries are in substantial compliance
with all conditions contained therein.
 
5.17   OFAC; PATRIOT Act.
 
(a)         No Borrower or their respective Subsidiaries is a Sanctioned Person
or does business in a Sanctioned Country or with a Sanctioned Person in
violation of the economic sanctions of the United States administered by OFAC.
 
(b)         Each of the Borrowers and their respective Subsidiaries is in
compliance in all material respects with the PATRIOT Act.  No part of the
proceeds of the Loans hereunder will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977.
 
5.18     Security Documents.  The Security Documents create a valid and
enforceable security interest in and Lien upon all right, title and interest of
each Borrower that is a party thereto in and to the Collateral purported to be
pledged by it thereunder and described therein, superior to and prior to the
rights of all third persons and subject to no other Liens except as specifically
permitted therein.  Upon the filing of a charge with the Bermuda Registrar of
Companies, no filings or recordings are required in order to ensure the
enforceability, perfection or priority of the security interests created under
the Security Documents, except for filings or recordings which shall have been
previously made.
 
 
ARTICLE VI
 
AFFIRMATIVE COVENANTS
 
Each of the Borrowers covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit  and the
payment in full in cash of all principal and interest with respect to the Loans
and all Reimbursement Obligations together with all fees, expenses and other
amounts then due and owing hereunder:
 
 
68

--------------------------------------------------------------------------------

 
 
 
6.1        GAAP Financial Statements.  Everest Group will deliver to each
Lender:
 
(a)         As soon as available and in any event within 55 days (or, if earlier
and if applicable to Everest Group, the quarterly report deadline under the
Exchange Act rules and regulations) after the end of each of the first three
fiscal quarters of each fiscal year, beginning with the fiscal quarter ending
June 30, 2012, unaudited consolidated and, to the extent otherwise prepared for
external distribution, consolidating balance sheets of Everest Group and its
Subsidiaries as of the end of such fiscal quarter and unaudited consolidated
and, to the extent otherwise prepared for external distribution, consolidating
statements of income, stockholders’ equity and cash flows for Everest Group and
its Subsidiaries for the fiscal quarter then ended and for that portion of the
fiscal year then ended, in each case setting forth comparative consolidated or
consolidating figures as of the end of and for the corresponding period in the
preceding fiscal year, all prepared in accordance with GAAP (subject to the
absence of notes required by GAAP and subject to normal year end adjustments)
applied on a basis consistent with that of the preceding quarter or containing
disclosure of the effect on the financial condition or results of operations of
any change in the application of accounting principles and practices during such
quarter; and
 
(b)         As soon as available and in any event within 105 days (or, if
earlier and if applicable to Everest Group, the annual report deadline under the
Exchange Act rules and regulations) after the end of each fiscal year, beginning
with the fiscal year ending December 31, 2012, (i) an audited consolidated
balance sheet of Everest Group and its Subsidiaries as of the end of such fiscal
year and audited consolidated statements of income, stockholders’ equity and
cash flows for Everest Group and its Subsidiaries for the fiscal year then
ended, including the applicable notes, in each case setting forth comparative
figures as of the end of and for the preceding fiscal year, certified by the
independent certified public accounting firm regularly retained by Everest Group
or another independent certified public accounting firm of recognized national
standing, together with (y) a report thereon by such accountants that is not
qualified as to going concern or scope of audit and to the effect that such
financial statements present fairly in all material respects the consolidated
financial condition and results of operations of Everest Group and its
Subsidiaries as of the dates and for the periods indicated in accordance with
GAAP applied on a basis consistent with that of the preceding year or containing
disclosure of the effect on the financial condition or results of operations of
any change in the application of accounting principles and practices during such
year, and (z) a report by such accountants to the effect that, based on and in
connection with their examination of the financial statements of Everest Group
and its Subsidiaries, they obtained no knowledge of the occurrence or existence
of any Default or Event of Default relating to accounting or financial reporting
matters, or a statement specifying the nature and period of existence of any
such Default or Event of Default disclosed by their audit (provided, however,
that such accountants shall not be liable by reason of the failure to obtain
knowledge of any Default or Event of Default that would not be disclosed or
revealed in the course of their audit examination) and (ii) to the extent
otherwise prepared, an unaudited consolidating balance sheet of Everest Group
and its Subsidiaries as of the end of such fiscal year and unaudited
consolidating statements of income, stockholders’ equity and cash flows for
Everest Group and its Subsidiaries for the fiscal year then ended, all in
reasonable detail.
 
 
69

--------------------------------------------------------------------------------

 
 
 
6.2        Statutory Financial Statements.  Everest Group will deliver to each
Lender:
 
(a)         As soon as available and in any event within 55 days after the end
of each of the first three fiscal quarters of each fiscal year (or, in the case
of Everest Insurance Company of Canada, within 15 days after the required filing
date), beginning with the fiscal quarter ending June 30, 2012, a Quarterly
Statement of each of its Insurance Subsidiaries as of the end of such fiscal
quarter and for that portion of the fiscal year then ended, in the form filed
with the relevant Insurance Regulatory Authority, prepared in accordance with
SAP applied on a basis consistent with that of the preceding quarter or
containing disclosure of the effect on the financial condition or results of
operations of any change in the application of accounting principles and
practices during such quarter;
 
(b)         As soon as available and in any event within 90 days after the end
of each fiscal year (or, in the case of Everest Insurance Company of Canada,
within 15 days after the required filing date), beginning with the fiscal year
ending December 31, 2012, an Annual Statement of each of its Insurance
Subsidiaries as of the end of such fiscal year and for the fiscal year then
ended, in the form filed with the relevant Insurance Regulatory Authority,
prepared in accordance with SAP applied on a basis consistent with that of the
preceding year or containing disclosure of the effect on the financial condition
or results of operations of any change in the application of accounting
principles and practices during such year;
 
(c)         As soon as available and in any event within 135 days after the end
of each fiscal year, beginning with the fiscal year ending December 31, 2012, an
unaudited consolidated balance sheet of Everest Group and its Insurance
Subsidiaries (other than Everest Insurance Company of Canada) as of the end of
such fiscal year and unaudited consolidated statements of income, stockholders’
equity and cash flows for Everest Group and its Insurance Subsidiaries (other
than Everest Reinsurance Company of Canada) for the fiscal year then ended, in
each case setting forth comparative consolidated figures as of the end of and
for the preceding fiscal year, all prepared in accordance with SAP applied on a
basis consistent with that of the preceding year or containing disclosure of the
effect on the financial condition or results of operations of any change in the
application of accounting principles and practices during such year; and
 
(d)         As soon as available and in any event within 165 days after the end
of each fiscal year, beginning with the fiscal year ending December 31, 2012
(but only if and to the extent required by the applicable Insurance Regulatory
Authority with regard to any Insurance Subsidiary), a certification by the
independent certified public accounting firm referred to in Section 6.1(b) as to
the Annual Statement of each such Insurance Subsidiary as of the end of such
fiscal year and for the fiscal year then ended, together with a report thereon
by such accountants that is not qualified as to going concern or scope of audit
and to the effect that such financial statements present fairly the consolidated
financial condition and results of operations of such Insurance Subsidiary as of
the date and for the period indicated in accordance with SAP applied on a basis
consistent with that of the preceding year or containing disclosure of the
effect on the financial position or results of operations of any change in the
application of accounting principles and practices during such year.
 
 
 
70

--------------------------------------------------------------------------------

 
 
6.3        Other Business and Financial Information.  Everest Group will deliver
to each Lender:
 
(a)         Concurrently with each delivery of the financial statements
described in Section 6.1, a Compliance Certificate in the form of Exhibit C with
respect to the period covered by the financial statements then being delivered,
executed by the chief financial officer, treasurer or comptroller of Everest
Group, together with a Covenant Compliance Worksheet reflecting the computation
of the respective financial covenants set forth in such Covenant Compliance
Worksheet as of the last day of the period covered by such financial statements;
 
(b)         Promptly upon filing with the relevant Insurance Regulatory
Authority and in any event within 120 days after the end of each fiscal year
(or, in the case of Everest Insurance Company of Canada, within 15 days of the
required filing date), beginning with the fiscal year ended December 31, 2012, a
copy of each Insurance Subsidiary’s “Statement of Actuarial Opinion” (or
equivalent information should the relevant Insurance Regulatory Authority not
require such a statement) as to the adequacy of such Insurance Subsidiary’s loss
reserves for such fiscal year, together with a copy of its management discussion
and analysis in connection therewith (but only if and to the extent required by
the applicable Insurance Regulatory Authority with regard to such Insurance
Subsidiary), each in the format prescribed by the applicable insurance laws of
such Insurance Subsidiary’s jurisdiction of domicile;
 
(c)         Promptly upon the sending, filing or receipt thereof, copies of
(i) all financial statements, reports, notices and proxy statements that Everest
Group or any of its Subsidiaries shall send or make available generally to its
shareholders, (ii) all reports (other than earnings press releases) on Form
10-Q, Form 10-K or Form 8-K (or their successor forms) or registration
statements and prospectuses (other than on Form S-8 or its successor form) that
Everest Group or any of its Subsidiaries shall render to or file with the
Securities and Exchange Commission, the National Association of Securities
Dealers, Inc. or any national securities exchange, (iii) all reports on Form A
(or any successor form) that any Insurance Subsidiary shall file with any
Insurance Regulatory Authority, (iv) all material reports on examination or
similar material reports, financial examination reports or market conduct
examination reports by the NAIC or any Insurance Regulatory Authority or other
Governmental Authority with respect to any Insurance Subsidiary’s insurance
business, and (v) all material filings made under applicable state insurance
holding company acts by Everest Group or any of its Subsidiaries, including
filings seeking approval of transactions with Affiliates;
 
(d)         Promptly upon (and in any event within five Business Days after) any
Responsible Officer of any Borrower obtaining knowledge thereof, written notice
of any of the following:
 
          (i)       the occurrence of any Default or Event of Default, together
with a written statement of a Responsible Officer of such Borrower specifying
the nature of such Default or Event of Default, the period of existence thereof
and the action that such Borrower has taken and proposes to take with respect
thereto;
 
          (ii)      the institution or threatened institution of any action,
suit, investigation or proceeding against or affecting Everest Group or any of
its Subsidiaries, including any
 
 
 
71

--------------------------------------------------------------------------------

 
 
such investigation or proceeding by any Insurance Regulatory Authority or other
Governmental Authority (other than routine periodic inquiries, investigations or
reviews), that would reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect, and any material development in any
litigation or other proceeding previously reported pursuant to Section 5.5 or
this subsection (d);
 
          (iii)    the receipt by Everest Group or any of its Subsidiaries from
any Insurance Regulatory Authority or other Governmental Authority of (i) any
notice asserting any failure by Everest Group or any of its Subsidiaries to be
in compliance with applicable Requirements of Law or that threatens the taking
of any action against Everest Group or such Subsidiary or sets forth
circumstances that, if taken or adversely determined, would have, or be
reasonably likely to have, a Material Adverse Effect, or (ii) any notice of any
actual or threatened suspension, limitation or revocation of, failure to renew,
or imposition of any restraining order, escrow or impoundment of funds in
connection with, any license, permit, accreditation or authorization of Everest
Group or any of its Subsidiaries, where such action would have, or be reasonably
likely to have, a Material Adverse Effect;
 
          (iv)     the occurrence of any ERISA Event, together with (x) a
written statement of a Responsible Officer of Everest Group specifying the
details of such ERISA Event and the action that Everest Group has taken and
proposes to take with respect thereto, (y) a copy of any notice with respect to
such ERISA Event that may be required to be filed with the PBGC and (z) a copy
of any notice delivered by the PBGC to Everest Group or such ERISA Affiliate
with respect to such ERISA Event;
 
          (v)      the occurrence of any decrease in (y) the rating given by
either Standard & Poor’s or Moody’s with respect to any Insurance Subsidiary’s
claims paying ability or financial strength rating or (z) the rating given to
any Insurance Subsidiary by A.M. Best Company;
 
          (vi)   the occurrence of any actual changes in any insurance statute
or regulation governing the investment or dividend practices of any Material
Insurance Subsidiary that would be reasonably likely to have a Material Adverse
Effect; and
 
             (vii)    any other matter or event that has, or would be reasonably
likely to have, a Material Adverse Effect, together with a written statement of
a Responsible Officer of Everest Group setting forth the nature and period of
existence thereof and the action that Everest Group has taken and proposes to
take with respect thereto;
 
(e)      Promptly, notice of (i) the occurrence of any material amendment or
modification (other than expiration) to any Reinsurance Agreement (whether
entered into before or after the Restatement Effective Date), including any such
agreements that are in a runoff mode on the date hereof, which amendment or
modification would be reasonably likely to have a Material Adverse Effect, or
(ii) the receipt by Everest Group or any of its Subsidiaries of any written
notice of any denial of coverage or claim, litigation or arbitration with
respect to any Reinsurance Agreement to which it is a ceding party which would
be reasonably likely to have a Material Adverse Effect;
 
 
72

--------------------------------------------------------------------------------

 
 
(f)      As promptly as reasonably possible, such other information about the
business, condition (financial or otherwise), operations or properties of
Everest Group or any of its Subsidiaries (including any Plan and any information
required to be filed under ERISA) as the Administrative Agent or any Lender may
from time to time reasonably request.
 
6.4     Corporate Existence; Franchises; Maintenance of Properties.  The
Borrowers will, and will cause each of their Material Subsidiaries to,
(i) except as expressly permitted otherwise by Section 8.1, maintain and
preserve in full force and effect its legal existence, (ii) obtain, maintain and
preserve in full force and effect all other rights, franchises, licenses,
permits, certifications, approvals and authorizations required by Governmental
Authorities and necessary to the ownership, occupation or use of its properties
or the conduct of its business, except to the extent the failure to do so would
not be reasonably likely to have a Material Adverse Effect, (iii) continue to
conduct and operate its businesses substantially as conducted and operated
during the present and preceding fiscal years and (iv) keep all material
properties in good working order and condition (normal wear and tear excepted)
and from time to time make all necessary repairs to and renewals and
replacements of such properties, except to the extent that any of such
properties are obsolete or are being replaced.
 
6.5     Compliance with Laws.  The Borrowers will, and will cause each of their
respective Subsidiaries to, comply in all respects with all Requirements of Law
applicable in respect of the conduct of its business and the ownership and
operation of its properties, except to the extent the failure so to comply would
not have, or be reasonably likely to have, a Material Adverse Effect.
 
6.6     Payment of Obligations.  The Borrowers will, and will cause each of
their respective Subsidiaries to, (i) pay all liabilities and obligations as and
when due (subject to any applicable subordination provisions), except to the
extent failure to do so would not be reasonably likely to have, a Material
Adverse Effect, and (ii) pay and discharge all taxes, assessments and
governmental charges or levies imposed upon it, upon its income or profits or
upon any of its properties, prior to the date on which penalties would attach
thereto, and all lawful claims that, if unpaid, might become a Lien upon any of
the properties of the Borrowers or any of their respective Subsidiaries;
provided, however, that no Borrower or any of their respective Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim that is
being contested in good faith and by proper proceedings and as to which such
Borrower or such Subsidiary is maintaining adequate reserves with respect
thereto in accordance with GAAP.
 
6.7     Insurance.  The Borrowers will, and will cause each of their respective
Subsidiaries to, maintain with financially sound and reputable insurance
companies insurance with respect to its assets, properties and business, against
such hazards and liabilities, of such types and in such amounts, as is
customarily maintained by companies in the same or similar businesses similarly
situated; provided that the Borrowers and their respective Subsidiaries may self
insure against risks consistent with customary industry practices for companies
in the same or similar businesses, of similar size and with similar risk
parameters.
 
6.8     Maintenance of Books and Records; Inspection.  The Borrowers will, and
will cause each of their respective Subsidiaries to, (i) maintain adequate
books, accounts and records, in which full, true and correct entries shall be
made of all financial transactions in relation to its
 
 
73

--------------------------------------------------------------------------------

 
 
business and properties, and prepare all financial statements required under
this Agreement, in each case in accordance with GAAP or SAP, as applicable, and
in compliance with the requirements of any Governmental Authority having
jurisdiction over it, and (ii) permit employees or agents of the Administrative
Agent or any Lender to visit and inspect its properties and examine or audit its
books, records, working papers and accounts and make copies and memoranda of
them, and to discuss its affairs, finances and accounts with its officers and
employees and, upon notice to Everest Group, the independent public accountants
of Everest Group and its Subsidiaries  (and by this provision the Borrowers
authorize such accountants to discuss the finances and affairs of Everest Group
and its Subsidiaries), all at such times and from time to time, upon reasonable
notice and during business hours, as may be reasonably requested.
 
6.9     Public/Private Information.  The Borrowers will cooperate with the
Administrative Agent in connection with the publication of certain materials
and/or information provided by or on behalf of the Borrowers to the
Administrative Agent and Lenders pursuant to this Article VI and designate the
same (i) that are either available to the public or not material with respect to
Everest Group or any of its Subsidiaries for purposes of federal and state
securities laws as “Public Information” and (ii) that are not Public Information
as “Private Information”.
 
6.10      OFAC, PATRIOT Act Compliance.  The Borrowers shall, and shall cause
each of their respective Subsidiaries to, (i) refrain from doing business in a
Sanctioned Country or with a Sanctioned Person in violation of the economic
sanctions of the United States administered by OFAC and (ii) provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the PATRIOT Act.
 
6.11      Collateral.
 
(a)      Pursuant to the Security Documents and as collateral security for the
payment and performance of the Secured Obligations, each Borrower shall grant
and convey, or cause to be granted and conveyed, to the Administrative Agent for
its benefit and the benefit of the Secured Lenders, a Lien and security interest
in, to and upon the Collateral pledged by it under the Security Documents, prior
and superior to all other Liens except for permitted Liens in favor of
Custodians.  Each Borrower shall cause the Collateral to be charged or pledged
and be made subject to the Security Documents (in form and substance acceptable
to the Administrative Agent) necessary for the perfection of the Lien and
security interest in, to and upon the Collateral and for the exercise by the
Administrative Agent and the Secured Lenders of their rights and remedies
hereunder and thereunder.
 
(b)      Each Borrower shall deliver or cause to be delivered to the
Administrative Agent a certificate executed by Everest Group, in the form of
Exhibit F or otherwise in a form reasonably satisfactory to the Administrative
Agent (which form may vary depending on the frequency of the delivery of such
certificate and subject to the review and verification by the Administrative
Agent), setting forth the aggregate Secured Letter of Credit Exposure of the
Borrowers and of such Borrower, the Collateral Value of the Eligible Collateral
by category and in the aggregate, and such other information as the
Administrative Agent may reasonably request (such certificate, a “Collateral
Value Report”), (A) on the Business Day immediately preceding
 
 
74

--------------------------------------------------------------------------------

 
the proposed date of issuance or renewal of a Secured Letter of Credit under
Section 3.1 or 3.2, (B) within 10 Business Days after the end of each calendar
month, (C) at and as of such other times as the Administrative Agent may
reasonably request in its sole discretion and (D) at such other times as the
Borrowers may desire.
 
6.12       Further Assurances.  Each of the Borrowers will, and will cause each
of their respective Subsidiaries to, make, execute, endorse, acknowledge and
deliver any amendments, modifications or supplements hereto and restatements
hereof and any other agreements, instruments or documents, and take any and all
such other actions, as may from time to time be reasonably requested by the
Administrative Agent or the Required Lenders to perfect and maintain the
validity and priority of the Liens granted pursuant to the Security Documents
and to effect, confirm or further assure or protect and preserve the interests,
rights and remedies of the Administrative Agent and the Lenders under this
Agreement and the other Credit Documents.
 
 
ARTICLE VII
 
FINANCIAL COVENANTS
 
Each of the Borrowers covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full in cash of all principal and interest with respect to the Loans
and all Reimbursement Obligations together with all fees, expenses and other
amounts then due and owing hereunder:
 
7.1     Maximum Consolidated Indebtedness to Total Capitalization.  The ratio of
Consolidated Indebtedness to Total Capitalization as of the last day of any
fiscal quarter beginning with the fiscal quarter ending June 30, 2012 shall not
be greater than 0.35 to 1.0.
 
7.2     Consolidated Net Worth.  Consolidated Net Worth shall be at all times an
amount not less than the Minimum Amount.  For this purpose, the “Minimum Amount”
is an amount equal to the sum of (i) $4,249,962,500 plus (ii) 25% of
Consolidated Net Income for each fiscal quarter of Everest Group for which
financial statements are available, ending on or after January 1, 2012, for
which such Consolidated Net Income is positive, plus (iii) 25% of any increase
in Consolidated Net Worth during such period attributable to the issuance of
ordinary and preferred shares.
 
7.3     Financial Strength Ratings.  Everest Bermuda shall at all times maintain
a financial strength rating by A.M. Best Company and shall not permit such
rating to be lower than “B++.”
 
 
ARTICLE VIII
 
NEGATIVE COVENANTS
 
Each of the Borrowers covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full in cash of all principal and interest with respect to the Loans
and all Reimbursement Obligations together with all fees, expenses and other
amounts then due and owing hereunder:
 
 
75

--------------------------------------------------------------------------------

 
 
8.1     Fundamental Changes.  The Borrowers will not, and will not permit or
cause any of their respective Subsidiaries to, liquidate, wind up or dissolve,
or enter into any consolidation, merger or other combination, or agree to do any
of the foregoing; provided, however, that any Borrower or any Subsidiary may
merge into or consolidate with any other Person so long as (y) the surviving
corporation is a Borrower or a Wholly Owned Subsidiary of a Borrower (and in any
event, if a Borrower is a party to such merger or consolidation, the surviving
corporation shall be such Borrower, it being understood and agreed that in the
case of a merger or consolidation between a Subsidiary Borrower with Everest
Group, the survivor corporation of such merger or consolidation shall be Everest
Group), and (z) immediately after giving effect thereto, no Default or Event of
Default would exist.
 
8.2     Indebtedness.  The Borrowers will not, and will not permit or cause any
of their respective Subsidiaries to, create, incur, assume or suffer to exist
any Indebtedness other than:
 
          (i)       Indebtedness created hereunder;
 
          (ii)      Indebtedness incurred by the Borrowers; provided that any
such Indebtedness shall either rank pari passu in right of payment to the
Obligations or be subordinated in right of payment to the Obligations;
 
          (iii)     Indebtedness incurred by Everest Holdings or any of its
Subsidiaries that is permitted under the Holdings Credit Agreement as in effect
on the Restatement Effective Date (without regard to any amendment, restatement,
modification or termination of the Holdings Credit Agreement thereafter);
 
          (iv)     indorsements of negotiable instruments in the ordinary course
of business;
 
          (v)      accrued expenses (including salaries, accrued vacation and
other compensation), current trade or other accounts payable and other current
liabilities arising in the ordinary course of business and not incurred through
the borrowing of money; provided that the same shall be paid when due except to
the extent being contested in good faith and by appropriate proceedings;
 
          (vi)     loans and advances by any Borrower or any Subsidiary to any
other Subsidiary or by any Subsidiary to any Borrower;
 
          (vii)    Indebtedness in connection with Permitted Liens;
 
          (viii)   Indebtedness incurred by Everest Group or any Subsidiary of
Everest Group under Hedge Agreements entered into by such Person in the ordinary
course of its business; and
 
          (ix)     Indebtedness incurred by a Subsidiary of a Borrower; provided
that (i) such Indebtedness is non-recourse to any Borrower and (ii) such
Subsidiary does not directly or indirectly own any equity interest in any
Subsidiary Borrower.
 
8.3     Liens.  The Borrowers will not, and will not permit or cause any of
their respective Subsidiaries to, directly or indirectly, make, create, incur,
assume or suffer to exist, or
 
 
76

--------------------------------------------------------------------------------

 
 
enter into or suffer to exist any agreement (other than the Credit Documents) or
restriction that prohibits or conditions the creation, incurrence or assumption
of, any Lien upon or with respect to any part of its property or assets, whether
now owned or hereafter acquired, or agree to do any of the foregoing, other than
the following (collectively, “Permitted Liens”):
 
          (i)       Liens in favor of the Administrative Agent and the Secured
Lenders created by or otherwise existing under or in connection with this
Agreement and the other Credit Documents;
 
          (ii)      Liens in existence on the Restatement Effective Date and set
forth on Schedule 8.2 and extensions, renewals and replacements thereof so long
as the outstanding principal amount of the Indebtedness secured by any such Lien
is not increased;
 
          (iii)     Liens imposed by law, such as Liens of carriers,
warehousemen, mechanics, materialmen and landlords, and other similar Liens
incurred in the ordinary course of business for sums not constituting borrowed
money that are not overdue for a period of more than 30 days or that are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established in accordance with GAAP;
 
          (iv)     Liens (other than any Lien imposed by ERISA, the creation or
incurrence of which would result in an Event of Default under Section 9.1(i))
incurred in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other forms of governmental insurance or
benefits, or to secure the performance of letters of credit, bids, tenders,
statutory obligations, surety and appeal bonds, leases, government contracts and
other similar obligations (other than obligations for borrowed money) entered
into in the ordinary course of business;
 
          (v)      Liens for taxes, assessments or other governmental charges or
statutory obligations that are not delinquent or remain payable without any
penalty or that are being contested in good faith by appropriate proceedings and
for which adequate reserves have been established in accordance with GAAP;
 
          (vi)     Liens in connection with pledges and deposits made pursuant
to statutory and regulatory requirements of Insurance Regulatory Authorities by
an Insurance Subsidiary in the ordinary course of its business, for the purpose
of securing regulatory capital or satisfying other financial responsibility
requirements;
 
          (vii)    Liens upon cash and United States government and agency
securities and other investment assets of Everest Group and its Subsidiaries
securing (A) obligations incurred in connection with reverse repurchase
transactions and other similar investment management transactions,
(B) obligations in respect of trust or other security arrangements formed to
secure reinsurance transactions of such types and in such amounts as are
customary for companies similar to Everest Group in size and lines of business
and that are entered into by Everest Group and its Subsidiaries in the ordinary
 
 
77

--------------------------------------------------------------------------------

 
 
course of business and (C) obligations arising under Hedge Agreements entered
into by any Borrower in the ordinary course of its business;
 
          (viii)   Purchase money Liens upon real or personal property used by
Everest Group or any of its Subsidiaries in the ordinary course of its business,
securing Indebtedness incurred solely to pay all or a portion of the purchase
price thereof (including in connection with capital leases, and including
mortgages or deeds of trust upon real property and improvements thereon);
provided that any such Lien (A) shall attach to such property concurrently with
or within 90 days after the acquisition thereof by Everest Group or such
Subsidiary, (B) shall not exceed the lesser of (y) the fair market value of such
property or (z) the cost thereof to Everest Group or such Subsidiary and
(C) shall not encumber any other property of Everest Group or any of its
Subsidiaries;
 
          (ix)     Any attachment or judgment Lien not constituting an Event of
Default under Section 9.1(h) that is being contested in good faith by
appropriate proceedings and for which adequate reserves have been established in
accordance with GAAP;
 
          (x)      With respect to any real property occupied by Everest Group
or any of its Subsidiaries, all easements, rights of way, licenses and similar
encumbrances on title that do not materially impair the use of such property for
its intended purposes;
 
          (xi)     Liens arising from the filing, for notice purposes only, of
financing statements in respect of true leases;
 
          (xii)    Liens incurred in the ordinary course of business in favor of
securities intermediaries and clearing agents pending clearance of payments for
investments or in the nature of set-off, banker’s lien or similar rights as to
deposit accounts or other funds and Liens of Custodians on the Custodial
Accounts permitted by the Account Control Agreements;
 
          (xiii)   Liens on marketable securities and cash or cash equivalents
securing letter of credit facilities in an aggregate amount not to exceed
$500,000,000 at any time;
 
          (xiv)   Liens in favor of the trustee or agent under any agreement or
indenture relating to Indebtedness of Everest Group and its Subsidiaries
permitted under this Agreement, covering sums required to be deposited with such
trustee or agent thereunder;
 
          (xv)    Liens on property of a Person existing at the time such Person
is merged into or consolidated with Everest Group or any of its Subsidiaries or
becomes a Subsidiary of Everest Group; provided that such Liens were not created
in contemplation of such merger, consolidation or acquisition and do not extend
to any assets other than those of the Person so merged into or consolidated with
Everest Group or such Subsidiary or acquired by Everest Group or such
Subsidiary, and extensions, renewals and replacements thereof so long as the
outstanding principal amount of the Indebtedness secured by any such Lien is not
increased;
 
          (xvi)   Liens existing on any property acquired by Everest Group or
any of its Subsidiaries at the time of its acquisition (other than any such
Liens created in
 
 
78

--------------------------------------------------------------------------------

 
 
contemplation of such acquisition) or extensions, renewals or replacements of
any of the foregoing for the same or a lesser amount; provided, however, that no
such Lien shall extend to or cover any properties of any character other than
the property being acquired, and no such extension, renewal or replacement shall
extend to or cover any properties not theretofore subject to the Lien being
extended, renewed or replaced; and
 
          (xvii)  Liens not otherwise permitted by this Section 8.3 securing
Indebtedness in an aggregate principal amount not at any time exceeding 5% of
Consolidated Net Worth.
 
8.4     Disposition of Assets.  The Borrowers will not, and will not permit or
cause any of their respective Subsidiaries to, sell, assign, lease, convey,
transfer or otherwise dispose of (whether in one or a series of transactions)
any assets consisting of equity interests in any Subsidiary (other than Everest
International or Everest Bermuda to the extent not prohibited by
Section 9.1(l)), or grant any option or other right to purchase, lease or
otherwise acquire any such assets.
 
8.5     Transactions with Affiliates.  The Borrowers will not, and will not
permit or cause any of their respective Subsidiaries to, enter into any
transaction (including any purchase, sale, lease or exchange of property or the
rendering of any service) with any officer, director, stockholder or other
Affiliate of such Borrower or such Subsidiary, except in the ordinary course of
its business and upon fair and reasonable terms that are no less favorable to it
than it would obtain in a comparable arm’s length transaction with a Person
other than an Affiliate of such Borrower or such Subsidiary; provided, however,
that nothing contained in this Section 8.5 shall prohibit:
 
          (i)       transactions between and among Everest Group and its Wholly
Owned Subsidiaries or between and among Wholly Owned Subsidiaries of Everest
Group; provided, however, that such transactions are made in the ordinary course
of its business and upon fair and reasonable terms or as otherwise required by
law;
 
          (ii)      transactions under incentive compensation plans, stock
option plans and other employee benefit plans, and loans and advances from
Everest Group or any of its Subsidiaries to its officers, in each case that have
been approved by the board of directors, or a committee thereof, of Everest
Group or any of its Subsidiaries; and
 
          (iii)     the payment by Everest Group of reasonable and customary
fees to members of its board of directors.
 
8.6     Restricted Payments.  The Borrowers will not, and will not permit or
cause any of their respective Subsidiaries to, directly or indirectly, declare
or make any dividend payment, or make any other distribution of cash, property
or assets, in respect of any of its Capital Stock or any warrants, rights or
options to acquire its Capital Stock, or purchase, redeem, retire or otherwise
acquire for value any shares of its Capital Stock or any warrants, rights or
options to acquire its Capital Stock, or set aside funds for any of the
foregoing, except that (i) any Subsidiary may declare and pay dividends on or
make distributions to a Borrower or to a Wholly Owned Subsidiary, (ii) any
Subsidiary that is not a Wholly Owned Subsidiary may declare and pay dividends
on or make distributions to a Person that is not a Borrower or a Wholly Owned
 
 
79

--------------------------------------------------------------------------------

 
 
Subsidiary so long as no Default or Event of Default has occurred and is
continuing before or after giving effect to the declaration or payment of such
dividends or distributions, (iii) Everest Group may declare and pay dividends
on, make distributions in respect of or repurchase, redeem, retire or otherwise
acquire its Capital Stock so long as no Default or Event of Default has occurred
and is continuing before or after giving effect to the declaration or payment of
such dividends, distributions, repurchases or other acquisitions and
(iv) Everest Group and its Subsidiaries may declare and pay dividends in respect
of any Hybrid Securities or preferred stock if, at the time of and after giving
effect to any such payment, no Default or Event of Default under Section 9.1(a),
clause (i) of Section 9.1(e), Section 9.1(f) or Section 9.1(g) shall have
occurred and be continuing.
 
8.7     Lines of Business.  The Borrowers will not, and will not permit or cause
any of their respective Subsidiaries to, engage to any material extent in any
business other than the insurance and reinsurance business (including the life
reinsurance business) and other businesses engaged in by the Borrowers and their
respective Subsidiaries on the date hereof or a business reasonably related
thereto.
 
8.8     Fiscal Year.  The Borrowers will not, and will not permit or cause any
of their respective Subsidiaries to, change the ending date of its fiscal year
to a date other than December 31 unless (i) Everest Group shall have given the
Administrative Agent written notice of its intention to change such ending date
at least 60 days prior to the effective date thereof and (ii) prior to such
effective date this Agreement shall have been amended to make any changes in the
financial covenants and other terms and conditions to the extent necessary, in
the reasonable determination of the Administrative Agent, to reflect the new
fiscal year ending date.
 
8.9     Accounting Changes.  The Borrowers will not, and will not permit or
cause any of their respective Subsidiaries to, make or permit any material
change in its accounting policies or reporting practices, except as may be
required or permitted by GAAP or SAP, as applicable.
 
8.10     Limitations on Certain Restrictions.  The Borrowers will not, and will
not permit or cause any of their respective Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
restriction or encumbrance on the ability of any Subsidiary of such Borrower to
make any dividend payments or other distributions in respect of its Capital
Stock, to repay Indebtedness owed to such Borrower or any other Subsidiary, to
make loans or advances to such Borrower or any other Subsidiary, or to transfer
any of its assets or properties to such Borrower or any other Subsidiary, in
each case other than such restrictions or encumbrances existing under or by
reason of (a) the Credit Documents, (b) applicable Requirements of Law, (c) the
Holdings Credit Agreement, (d) customary provisions restricting subletting or
assignment of any lease governing any leasehold interest of Everest Group or any
of its Subsidiaries, (e) customary provisions restricting assignment of any
licensing agreement (in which Everest Group or any of its Subsidiaries is the
licensee) or other contract (including leases) entered into by Everest Group or
any of its Subsidiaries in the ordinary course of business, (f) restrictions on
the transfer of any asset permitted by Section 8.4 pending the close of the sale
of such asset, (g) restrictions on the transfer of any asset subject to a Lien
permitted by Section 8.3, (h) agreements entered into by an Insurance Subsidiary
with an Insurance Regulatory Authority, (i) customary provisions in partnership
agreements, limited liability company organizational governance documents, joint
venture agreements and other similar
 
 
80

--------------------------------------------------------------------------------

 
 
agreements entered into in the ordinary course of business that restrict the
transfer of ownership interests in such partnership, limited liability company,
joint venture or similar Person, (j) restrictions on cash or other deposits or
net worth imposed by customers under contracts entered into in the ordinary
course of business and not otherwise prohibited by this Agreement and
(k) pursuant to any agreement or instrument relating to any Indebtedness of a
Subsidiary permitted under Section 8.2, (A) if the encumbrances and restrictions
contained in any such agreement or instrument taken as a whole are not
materially less favorable to the Lenders than the encumbrances and restrictions
contained in the Holdings Credit Agreement as of the date hereof or (B) if such
encumbrance or restriction is not materially more disadvantageous to the Lenders
than is customary in comparable financings and (1) such encumbrance or
restriction will not have a material adverse effect on the ability of the
Borrowers to make payments of the Obligations as and when due and (2) do not
restrict the granting of any Lien or the depositing of Collateral or Cash
Collateral contemplated or required hereunder or under any other Credit
Document.
 
8.11     Collateral.  Each of the Borrowers will not permit at any time (i) the
aggregate Tranche 2 Letter of Credit Exposure to exceed the aggregate Tranche 2
Commitments at such time, (ii) the aggregate Secured Letter of Credit Exposure
to exceed the aggregate Collateral Value at such time, (iii) the Secured Letter
of Credit Exposure pertaining to it to exceed the Collateral Value in its
Custodial Account at such time, (iv) the rating of any security included within
the calculation of Collateral Value to be less than the minimum rating assigned
to such security on Schedule 1.1(b), (v) other than U.S. Government Securities,
any single issue or issuer to comprise greater than 10% of the Collateral at any
time or (vi) commercial paper to comprise greater than 15% of the Collateral at
any time, regardless of issuer; provided that, but subject to Section 9.2(c), if
(A) the aggregate Tranche 2 Letter of Credit Exposure at any time shall exceed
the aggregate Tranche 2 Commitments at such time, (B) the aggregate Secured
Letter of Credit Exposure at any time shall exceed the aggregate Collateral
Value at such time or (C) the Secured Letter of Credit Exposure pertaining to
any Borrower at any time shall exceed the Collateral Value in such Borrower’s
Custodial Account at such time, the Borrowers shall have five Business Days to
deposit additional Collateral (or Cash Collateral as set forth in Section 3.10
in the event the Tranche 2 Letter of Credit Exposure exceeds the Tranche 2
Commitments) having an aggregate Collateral Value at least equal to such excess
into its Custodial Account.  The Borrowers may from time to time add Eligible
Collateral to or sell, deliver, transfer or otherwise withdraw Eligible
Collateral from its Custodial Account (including by trading of securities), but
only so long as (x) immediately after giving effect thereto no Default or Event
of Default would exist and (y) with respect to the addition or termination (or
removal as Collateral) of Custodial Accounts, the Borrowers comply with any
applicable restrictions and conditions set forth in the Security Documents.  At
any time when (i) a Collateral Value Report reveals that the Collateral Value of
the Collateral in a Borrower’s Custodial Account exceeds the Secured Letter of
Credit Exposure pertaining to such Borrower and (ii) no Default or Event of
Default has occurred and is continuing, such Borrower may request by written
notice to the Administrative Agent to release Collateral having a Collateral
Value equal to such excess, and the Administrative Agent shall release and
direct the Custodian to release such excess Collateral to such Borrower or upon
its order.
 
 
81

--------------------------------------------------------------------------------

 
 
          8.12     Private Act.  No Borrower will become subject to a Private
Act which, in the reasonable determination of the Administrative Agent, would be
adverse in any material respect to the rights or interests of the Lenders.
 
ARTICLE IX
 
EVENTS OF DEFAULT
 
          9.1     Events of Default.  The occurrence of any one or more of the
following events shall constitute an “Event of Default”:
 
(a)      Any Borrower shall fail to pay (i) any principal of any Loan or any
Reimbursement Obligation when due or (ii) any interest on any Loan, any fee or
any other Obligation under this Agreement or under the other Credit Documents
within three Business Days after such interest, fee or other amount becomes due
in accordance with the terms hereof or thereof; or
 
(b)      Any Borrower shall fail to, or fail to cause its Subsidiaries to,
observe, perform or comply with any condition, covenant or agreement contained
in any of Sections 2.14, 6.3(d)(i) or 6.4(i), Article VII, Sections 8.1 through
8.4, inclusive, and Sections 8.6, 8.7, 8.9, 8.10, 8.11 or 8.12; or
 
(c)      Any Borrower shall fail to observe, perform or comply with any
condition, covenant or agreement contained in this Agreement or any of the other
Credit Documents other than those enumerated in subsections (a) and (b) above,
and such failure shall continue unremedied for any grace period specifically
applicable thereto or, if no such grace period is applicable, for a period of 30
days after the earlier of (y) the date on which a Responsible Officer of any
Borrower acquires knowledge thereof and (z) the date on which written notice
thereof is delivered by the Administrative Agent or any Lender to the Borrowers;
or
 
(d)      Any representation or warranty made or deemed made by or on behalf of
any Borrower or any of its Subsidiaries in this Agreement, any of the other
Credit Documents or in any certificate, instrument, report or other document
furnished in connection herewith or therewith or in connection with the
transactions contemplated hereby or thereby shall prove to have been false or
misleading in any material respect as of the time made, deemed made or
furnished; or
 
(e)      Everest Group or any of its Subsidiaries shall (i) fail to pay when due
(whether by scheduled maturity, acceleration or otherwise and after giving
effect to any applicable grace period) (y) any principal of or interest on any
Indebtedness (other than the Indebtedness incurred pursuant to this Agreement)
having an aggregate principal amount of at least $50,000,000 or its equivalent
in any other currency or (z) any termination or other payment under any Hedge
Agreement having a net termination obligation of at least $50,000,000 or (ii)
fail to observe, perform or comply with any condition, covenant or agreement
contained in any agreement or instrument evidencing or relating to any such
Indebtedness, or any other event shall occur or condition exist in respect
thereof, and the effect of such failure, event or condition is to cause, or
permit the holder or holders of such Indebtedness (or a trustee or agent on its
or their behalf) to
 
 
82

--------------------------------------------------------------------------------

 
 
cause (with the giving of notice, lapse of time, or both), such Indebtedness to
become due, or to be prepaid, redeemed, purchased or defeased, prior to its
stated maturity; or
 
(f)      Everest Group or any of its Material Subsidiaries, shall (i) file a
voluntary petition or commence a voluntary case seeking liquidation, winding up,
reorganization, dissolution, arrangement, readjustment of debts or any other
relief under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to controvert in a timely and appropriate manner, any
petition or case of the type described in Section 9.1(g), (iii) apply for or
consent to the appointment of or taking possession by a custodian, trustee,
receiver or similar official for or of itself or all or a substantial part of
its properties or assets, (iv) fail generally, or admit in writing its
inability, to pay its debts generally as they become due, (v) make a general
assignment for the benefit of creditors or (vi) take any corporate action to
authorize or approve any of the foregoing; or
 
(g)      Any involuntary petition or case shall be filed or commenced against
Everest Group or any of its Material Subsidiaries, seeking liquidation, winding
up, reorganization, dissolution, arrangement, readjustment of debts, the
appointment of a custodian, trustee, receiver or similar official for it or all
or a substantial part of its properties or any other relief under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, and such petition or case shall continue undismissed and
unstayed for a period of 60 days; or an order, judgment or decree approving or
ordering any of the foregoing shall be entered in any such proceeding; or
 
(h)      Any one or more money judgments, writs or warrants of attachment,
executions or similar processes involving an aggregate amount (exclusive of
amounts fully bonded or covered by insurance as to which the surety or insurer,
as the case may be, has acknowledged its liability in writing) in excess of
$50,000,000 (or its equivalent in any other currency) shall be entered or filed
against Everest Group or any of its Subsidiaries or any of their respective
properties, and (i) the same shall not be dismissed, stayed or discharged within
60 days or is not otherwise being appropriately contested in good faith and in a
manner reasonably satisfactory to all of the Lenders, or (ii) the same shall not
be dismissed, stayed or discharged within five days prior to any proposed sale
of assets of Everest Group or any such Subsidiary pursuant thereto, or (iii) any
action shall be legally taken by a judgment creditor to levy upon assets of
Everest Group or any of its Subsidiaries to enforce the same; or
 
(i)      Any ERISA Event or any other event or condition shall occur or exist
with respect to any Plan or Multiemployer Plan and, as a result thereof,
together with all other ERISA Events then existing, there shall exist a
reasonable likelihood of liability to any one or more Plans or Multiemployer
Plans or to the PBGC (or to any combination thereof) in excess of $5,000,000
with respect to Everest Group or any ERISA Affiliate; or
 
(j)      Any Insurance Regulatory Authority or other Governmental Authority
having jurisdiction shall issue any order of conservation, supervision,
rehabilitation or liquidation or any other order of similar effect in respect of
any Material Insurance Subsidiary; or
 
(k)      Any Borrower or any Material Insurance Subsidiary domiciled in Bermuda
shall cease to be registered as an insurer under the Bermuda Insurance Act of
1978; or
 
 
83

--------------------------------------------------------------------------------

 
 
(l)      At any time, Everest Group shall cease to own and control, of record
and beneficially, directly, 95% or more of each class of the outstanding Capital
Stock of either Everest Bermuda or Everest International ; or
 
(m)        Any Security Document to which any Borrower is now or hereafter a
party shall for any reason cease to be in full force and effect or cease to be
effective to give the Administrative Agent a valid and perfected security
interest in and Lien upon the Collateral purported to be covered thereby,
subject to no Liens other than Liens of any Custodian permitted under Section
8.3, in each case unless any such cessation occurs in accordance with the terms
thereof or is due to any act or failure to act on the part of the Administrative
Agent or any Lender, or any Borrower or any Person acting on its behalf shall
assert any of the foregoing; or the obligations of Everest Group under Article
XII shall for any reason cease to be in full force and effect, or Everest Group
or any Person acting on its behalf shall deny or disaffirm its obligations set
forth thereunder; or
 
(n)         Any of the following shall occur:  (i) any Person or two or more
Persons acting in concert shall have acquired beneficial ownership (within the
meaning of Rule 13d−3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of Capital Stock of
Everest Group (or other securities convertible into such Capital Stock)
representing 30% or more of the combined voting power of all Capital Stock of
Everest Group; or (ii) during any period of up to 24 consecutive months,
commencing after the Restatement Effective Date, individuals who at the
beginning of such 24−month period were directors of Everest Group shall cease
for any reason to constitute a majority (without counting vacant seats) of the
board of directors of Everest Group (except to the extent that individuals who
at the beginning of such 24−month period were replaced by individuals
(x) elected by a majority of the remaining members of the board of directors of
Everest Group or (y) nominated for election by a majority of the remaining
members of the board of directors of Everest Group and thereafter elected as
directors by the shareholders of Everest Group); or
 
(o)          Other than as a result of the appointment of a successor Custodian,
any Custodial Agreement with respect to any Custodial Account that holds any
Collateral is amended or modified in any manner that is inconsistent with the
terms of the Security Documents or that otherwise could reasonably be expected
to have a Material Adverse Effect, or is terminated, or ceases to be in full
force and effect or is declared by a court of competent jurisdiction to be null
and void, invalid or unenforceable in any material respect, or any party thereto
denies that it has any further liability or obligation thereunder.
 
9.2        Remedies; Termination of Commitments, Acceleration, Etc.  Upon and at
any time after the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall at the direction, or may with the
consent, of the Required Lenders, take any or all of the following actions at
the same or different times:
 
(a)         Declare the Commitments and the Issuing Lender’s obligation to issue
Letters of Credit to be terminated, whereupon the same shall terminate (provided
that, upon the occurrence of an Event of Default pursuant to Section 9.1(f),
Section 9.1(g) or Section 9.1(j), the Commitments and the Issuing Lender’s
obligation to issue Letters of Credit shall automatically be terminated);
 
 
84

--------------------------------------------------------------------------------

 
 
(b)      Declare all or any part of the outstanding principal amount of the
Loans to be immediately due and payable, whereupon the principal amount so
declared to be immediately due and payable, together with all interest accrued
thereon and all other amounts payable under this Agreement, the Notes and the
other Credit Documents, shall become immediately due and payable without
presentment, demand, protest, notice of intent to accelerate or other notice or
legal process of any kind, all of which are hereby knowingly and expressly
waived by the Borrowers (provided that, upon the occurrence of an Event of
Default pursuant to Section 9.1(f), Section 9.1(g) or Section 9.1(j), all of the
outstanding principal amount of the Loans and all other amounts described in
this Section 9.2(b) shall automatically become immediately due and payable
without presentment, demand, protest, notice of intent to accelerate or other
notice or legal process of any kind, all of which are hereby knowingly and
expressly waived by the Borrowers);
 
(c)      Direct the Borrowers to deposit (and the Borrowers hereby agree,
forthwith upon receipt of notice of such direction from the Administrative
Agent, to deposit) with the Administrative Agent from time to time such amount
of Cash Collateral as is equal to the aggregate Stated Amount of all Letters of
Credit then outstanding (whether or not any beneficiary under any Letter of
Credit shall have drawn or be entitled at such time to draw thereunder), such
amount to be held by the Administrative Agent in the Cash Collateral Account as
security for the Letter of Credit Exposure as described in Section 3.10; and
 
(d)         Exercise all rights and remedies available to it under this
Agreement, the other Credit Documents and applicable law.
 
9.3        Remedies; Set Off.  In addition to all other rights and remedies
available under the Credit Documents or applicable law or otherwise, upon and at
any time (i) after the occurrence and during the continuance of any Event of
Default under Section 9.1(a), 9.1(f) or 9.1(g) or (ii) (A) after the occurrence
and during the continuance of any other Event of Default and (B) the making of
the request or the granting of the consent specified by Section 9.2(b) to
authorize the Administrative Agent to declare all or any part of the outstanding
principal amount of the Loans to be immediately due and payable, in each case
each Lender, the Issuing Lender and each of their respective Affiliates may, and
each is hereby authorized at any such time and from time to time, to the fullest
extent permitted by applicable law, without presentment, demand, protest or
other notice of any kind, all of which are hereby knowingly and expressly waived
by the Borrowers, to set off and to apply any and all deposits (general or
special, time or demand, provisional or final), and any other indebtedness at
any time owing, by such Lender, the Issuing Lender or any such Affiliate to or
for the credit or the account of any Borrower against any or all of the
Obligations of the Borrowers now or hereafter existing under this Agreement or
any other Credit Documents to such Lender or the Issuing Lender or their
respective Affiliates, whether or not such Lender, the Issuing Lender or such
Affiliate shall have made any demand under this Agreement or any other Credit
Document and although such Obligations may be unmatured; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.22
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
 
 
85

--------------------------------------------------------------------------------

 
 
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  Each Lender and the Issuing Lender agrees
promptly to notify the Borrowers and the Administrative Agent after any such
set-off and application; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.
 
 
ARTICLE X
 
THE ADMINISTRATIVE AGENT
 
          10.1     Appointment.  Subject to Section 10.8, each Lender (for
purposes of this Article, references to the Lenders shall also mean the Issuing
Lender) hereby irrevocably appoints and authorizes Wells Fargo to act as
Administrative Agent hereunder and under the other Credit Documents and to take
such actions as agent on its behalf hereunder and under the other Credit
Documents, and to exercise such powers and to perform such duties, as are
specifically delegated to the Administrative Agent by the terms hereof or
thereof, together with such other powers and duties as are reasonably incidental
thereto.  The provisions of this Article (other than Section 10.8) are solely
for the benefit of the Administrative Agent, the Lenders and the Issuing Lender,
and the Borrowers shall not have rights as a third-party beneficiary of any of
such provisions.  It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law.  Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties
 
          10.2     Nature of Duties.  The Administrative Agent shall have no
duties or responsibilities other than those expressly set forth in this
Agreement and the other Credit Documents.  The Administrative Agent shall not
have, by reason of this Agreement or any other Credit Document, any fiduciary or
other implied duties in respect of any Lender; and nothing in this Agreement or
any other Credit Document, express or implied, is intended to or shall be so
construed as to impose upon the Administrative Agent any obligations or
liabilities in respect of this Agreement or any other Credit Document except as
expressly set forth herein or therein.  The Administrative Agent may execute any
of its duties under this Agreement or any other Credit Document by or through
agents or attorneys-in-fact and shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact that it selects with reasonable
care.  The Administrative Agent shall be entitled to consult with legal counsel,
independent public accountants and other experts selected by it with respect to
all matters pertaining to this Agreement and the other Credit Documents and its
duties hereunder and thereunder and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts.  The Lenders hereby acknowledge that the
Administrative Agent shall not be under any duty to take any discretionary
action or exercise any discretionary powers permitted to be taken or exercised
by it pursuant to the provisions of this Agreement or any other Credit Document
unless it shall be requested in writing to do so by the Required Lenders (or,
where a higher percentage of the Lenders is expressly required hereunder, such
Lenders).  The Administrative Agent shall not, except as expressly set forth
herein and in the other Credit Documents, have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrowers or any of their Affiliates that is
 
 
86

--------------------------------------------------------------------------------

 
 
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.
 
          10.3     Exculpatory Provisions.  Neither the Administrative Agent nor
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates shall be (i) liable to any Lender for any action taken or omitted to
be taken by it or such Person under or in connection with the Credit Documents
in the absence of such Person’s own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment, (ii) responsible in any manner to any Lender for any recitals,
statements, information, representations or warranties herein or in any other
Credit Document or in any document, instrument, certificate, report or other
writing delivered in connection herewith or therewith, for the execution,
effectiveness, genuineness, validity, enforceability or sufficiency of this
Agreement or any other Credit Document, or for the financial condition of
Everest Group, its Subsidiaries or any other Person, or (iii) required to
ascertain or make any inquiry concerning the performance or observance of any of
the terms, provisions or conditions of this Agreement or any other Credit
Document or the existence or possible existence of any Default or Event of
Default or the satisfaction of any condition set forth in Article IV or
elsewhere herein (except to confirm receipt of items expressly required to be
delivered to the Administrative Agent), or to inspect the properties, books or
records of Everest Group or any of its Subsidiaries.
 
          10.4     Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
notice, request, statement, consent, instrument or other communication
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it in good faith to be genuine and correct and to have
been signed, sent, made or otherwise authenticated by the proper Person or
Persons.  The Administrative Agent may deem and treat each Lender as the owner
of its interest hereunder for all purposes hereof unless and until a written
notice of the assignment, negotiation or transfer thereof shall have been given
to the Administrative Agent in accordance with the provisions of this
Agreement.  The Administrative Agent shall be entitled to refrain from taking or
omitting to take any action in connection with this Agreement or any other
Credit Document (i) if such action or omission may, in the opinion of the
Administrative Agent or its counsel, expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law or (ii) unless and until it shall have received such
advice or concurrence of the Required Lenders (or, where a higher percentage of
the Lenders is expressly required hereunder, such Lenders) as it deems
appropriate or it shall first have been indemnified to its satisfaction by the
Lenders against any and all liability and expense (other than liability and
expense arising from its own gross negligence or willful misconduct) that may be
incurred by it by reason of taking, continuing to take or omitting to take any
such action.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent’s acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 9.2 and 11.6), and
such instructions and any action
 
 
87

--------------------------------------------------------------------------------

 
 
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders (including all subsequent Lenders).
 
          10.5     Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates has
made any representation or warranty to it and that no act by the Administrative
Agent or any such Person hereinafter taken, including any review of the affairs
of Everest Group and its Subsidiaries, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that (i) it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
properties, financial and other condition and creditworthiness of Everest Group
and its Subsidiaries and made its own decision to enter into this Agreement and
extend credit to the Borrowers hereunder, and (ii) it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action hereunder and under the other Credit Documents and to make
such investigation as it deems necessary to inform itself as to the business,
prospects, operations, properties, financial and other condition and
creditworthiness of Everest Group and its Subsidiaries.  Except as expressly
provided in this Agreement and the other Credit Documents, the Administrative
Agent shall have no duty or responsibility, either initially or on a continuing
basis, to provide any Lender with any credit or other information concerning the
business, prospects, operations, properties, financial or other condition or
creditworthiness of Everest Group, its Subsidiaries or any other Person that may
at any time come into the possession of the Administrative Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates.
 
          10.6     Notice of Default.  The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default unless the Administrative Agent shall have received written notice from
any Borrower or a Lender referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.”  In the
event that the Administrative Agent receives such a notice, the Administrative
Agent will give notice thereof to the Lenders as soon as reasonably practicable;
provided, however, that if any such notice has also been furnished to the
Lenders, the Administrative Agent shall have no obligation to notify the Lenders
with respect thereto.  The Administrative Agent shall (subject to Sections 10.4
and 11.6) take such action with respect to such Default or Event of Default as
shall reasonably be directed by the Required Lenders; provided that, unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders except
to the extent that this Agreement expressly requires that such action be taken,
or not be taken, only with the consent or upon the authorization of the Required
Lenders or all of the Lenders.
 
          10.7     The Administrative Agent in its Individual Capacity.  With
respect to its Commitment, the Loans made by it and the Note or Notes issued to
it, the Administrative Agent
 
 
88

--------------------------------------------------------------------------------

 
 
in its individual capacity and not as Administrative Agent shall have the same
rights and powers under the Credit Documents as any other Lender and may
exercise the same as though it were not performing the agency duties specified
herein; and the terms “Lenders,” “Required Lenders,” “holders of Notes” and any
similar terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity.  The Administrative Agent and
its Affiliates may accept deposits from, lend money to, make investments in, and
generally engage in any kind of banking, trust, financial advisory or other
business with any Borrower, any of its Subsidiaries or any of their respective
Affiliates as if the Administrative Agent were not performing the agency duties
specified herein, and may accept fees and other consideration from any of them
for services in connection with this Agreement and otherwise without having to
account for the same to the Lenders.
 
          10.8     Successor Agent.  The Administrative Agent may resign at any
time by giving 30 days’ prior written notice to the Borrowers and the
Lenders.  Upon any such notice of resignation, the Required Lenders will, with
the prior written consent of the Borrowers (which consent shall not be
unreasonably withheld), appoint from among the Lenders a successor to the
Administrative Agent (provided that the Borrowers’ consent shall not be required
in the event an Event of Default shall have occurred and be continuing).  If no
successor to the Administrative Agent shall have been so appointed by the
Required Lenders and shall have accepted such appointment within such 30-day
period, then the retiring Administrative Agent may, on behalf of the Lenders and
after consulting with the Lenders and the Borrowers, appoint a successor
Administrative Agent from among the Lenders.  Upon the acceptance of any
appointment as Administrative Agent by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents.  After any
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Article and Section 11.2 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative
Agent.  If no successor to the Administrative Agent has accepted appointment as
Administrative Agent by the 30th day following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective, and the Lenders shall thereafter
perform all of the duties of the Administrative Agent hereunder and under the
other Credit Documents until such time, if any, as the Required Lenders appoint
a successor Administrative Agent as provided for hereinabove.
 
          10.9     Collateral and Guaranty Matters.
 
          (a)         The Administrative Agent is hereby authorized on behalf of
the Lenders, without the necessity of any notice to or further consent from the
Lenders, from time to time (but without any obligation) to take any action with
respect to the Collateral and the Security Documents that may be deemed by the
Administrative Agent in its discretion to be necessary or advisable to perfect
and maintain perfected the Liens upon the Collateral granted pursuant to the
Security Documents.
 
          (b)         The Lenders hereby authorize the Administrative Agent, at
its option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any
 
 
89

--------------------------------------------------------------------------------

 
 
Collateral (i) upon termination of the Commitments, termination, expiration or
Cash Collateralization of all outstanding Secured Letters of Credit and payment
in full of all of the Secured Obligations then due and payable,
(ii) constituting property sold or to be sold or disposed of as part of or in
connection with any disposition expressly permitted hereunder or under any other
Credit Document or to which the Required Lenders have consented in writing or
(iii) otherwise pursuant to and in accordance with the provisions of any
applicable Credit Document.  Upon request by the Administrative Agent at any
time, the Lenders will confirm in writing the Administrative Agent’s authority
to release or subordinate its interest in particular types or items of property,
pursuant to this Section 10.9(b).
 
          10.10     Issuing Lender.  The provisions of this Article X (other
than Section 10.8) shall apply to the Issuing Lender mutatis mutandis to the
same extent as such provisions apply to the Administrative Agent.
 
          10.11     No Other Duties, Etc.  Notwithstanding any other provision
of this Agreement or any of the other Credit Documents, any Lenders identified
(or an Affiliate of which is identified) on the cover page of this Agreement or
elsewhere herein as a “Syndication Agent,” “Documentation Agent,” “Arranger” or
in any similar capacity are named as such for recognition purposes only, and in
their respective capacities as such shall have no powers, rights, duties,
responsibilities or liabilities with respect to this Agreement and the other
Credit Documents and the transactions contemplated hereby and thereby.
 
 
ARTICLE XI
 
MISCELLANEOUS
 
          11.1     Fees and Expenses.  The Borrowers shall pay (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable and documented fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Credit Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Credit
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
 
          11.2     Indemnification.
 
          (a)         Each Borrower agrees, whether or not the transactions
contemplated by this Agreement shall be consummated, to indemnify and hold
harmless the Administrative Agent, the
 
 
90

--------------------------------------------------------------------------------

 
 
Arrangers, the Issuing Lender and each Lender and each of their respective
directors, officers, employees, agents and Affiliates (each, an “Indemnified
Person”) from and against any and all claims, losses, damages, obligations,
liabilities, penalties, costs and expenses (including reasonable and documented
attorneys’ fees and expenses) of any kind or nature whatsoever, whether direct,
indirect or consequential (collectively, “Indemnified Costs”), that may at any
time be imposed on, incurred by or asserted against any such Indemnified Person
as a result of, arising from or in any way relating to the preparation,
execution and delivery of this Agreement or any of the other Credit Documents or
the performance of any obligations hereunder or thereunder, any use of the
proceeds of any Loans or Letters Credit, including any transaction financed or
to be financed in whole or in part, directly or indirectly, with the proceeds of
any Loans or Letters of Credit (including in connection with the actual or
alleged generation, presence, discharge or release of any Hazardous Substances
on, into or from, or the transportation of Hazardous Substances to or from, any
real property at any time owned or leased by Everest Group or any of its
Subsidiaries, any other Environmental Claims or any violation of or liability
under any Environmental Law), any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit, or any action, suit or proceeding (including any inquiry or
investigation) by any Person, whether threatened or initiated, related to any of
the foregoing, and in any case whether or not such Indemnified Person is a party
to any such action, proceeding or suit or a subject of any such inquiry or
investigation; provided, however, that no Indemnified Person shall have the
right to be indemnified hereunder for any Indemnified Costs to the extent
determined by a final and nonappealable judgment of a court of competent
jurisdiction or pursuant to arbitration as set forth herein to have resulted
from the gross negligence or willful misconduct of such Indemnified Person.  All
of the foregoing Indemnified Costs of any Indemnified Person shall be paid or
reimbursed by the Borrowers, as and when incurred and upon demand.
 
          (b)         To the extent that the Borrowers for any reason fail to
indefeasibly pay any amount required under Section 11.1 or 11.2(a) to be paid
thereby to the Administrative Agent (or any sub-agent thereof) or the Issuing
Lender, each Lender severally agrees to pay to the Administrative Agent (or any
such sub-agent) or the Issuing Lender, as the case may be, such Lender’s
proportion (based on the percentages as used in determining the Required Lenders
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount (including any such unpaid amount in respect of a
claim asserted by such Lender); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or against the Issuing Lender in their respective capacities as such.
 
          (c)         To the fullest extent permitted by applicable law, the
Borrowers shall not assert, and each hereby waives, any claim against any
Indemnitee on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit, or the use of the proceeds
thereof.  No Indemnitee referred to in Section 11.2(a) shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems (including the Platform, Intralinks,
SyndTrak or similar
 
 
91

--------------------------------------------------------------------------------

 
 
systems) in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby.
 
          11.3     Governing Law; Consent to Jurisdiction.  THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS SHALL (EXCEPT AS MAY BE EXPRESSLY OTHERWISE PROVIDED
IN ANY CREDIT DOCUMENT) BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK; PROVIDED THAT EACH LETTER OF CREDIT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN
SUCH LETTER OF CREDIT OR APPLICATION THEREFOR OR, IF NO SUCH LAWS OR RULES ARE
DESIGNATED, THE INTERNATIONAL STANDBY PRACTICES OF THE INTERNATIONAL CHAMBER OF
COMMERCE, AS IN EFFECT FROM TIME TO TIME (THE “ISP”), AND, AS TO MATTERS NOT
GOVERNED BY THE ISP, THE LAWS OF THE STATE OF NEW YORK .  NOTWITHSTANDING THE
FOREGOING CHOICE OF LAW, EACH BORROWER HEREBY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ANY STATE COURT WITHIN THE BOROUGH OF MANHATTAN, NEW YORK OR ANY
FEDERAL COURT LOCATED WITHIN THE SOUTHERN DISTRICT OF THE STATE OF NEW YORK FOR
ANY PROCEEDING INSTITUTED HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS,
OR ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER
CREDIT DOCUMENTS, OR ANY PROCEEDING TO WHICH THE ADMINISTRATIVE AGENT, THE
ARRANGER, THE ISSUING LENDER OR ANY LENDER OR ANY BORROWER IS A PARTY, INCLUDING
ANY ACTIONS BASED UPON, ARISING OUT OF, OR IN CONNECTION WITH ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
THE ADMINISTRATIVE AGENT, THE ARRANGER, THE ISSUING LENDER OR ANY LENDER OR ANY
BORROWER.  EACH BORROWER IRREVOCABLY AGREES TO BE BOUND (SUBJECT TO ANY
AVAILABLE RIGHT OF APPEAL) BY ANY JUDGMENT RENDERED OR RELIEF GRANTED THEREBY
AND FURTHER WAIVES ANY OBJECTION THAT IT MAY HAVE BASED ON LACK OF JURISDICTION
OR IMPROPER VENUE OR FORUM NON CONVENIENS TO THE CONDUCT OF ANY SUCH
PROCEEDING.  EACH BORROWER CONSENTS THAT ALL SERVICE OF PROCESS BE MADE BY
REGISTERED OR CERTIFIED MAIL DIRECTED TO IT AT ITS ADDRESS SET FORTH
HEREINBELOW, AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED UPON THE
EARLIER OF ACTUAL RECEIPT THEREOF OR THREE DAYS AFTER DEPOSIT IN THE UNITED
STATES MAILS, PROPER POSTAGE PREPAID AND PROPERLY ADDRESSED.  NOTHING IN THIS
SECTION SHALL AFFECT THE RIGHT TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT, THE ARRANGER,
THE ISSUING LENDER OR ANY LENDER TO BRING ANY ACTION OR PROCEEDING AGAINST ANY
BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.
 
          11.4     Waiver of Trial by Jury.  EACH PARTY HEREBY EXPRESSLY WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS UNDER THIS AGREEMENT OR ANY OF THE
 
 
92

--------------------------------------------------------------------------------

 
 
OTHER CREDIT DOCUMENTS TO WHICH IT IS A PARTY, OR UNDER ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY RELATIONSHIP
EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.
 
          11.5     Notices.
 
          (a)          All notices and other communications provided for
hereunder shall be in writing (including facsimile transmission) and delivered
by hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile to the party to be notified at the following addresses:
 
          (i)       if to the Borrowers, the Administrative Agent, or the
Issuing Lender, to it at the address (or facsimile number) specified for such
person on Schedule 1.1(a); or
 
          (ii)      if to any Lender, to it at its address (or facsimile number)
set forth in its Administrative Questionnaire;
 
or in each case, to such other address as any party may designate for itself by
like notice to all other parties hereto.  All such notices and communications
shall be deemed to have been given (i) if delivered by hand or overnight courier
service or mailed by certified or registered mail, upon delivery or (ii) if sent
by facsimile, when sent (except that if not given during normal business hours
for the recipient, at the opening of business on the next business day for the
recipient); provided that notices and communications to the Administrative Agent
shall not be effective until received by the Administrative Agent.
 
          (b)         Notices and other communications to the Lenders and the
Issuing Lender hereunder may be delivered or furnished by electronic
communication including e-mail or by posting such notices or communications on
internet or intranet websites such as SyndTrak or a substantially similar
electronic transmission system (the “Platform”) pursuant to procedures approved
by the Administrative Agent; provided that the foregoing shall not apply to
notices to any Lender or the Issuing Lender pursuant to Article II or III if
such Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or any Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communication pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.  Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or other
communications posted to an internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that,
 
 
93

--------------------------------------------------------------------------------

 
 
for both clauses (i) and (ii) above, if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.
 
          (c)      THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  The
Administrative Agent does not warrant the adequacy of the platform and expressly
disclaims liability for errors or omissions in the communications effected
thereby.  No warranty of any kind, express, implied or statutory, including any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
the Administrative Agent in connection with any such communications or the
Platform.  In no event shall the Administrative Agent or any of its Affiliates,
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors or representatives have any liability to any Borrower, any
Lender or any other Person for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise), arising out of any Borrower’s or the
Administrative Agent’s transmission of any notices or communications through the
Platform, other than for direct or actual damages resulting from the gross
negligence or willful misconduct of the Administrative Agent as determined by a
final and nonappealable judgment of a court of competent jurisdiction.
 
          11.6     Amendments, Waivers, Etc.  No amendment, modification, waiver
or discharge or termination of, or consent to any departure by the Borrowers
from, any provision of this Agreement or any other Credit Document, shall be
effective unless in a writing signed by the Required Lenders (or by the
Administrative Agent at the direction or with the consent of the Required
Lenders), and then the same shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, modification, waiver, discharge, termination or consent shall:
 
          (a)         unless agreed to by each Lender directly affected thereby,
(i) reduce or forgive the principal amount of any Loan or Reimbursement
Obligation, reduce the rate of or forgive any interest thereon (provided that
only the consent of the Required Lenders shall be required to waive the
applicability of any post-default increase in interest rates), or reduce or
forgive any fees or other Obligations (other than fees payable to the
Administrative Agent, the Arrangers or the Issuing Lender for their own
account), (ii) except as contemplated by Section 2.21, extend the final
scheduled maturity date or any other scheduled date for the payment of any
principal of or interest on any Loan (including any scheduled date for the
mandatory reduction or termination of any Commitments), extend the time of
payment of any Reimbursement Obligation or any interest thereon, extend the
expiry date of any Letter of Credit beyond the first anniversary of the
Tranche 1 Termination Date or Tranche 2 Termination Date, as the case may be, or
extend the time of payment of any fees hereunder (other than fees payable to the
Administrative Agent, the Arrangers or the Issuing Lender for its own account);
or (iii) increase any Commitment of any such Lender over the amount thereof in
effect or extend the maturity thereof (it being understood that a waiver of any
condition precedent set forth in Section 4.2 or of any Default or Event of
Default or mandatory reduction in the Commitments, if agreed to by the Required
Lenders, Required Tranche 1 Lenders, Required Tranche 2 Lenders or all Lenders
(as may be required hereunder with respect to such waiver), shall not constitute
such an increase);
 
 
94

--------------------------------------------------------------------------------

 
 
          (b)         unless agreed to by all of the Lenders, (i) release
Everest Group from its obligations under Article XII (other than as may be
otherwise specifically provided in this Agreement or in any other Credit
Document), (ii) reduce the percentage of the aggregate Commitments or of the
aggregate unpaid principal amount of the Loans, or the number or percentage of
Lenders, that shall be required for the Lenders or any of them to take or
approve, or direct the Administrative Agent to take, any action hereunder or
under any other Credit Document (including as set forth in the definition of
“Required Lenders”), (iii) change any other provision of this Agreement or any
of the other Credit Documents requiring, by its terms, the consent or approval
of all the Lenders for such amendment, modification, waiver, discharge,
termination or consent, or (iv) change any provision of Section 2.15 or this
Section 11.6;
 
          (c)         unless agreed to by all of the Tranche 1 Lenders, change
the percentage set forth in the definition of “Required Tranche 1 Lenders” (it
being understood that no consent of any other Lender or the Administrative Agent
is required);
 
          (d)         unless agreed to by all of the Tranche 2 Lenders, change
the percentage set forth in the definition of “Required Tranche 2 Lenders” (it
being understood that no consent of any other Lender or the Administrative Agent
is required);
 
          (e)         unless agreed to by the Required Tranche 1 Lenders, (i)
except for any such changes to which Section 11.6(a) applies, change any
provision of Article III, or (ii) amend, modify or waive any condition precedent
to any Borrowing of Loans or issuance of a Tranche 1 Letter of Credit set forth
in Section 4.2 (including in connection with any waiver of an existing Default
or Event of Default);
 
          (f)          unless agreed to by the Required Tranche 2 Lenders, (i)
except for any such changes to which Section 11.6(a) applies, change any
provision of Article III, or (ii) amend, modify or waive any condition precedent
to any issuance of a Tranche 2 Letter of Credit set forth in Section 4.2
(including in connection with any waiver of an existing Default or Event of
Default);
 
          (g)         unless agreed to by the Required Tranche 1 Lenders and the
Required Tranche 2 Lenders, amend or modify the definition of “Collateral
Value”, “Eligible Collateral” or Schedule 1.1(b);
 
          (h)         unless agreed to by all of the Tranche 2 Lenders and, if
any Tranche 1 Letters of Credit are outstanding as Secured Letters of Credit at
such time, all of the Tranche 1 Lenders (except, in any case, as may be
otherwise specifically provided in this Agreement or in any other Credit
Document), release all or substantially all of the Collateral (except as may be
otherwise specifically provided in this Agreement or in any other Credit
Document); and
 
          (i)          unless agreed to by the Issuing Lender or the
Administrative Agent in addition to the Lenders required as provided hereinabove
to take such action, affect the respective rights or obligations of the Issuing
Lender or the Administrative Agent, as applicable, hereunder or under any of the
other Credit Documents (including any amendment or modification to the
definition of “Collateral Value”, “Eligible Collateral” or Schedule 1.1(b)); and
 
 
95

--------------------------------------------------------------------------------

 
 
        provided further that any Fee Letter may be amended or modified, and any
rights thereunder waived, in a writing signed by the parties thereto.
 
          Notwithstanding anything to the contrary herein, (i) no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender and (ii) if the
Administrative Agent and the Borrowers shall have jointly identified (each in
its sole discretion) an obvious error or omission of a technical or immaterial
nature, in each case, in any provision of the Credit Documents, then the
Administrative Agent and the applicable Borrowers shall be permitted to amend
such provision and such amendment shall become effective without any further
action or consent of any other party to any Credit Document if the same is not
objected to in writing by the Required Lenders within five Business Days
following the posting of such amendment to the Lenders.
 
          11.7     Assignments, Participations.
 
          (a)         Each Lender may assign to one or more other Eligible
Assignees (each, an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment, the
outstanding Loans made by it, the Note or Notes held by it and participations in
Letters of Credit); provided, however, that (i) any such assignment (other than
an assignment to a Lender or an Affiliate of a Lender) shall not be made without
the prior written consent of the Administrative Agent, the Issuing Lender and
the Borrowers (to be evidenced by their counterexecution of the relevant
Assignment and Assumption), which consent shall not be unreasonably withheld
(provided that the Borrowers’ consent shall not be required in the event an
Event of Default shall have occurred and be continuing), (ii) each such
assignment shall be of a uniform, and not varying, percentage of all of the
assigning Lender’s rights and obligations under this Agreement, (iii) unless
otherwise waived by the Borrowers and the Administrative Agent, except in the
case of an assignment to a Lender or an Affiliate of a Lender, no such
assignment shall be in an aggregate principal amount (determined as of the date
of the Assignment and Assumption with respect to such assignment) less than
$10,000,000; provided, however, the limitation on assignment in this clause
(iii) shall be no less than the aggregate principal amount of $5,000,000
(determined as of the date of the Assignment and Assumption with respect to such
assignment) if an Event of Default shall have occurred and be continuing; and
(iv) the parties to each such assignment will execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Assumption, together with any Note or Notes subject to such
assignment, and will pay a nonrefundable processing fee of $3,500 to the
Administrative Agent for its own account.  Upon such execution, delivery,
acceptance and recording of the Assignment and Assumption, from and after the
effective date specified therein, which effective date shall be at least five
Business Days after the execution thereof (unless the Administrative Agent shall
otherwise agree), (A) the Assignee thereunder shall be a party hereto and, to
the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment and Assumption, shall have (in addition to any
rights and
 
 
96

--------------------------------------------------------------------------------

 
 
obligations theretofore held by it) the rights and obligations of the assigning
Lender hereunder with respect thereto and (B) the assigning Lender shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Assumption, relinquish its rights (other than rights
under the provisions of this Agreement and the other Credit Documents relating
to indemnification or payment of fees, costs and expenses, to the extent such
rights relate to the time prior to the effective date of such Assignment and
Assumption) and be released from its obligations under this Agreement (and, in
the case of an Assignment and Assumption covering all or the remaining portion
of such assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).  Unless otherwise waived by the
Borrowers, each Assignee which was not previously a Lender hereunder and which
is a Foreign Lender shall, within three Business Days of becoming a party
hereto, deliver the forms required by Section 2.17(d).
 
          (b)         In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Commitment.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this Section 11.7(b), then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.
 
          (c)         The Administrative Agent will maintain at its address for
notices referred to herein a copy of each Assignment and Assumption delivered to
and accepted by it and a register for the recordation of the names and addresses
of the Lenders and the Commitments of, and principal amount of the Loans owing
to, each Lender from time to time (the “Register”).  The entries in the Register
shall be conclusive and binding for all purposes, absent demonstrable error, and
the Borrowers, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement.  The Register shall be available for inspection by the Borrowers
and each Lender at any reasonable time and from time to time upon reasonable
prior notice.
 
          (d)         Upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an Assignee and, if required,
counterexecuted by the Borrowers, together with the Note or Notes subject to
such assignment and the processing fee referred to in Section 11.7(a), the
Administrative Agent will (i) accept such Assignment and Assumption, (ii) on the
effective date thereof, record the information contained therein in the Register
and (iii) give notice thereof to the Borrowers and the Lenders.  If requested by
or on behalf of the Assignee, the Borrowers, at their own expense, will execute
and deliver to the Administrative
 
 
 
97

--------------------------------------------------------------------------------

 
 
Agent, in exchange for the surrendered Note or Notes, a new Note or Notes to the
order of the Assignee (and, if the assigning Lender has retained any portion of
its rights and obligations hereunder, to the order of the assigning Lender),
prepared in accordance with the provisions of Section 2.4 as necessary to
reflect, after giving effect to the assignment, the Commitments of the Assignee
and (to the extent of any retained interests) the assigning Lender, dated the
date of the replaced Note or Notes and otherwise in substantially the form of
Exhibit A.  The Administrative Agent will return canceled Notes to Everest
Group.
 
          (e)         Each Lender may, without the consent of the Borrowers, the
Administrative Agent or any other Lender, sell to one or more other Persons
(each, a “Participant”) participations in any portion comprising less than all
of its rights and obligations under this Agreement (including a portion of its
Commitment, the outstanding Loans made by it, and the Note or Notes held by it);
provided, however, that (i) such Lender’s obligations under this Agreement shall
remain unchanged and such Lender shall remain solely responsible for the
performance of such obligations, (ii) the Borrowers, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, and no Lender shall permit any Participant to have any voting rights
or any right to control the vote of such Lender with respect to any amendment,
modification, waiver, consent or other action hereunder or under any other
Credit Document (except as to actions that would (x) reduce or forgive the
principal amount of any Loan or any Reimbursement Obligation, reduce the rate of
or forgive any interest thereon, or reduce or forgive any fees or other
Obligations, (y) extend the maturity date or any other date fixed for the
payment of any principal of or interest on any Loan or any Reimbursement
Obligation, any fees or any other Obligations, or (z) increase or extend any
Commitment of any Lender), and (iii) no Participant shall have any rights under
this Agreement or any of the other Credit Documents, each Participant’s rights
against the granting Lender in respect of any participation to be those set
forth in the participation agreement, and all amounts payable by the Borrowers
hereunder shall be determined as if such Lender had not granted such
participation.  Notwithstanding the foregoing, each Participant shall have the
rights of a Lender for purposes of Sections 2.16(a), 2.16(b), 2.17, 2.18, and
9.3, and shall be entitled to the benefits thereto, to the extent that the
Lender granting such participation would be entitled to such benefits if the
participation had not been made; provided that (i) no Participant shall be
entitled to receive any greater amount pursuant to any of such Sections than the
Lender granting such participation would have been entitled to receive in
respect of the amount of the participation made by such Lender to such
Participant had such participation not been made and (ii) each such Participant
agrees to be subject to Section 2.15(c) as though it were a Lender.  Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other Obligations under
the Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the
 
 
98

--------------------------------------------------------------------------------

 
 
owner of such participation for all purposes of this Agreement.  For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register
 
          (f)          Nothing in this Agreement shall be construed to prohibit
any Lender from pledging or assigning all or any portion of its rights and
interest hereunder or under any Note to secure obligations of such Lender,
including to any Federal Reserve Bank; provided, however, that no such pledge or
assignment shall release a Lender from any of its obligations hereunder.
 
          (g)         The words “execution,” “signed,” “signature,” and words of
like import in any Assignment and Assumption shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act
or any state laws based on the Uniform Electronic Transactions Act.
 
          (h)         Any Lender may, in connection with any assignment, pledge
or participation or proposed assignment, pledge or participation pursuant to
this Section 11.7, disclose to the Assignee or Participant or proposed Assignee
or Participant any information relating to the Borrowers and their respective
Subsidiaries furnished to it by or on behalf of any other party hereto; provided
that such Assignee or Participant or proposed Assignee or Participant agrees in
writing to keep such information confidential to the same extent required of the
Lenders under Section 11.13.
 
          11.8   No Waiver.  The rights and remedies of the Administrative
Agent, the Arrangers and each Lender expressly set forth in this Agreement and
the other Credit Documents are cumulative and in addition to, and not exclusive
of, all other rights and remedies available at law, in equity or otherwise.  No
failure or delay on the part of the Administrative Agent, the Arrangers or any
Lender in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege or be construed to be a waiver of any Default or
Event of Default.  No course of dealing between any of the Borrowers and the
Administrative Agent, the Arrangers or the Lenders or their agents or employees
shall be effective to amend, modify or discharge any provision of this Agreement
or any other Credit Document or to constitute a waiver of any Default or Event
of Default.  No notice to or demand upon the Borrowers in any case shall entitle
any Borrower to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the right of the Administrative Agent,
the Arrangers or any Lender to exercise any right or remedy or take any other or
further action in any circumstances without notice or demand.
 
          11.9     Successors and Assigns.  This Agreement shall be binding
upon, inure to the benefit of and be enforceable by the respective successors
and assigns of the parties hereto, and all references herein to any party shall
be deemed to include its successors and assigns; provided, however, that (i) the
Borrowers shall not sell, assign or transfer any of its rights, interests,
duties or obligations under this Agreement or any other Credit Document without
the prior written consent of all of the Lenders and (ii) any Assignees and
Participants shall have such rights and
 
 
99

--------------------------------------------------------------------------------

 
obligations with respect to this Agreement and the other Credit Documents as are
provided for under and pursuant to the provisions of Section 11.7.
 
          11.10     Survival.  All representations, warranties and agreements
made by or on behalf of the Borrowers or any of their respective Subsidiaries in
this Agreement and in the other Credit Documents shall survive the execution and
delivery hereof or thereof and the making and repayment of the Loans and the
issuance and repayment of the Letters of Credit.  In addition, notwithstanding
anything herein or under applicable law to the contrary, the provisions of this
Agreement and the other Credit Documents relating to indemnification or payment
of fees, costs and expenses, including the provisions of Sections 2.16(a),
2.16(b), 2.17, 2.18, 11.1 and 11.2, shall survive the payment in full of the
Loans, the termination of the Commitments and all Letters of Credit, and any
termination of this Agreement or any of the other Credit Documents.
 
          11.11     Severability.  To the extent any provision of this Agreement
is prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.  Without limiting the foregoing provisions of
this Section 11.11, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent or
the Issuing Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
 
          11.12   Construction.  The headings of the various articles, sections
and subsections of this Agreement and the table of contents have been inserted
for convenience only and shall not in any way affect the meaning or construction
of any of the provisions hereof.  Except as otherwise expressly provided herein
and in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control.
 
          11.13     Confidentiality.  Each of the Administrative Agent and each
Lender agrees to keep confidential, pursuant to its customary procedures for
handling confidential information of a similar nature and in accordance with
safe and sound banking practices, all nonpublic information provided to it by or
on behalf of Everest Group or any of its Subsidiaries in connection with this
Agreement or any other Credit Document; provided, however, that each of the
Administrative Agent and each Lender may disclose such information (i) to its
affiliates, directors, employees and agents and to its auditors, counsel and
other professional advisors (provided such persons are informed of the
confidential nature of such nonpublic information and are instructed by the
Lender to keep such nonpublic information confidential to the same extent
required hereunder), (ii) at the demand or request of any bank regulatory
authority, self-regulatory body, court or other Governmental Authority having or
asserting jurisdiction over the Administrative Agent or such Lender or any of
their respective Affiliates, as may be required pursuant to subpoena or other
legal process, or otherwise in order to comply with any applicable Requirement
of Law, (iii) in connection with any proceeding to enforce its rights hereunder
or under any other Credit Document or in any other litigation or proceeding in
connection with the Credit Documents, (iv) to the Administrative Agent, the
Arrangers or any other Lender or to any direct, indirect, actual or prospective
counterparty (and its advisor) to any swap, derivative or
 
 
100

--------------------------------------------------------------------------------

 
 
securitization transaction related to the obligations under this Agreement
(provided that all parties to such transaction agree to comply with the
confidentiality provisions of this Section 11.13), (v) to the extent the same
has become publicly available other than as a result of a breach of this
Agreement and (vi) pursuant to and in accordance with the provisions of
Section 11.7(h).
 
          11.14     Counterparts; Effectiveness.  This Agreement may be executed
in any number of counterparts and by different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.  Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronically
shall be effective as delivery of a manually executed counterpart of this
Agreement.
 
          11.15     Disclosure of Information.  The Borrowers agree and consent
to the Administrative Agent’s and the Arrangers’ disclosure of information
relating to this transaction to Gold Sheets and other similar bank trade
publications.  Such information will consist of deal terms and other information
customarily found in such publications; provided that as to any disclosure of
information not made publicly available by the Borrowers, Everest Group shall
have the right to consent to such disclosure (such consent not to be
unreasonably withheld or delayed).
 
          11.16     Nonreliance.  Each Lender hereby represents that it is not
relying on or looking to any Margin Stock for the repayment of the Loans
provided for herein.
 
          11.17     Entire Agreement.  THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS AND INSTRUMENTS EXECUTED AND DELIVERED IN CONNECTION HEREWITH
(A) EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES HERETO AND
THERETO RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF, (B) SUPERSEDE ANY AND
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS OF SUCH PERSONS, ORAL OR WRITTEN,
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF, INCLUDING THE COMMITMENT
LETTER FROM WELLS FARGO AND THE ARRANGERS TO THE BORROWERS DATED MAY 7, 2012,
BUT SPECIFICALLY EXCLUDING THE FEE LETTERS AND (C) MAY NOT BE AMENDED,
SUPPLEMENTED, CONTRADICTED OR OTHERWISE MODIFIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
 
          11.18     PATRIOT Act Notice.  Each Lender that is subject to the
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the names and addresses of
the Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the PATRIOT Act.
 
 
 
101

--------------------------------------------------------------------------------

 
 
 
 
          11.19     Addition and Termination of Borrowers.
 
          (a)         Everest Group may from time to time after the Restatement
Effective Date designate one or more Subsidiaries as an additional
Borrower.  The effective date of any designation of an additional Borrower shall
be the date upon which each of the conditions set forth in Section 4.2 and the
following terms and conditions shall have been satisfied or waived in accordance
with the terms of this Agreement (the “Designation Date”):
 
           (i)      On or prior to the applicable Designation Date, each such
Person shall enter into an appropriately completed Assumption Agreement;
 
           (ii)     If such Person is organized in a jurisdiction other than
Bermuda or the United States, each Lender shall have consented to such
designation; and
 
           (iii)    On or prior to the applicable Designation Date, the
Administrative Agent shall have received from such Person the items required to
be delivered under Sections 4.1(a), 4.1(b) and 4.1(g) with respect to such
Person in substantially the same form delivered to the Administrative Agent on
the Restatement Effective Date.
 
          (b)         So long as (i) the principal of and interest on any Loans
made to any Subsidiary Borrower under this Agreement shall have been repaid or
paid in full, (ii) no Letters of Credit shall be outstanding for the account of
such Subsidiary Borrower, and (iii) no other Obligations of such Subsidiary
Borrower shall remain outstanding, Everest Group may, by not less than two
Business Days’ prior written notice to the Administrative Agent (which shall
promptly notify the Lenders thereof), terminate such Subsidiary’s status as a
“Subsidiary Borrower” hereunder.
 
          11.20     Judgment Currency.  The obligations of any Borrower in
respect of any sum due to the Administrative Agent, the Issuing Lender or any
Lender hereunder or under any Credit Document shall, notwithstanding any
judgment in a currency (the “judgment currency”) other than the currency in
which such sum originally due to such party is denominated (the “original
currency”), be discharged only to the extent that on the Business Day following
receipt by such party of any sum adjudged to be so due in the judgment currency
such party may in accordance with normal banking procedures purchase the
original currency with the judgment currency.  If the amount of the original
currency so purchased is less than the sum originally due to such party in the
original currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such party against such loss,
and if the amount of the original currency so purchased exceeds the sum
originally due to such party to this Agreement, such party agrees to remit to
such Borrower the amount of such excess. This covenant shall survive the
termination of this Agreement and payment of the Loans and all other amounts
payable hereunder.
 
          11.21   Effectiveness of the Amendment and Restatement; Existing
Credit Agreement.  This Agreement shall become effective on the Restatement
Effective Date, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.  Until this
Agreement becomes effective, the Existing Credit Agreement shall remain in full
force and effect and shall not be affected hereby.  After the Restatement
Effective Date, all obligations of each Borrower under the Existing Credit
Agreement shall become obligations of
 
 
102

--------------------------------------------------------------------------------

 
 
such Borrower hereunder, secured by the Liens granted under the Security
Documents, and the provisions of the Existing Credit Agreement shall be
superseded by the provisions hereof.  Except as otherwise expressly stated
hereunder, the term of this Agreement is for all purposes deemed to have
commenced on the Restatement Effective Date.  As of the Restatement Effective
Date, each of the lenders to the Existing Credit Agreement that is not a Lender
hereunder will cease being a “Lender” under the Existing Credit Agreement and
their respective obligations thereunder to extend credit to the Borrowers shall
automatically terminate.
 
ARTICLE XII
 
THE GUARANTY
 
          12.1     The Guaranty.
 
          (a)          In order to induce the Lenders to enter into this
Agreement and to extend credit hereunder and in recognition of the direct
benefits to be received by Everest Group from the proceeds of the Loans and the
issuance of the Letters of Credit, Everest Group hereby unconditionally,
absolutely and irrevocably guarantees, as primary obligor and not merely as
surety, the full and punctual payment (whether at stated maturity, upon
acceleration or otherwise) of all Obligations of each of the other Borrowers
under the Credit Documents including the principal of and interest on the Loans
and Reimbursement Obligations owing by such other Borrowers pursuant to this
Agreement.  This Guaranty is a guaranty of payment and not of collection.  Upon
failure by any Borrower to pay punctually any such amount, Everest Group agrees
to pay forthwith on demand the amount not so paid at the place and in the manner
specified in this Agreement.
 
          12.2     Guaranty Unconditional.  The obligations of Everest Group
under this Article XII shall be unconditional, absolute and irrevocable and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:
 
           (i)      any extension, renewal, settlement, compromise, waiver or
release (including with respect to any Collateral) in respect of any obligation
of any other obligor under any of the Credit Documents, by operation of law or
otherwise;
 
           (ii)     any modification or amendment of or supplement to any of the
Credit Documents;
 
           (iii)    any release, non-perfection or invalidity of any direct or
indirect security for any obligation of any other obligor under any of the
Credit Documents;
 
           (iv)    any change in the corporate existence, structure or ownership
of any obligor, or any proceeding under any Debtor Relief Law affecting any
other obligor or its assets or any resulting release or discharge of any
obligation of any other obligor contained in any of the Credit Documents;
 
           (v)     the existence of any claim, set-off or other rights which any
obligor may have at any time against any other obligor, the Administrative
Agent, the Issuing Lender, any Lender or any other corporation or person,
whether in connection with any of the
 
 
103

--------------------------------------------------------------------------------

 
 
Credit Documents or any unrelated transactions; provided that nothing herein
shall prevent the assertion of any such claim by separate suit or compulsory
counterclaim;
 
            (vi)   any invalidity or unenforceability relating to or against any
other obligor for any reason of any of the Credit Documents, or any provision of
applicable law or regulation purporting to prohibit the payment by any other
obligor of principal, interest or any other amount payable under any of the
Credit Documents;
 
           (vii)   any law, regulation or order of any jurisdiction, or any
other event, affecting any term of any obligation or the Lenders’ rights with
respect thereto; or
 
(viii) any other act or omission to act or delay of any kind by any obligor, the
Administrative Agent, the Issuing Lender, any Lender or any other corporation or
person or any other circumstance whatsoever (other than the defense of payment)
which might, but for the provisions of this paragraph, constitute a legal or
equitable discharge of or defense to Everest Group’s obligations under this
Article XII.
 
          12.3   Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances.  Everest Group’s obligations under this Article XII shall remain
in full force and effect until the commitments of the Lenders hereunder shall
have terminated, no Letters of Credit shall be outstanding and all amounts
payable by the other Borrowers under the Credit Documents shall have been paid
in full.  If at any time any payment of the principal of or interest on any Loan
or any Reimbursement Obligation or any other amount payable by any Borrower
under the Credit Documents is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of such Borrower or
otherwise, Everest Group’s obligations under this Article XII with respect to
such payment shall be reinstated as though such payment had been due but not
made at such time.
 
          12.4   Waiver by Everest Group.  Everest Group irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
corporation or person against any other obligor or any other corporation or
person.  Everest Group warrants and agrees that each waiver set forth in this
Section 12.4 is made with full knowledge of its significance and consequences,
and such waivers shall be effective to the maximum extent permitted by law.
 
          12.5   Subrogation.  Everest Group hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against any other Borrower, or any other insider guarantor that arise
from the existence, payment, performance or enforcement of Everest Group’s
obligations under or in respect of this Guaranty or any other Credit Document,
including any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of any
Lender against any other Borrower or any other insider guarantor or any
Collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including the right to take or receive from any
other Borrower or any other insider guarantor, directly or indirectly, in cash
or other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all Obligations payable
under this Agreement shall have been paid in full in cash, no Letters of Credit
shall be outstanding and the commitments of the Lenders hereunder
 
 
104

--------------------------------------------------------------------------------

 
 
shall have expired or been terminated.  If any amount shall be paid to Everest
Group in violation of the immediately preceding sentence at any time prior to
the latest of (a) the payment in full in cash of all amounts payable under this
Guaranty, and (b) the Final Maturity Date, such amount shall be received and
held in trust for the benefit of the Lenders, shall be segregated from other
property and funds of Everest Group and shall forthwith be paid or delivered to
the Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to all amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Credit Documents, or to be held as collateral for any  amounts payable
under this Guaranty thereafter arising.  If (i) Everest Group shall make payment
to any Lender of all or any amounts payable under this Guaranty, (ii) all
amounts payable under this Guaranty shall have been paid in full in cash, and
(iii) the Final Maturity Date shall have occurred, the Lenders will, at Everest
Group’s request and expense, execute and deliver to Everest Group appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to Everest Group of an interest in the
obligations resulting from such payment made by Everest Group pursuant to this
Guaranty.
 
          12.6   Stay of Acceleration.  If acceleration of the time for payment
of any amount payable by any Borrower under any of the Credit Documents is
stayed upon the insolvency, bankruptcy or reorganization of such Borrower, all
such amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable by Everest Group under this Article XII forthwith
on demand by the Administrative Agent made at the request of the Required
Lenders.
 
          12.7   Continuing Guaranty; Assignments.  This Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the
latest of (i) the payment in full in cash of all Obligations payable under this
Agreement and (ii) the Final Maturity Date, (b) be binding upon Everest Group,
its successors and assigns and (c) inure to the benefit of and be enforceable by
the Lenders and their successors, transferees and assigns.  Without limiting the
generality of clause (c) of the immediately preceding sentence, any Lender may
assign or otherwise transfer all or any portion of its rights and obligations
under this Agreement to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender
herein or otherwise, in each case as and to the extent provided in Section 11.7.
 
[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 


 
105

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first above written.
 

 
EVEREST RE GROUP, LTD.
         
 
By:
/S/ Craig Howie
            Name: Craig Howie             Title: Executive Vice President and
Chief       Financial Officer  

 
 

 
EVEREST REINSURANCE (BERMUDA), LTD.
         
 
By:
/S/ Mark S. de Saram
            Name: Mark S. de Saram             Title: Deputy Chairman, Managing
Director and       CEO  

 
 

 
EVEREST INTERNATIONAL REINSURANCE, LTD.
         
 
By:
/S/ Mark S. de Saram
            Name: Mark S. de Saram             Title: Deputy Chairman  

 
 
(signatures continued)


Signature Page to Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

 
WELLS FARGO BANK, NATIONAL
    ASSOCIATION, as Administrative Agent, Issuing     Lender and as a Lender    
     
 
By:
/S/ Casey Connelly
            Name: Casey Connelly             Title: Director  

 
 
 
 
Signature Page to Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
CITIBANK, N.A., as Syndication Agent and as a
    Lender          
 
By:
/S/ Lisa Huang
            Name: Lisa Huang             Title: Vice President  

 
 

 
Signature Page to Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
ING BANK N.V., LONDON BRANCH, as
    Documentation Agent and as a Lender          
 
By:
/S/ N Sinclair
            Name: N Sinclair             Title: Director  


 

       
 
By:
/S/ I Taylor
            Name: I Taylor             Title: Managing Director  


                                               
 


Signature Page to Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

 
BARCLAYS BANK PLC, as a Lender
               
 
By:
/S/ Karla K. Maloof
            Name: Karla K. Maloof             Title: Director  

 
 




Signature Page to Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
LLOYDS TSB BANK PLC, as a Lender
         
 
By:
/S/ Julia R. Franklin
            Name: Julia R. Franklin F014             Title: Vice President  


       
 
By:
/S/ Karen Weich
            Name: Karen Weich W011             Title: Vice President  


                                          
 


Signature Page to Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
THE BANK OF NEW YORK MELLON, as a Lender
         
 
By:
/S/ Adim Offurum
            Name: Adim Offurum             Title: Vice President  


                                                              
 


Signature Page to Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

 
DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
         
 
By:
/S/ Virginia Cosenza
            Name: Virginia Cosenza             Title: Vice President  


       
 
By:
/S/ Ming K. Chu
            Name: Ming K. Chu             Title: Vice President  


                                          
                                                                 


Signature Page to Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
HSBC BANK BERMUDA LIMITED, as a
    Lender          
 
By:
/S/ Matthew Living
            Name: Matthew Living             Title: Head of Financial
Institutions Group  


 

 
HSBC BANK BERMUDA LIMITED, as a
    Lender          
 
By:
/S/ Andrew Roberts
            Name: Andrew Roberts             Title: Head of Global Banking &
Markets  


 

 
RESTRICTED - Signature Page to Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

 
JPMORGAN CHASE BANK, N.A., as a Lender
         
 
By:
/S/ Melvin Jackson
            Name: Melvin Jackson             Title: Executive Director  

 
 

 
Signature Page to Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
BANK OF AMERICA, N.A., as a Lender
         
 
By:
/S/ Chris Choi
            Name: Chris Choi             Title: Director  


 
 


Signature Page to Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT A
 

 
Borrower’s Taxpayer Identification No.______________

 
 
FORM OF
NOTE
 
 

$________ June__, 2012  

Charlotte, North Carolina
 
FOR VALUE RECEIVED, [EVEREST RE GROUP, LTD., a company organized under the laws
of Bermuda,] [EVEREST REINSURANCE (BERMUDA), LTD., a company organized under the
laws of Bermuda,] [EVEREST INTERNATIONAL REINSURANCE, LTD., a company organized
under the laws of Bermuda] (the “Borrower”), hereby promises to pay to the order
of
 
__________________(the “Lender”), at the offices of Wells Fargo Bank, National
Association (the “Administrative Agent”) located at One Wells Fargo Center, 301
South College Street, Charlotte, North Carolina (or at such other place or
places as the Administrative Agent may designate), at the times and in the
manner provided in the Second Amended and Restated Credit Agreement, dated as of
June 22, 2012 (as amended, restated, modified or supplemented from time to time,
the “Credit Agreement”), among the Borrower, the other Borrowers named therein,
the Lenders from time to time parties thereto, and Wells Fargo Bank, National
Association, as Administrative Agent, the principal sum of
 
            __________________DOLLARS ($_________), or such lesser amount as may
constitute the unpaid principal amount of the Loans made by the Lender to the
Borrower, under the terms and conditions of this promissory note (this “Note”)
and the Credit Agreement. The defined terms in the Credit Agreement are used
herein with the same meaning. The Borrower also promises to pay interest on the
aggregate unpaid principal amount of this Note at the rates applicable thereto
from time to time as provided in the Credit Agreement.
 
This Note is one of the Notes referred to in the Credit Agreement and is issued
to evidence the Loans made by the Lender pursuant to the Credit Agreement. All
of the terms, conditions and covenants of the Credit Agreement are expressly
made a part of this Note by reference in the same manner and with the same
effect as if set forth herein at length, and any holder of this Note is entitled
to the benefits of and remedies provided in the Credit Agreement and the other
Credit Documents. Reference is made to the Credit Agreement for provisions
relating to the interest rate, maturity, payment, prepayment and acceleration of
this Note.
 
In the event of an acceleration of the maturity of this Note, this Note shall
become immediately due and payable, without presentation, demand, protest or
notice of any kind, all of which are hereby waived by the Borrower.

 
 

--------------------------------------------------------------------------------

 

In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to the principal and interest,
all costs of collection, including reasonable attorneys’ fees.
 
This Note shall be governed by and construed in accordance with the internal
laws and judicial decisions of the State of New York. The Borrower hereby
submits to the exclusive jurisdiction and venue of the federal and state courts
located in Borough of Manhattan, New York, although the Lender shall not be
limited to bringing an action in such courts.
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed under seal
by its duly authorized corporate officer as of the day and year first above
written.
 

  [EVEREST RE GROUP, LTD.]     [EVEREST REINSURANCE (BERMUDA),     LTD.]    
[EVEREST INTERNATIONAL     REINSURANCE, LTD.]          
 
By:
____________________________________             Name:
____________________________________             Title:
____________________________________  

 
 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT B-1
 
FORM OF
NOTICE OF BORROWING
 
[Date]
 
Wells Fargo Bank, National Association, as Administrative Agent
1525 West W.T. Harris Blvd.
Mail Code: D1109-019
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
 
Ladies and Gentlemen:
 
The undersigned, [EVEREST RE GROUP, LTD., a company organized under the laws of
Bermuda] [EVEREST REINSURANCE (BERMUDA), LTD., a company organized under the
laws of Bermuda] [EVEREST INTERNATIONAL REINSURANCE, LTD., a company organized
under the laws of Bermuda] (the “Borrower”), refers to the Second Amended and
Restated Credit Agreement, dated as of June 22, 2012, among the Borrower, the
other Borrowers named therein, certain banks and other financial institutions
from time to time parties thereto (the “Lenders”), and you, as Administrative
Agent for the Lenders (as amended, restated, modified or supplemented from time
to time, the “Credit Agreement,” the terms defined therein being used herein as
therein defined), and, pursuant to Section 2.2(b) of the Credit Agreement,
hereby gives you, as Administrative Agent, irrevocable notice that the Borrower
requests a Borrowing of Loans under the Credit Agreement, and to that end sets
forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.2(b) of the Credit Agreement:
 
          (i)      The aggregate principal amount of the Proposed Borrowing is
$________________.1
 
          (ii)     The Loans constituting the Proposed Borrowing shall be
initially made as [Base Rate Loans] [LIBOR Loans].2
 
          (iii)  [The initial Interest Period for the LIBOR Loans comprising the
Proposed Borrowing shall be [one/two/three/six months].]3
 
          (iv)    The Proposed Borrowing is requested to be made
on________________ (the “Borrowing Date”).4
___________________
 
1Amount of Proposed Borrowing must comply with Section 2.2(b) of the Credit
Agreement.
2Select the applicable Type of Loans.
3Include this clause in the case of a Proposed Borrowing comprised of LIBOR
Loans, and select the applicable Interest Period.

 
 

--------------------------------------------------------------------------------

 



        The Borrower hereby certifies that the following statements are true on
and as of the date hereof and will be true on and as of the Borrowing Date:
 
           A.       Each of the representations and warranties contained in
Article V of the Credit Agreement [(except for the representations and
warranties contained in Section 5.10, clause (i) of Section 5.5, and clause (ii)
of Section 5.13(c) of the Credit Agreement)]5 and in the other Credit Documents
is and will be true and correct in all material respects on and as of each such
date, with the same effect as if made on and as of each such date, both
immediately before and after giving effect to the Proposed Borrowing and to the
application of the proceeds therefrom (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty was true and
correct in all material respects as of such date);
 
           B.       No Default or Event of Default has occurred and is
continuing or would result from the Proposed Borrowing or from the application
of the proceeds therefrom; and
 
           C.       After giving effect to the Proposed Borrowing, the aggregate
Tranche 1 Credit Exposure will not exceed the aggregate Tranche 1 Commitments.
 
Very truly yours,
                                                           

  [EVEREST RE GROUP, LTD.]     [EVEREST REINSURANCE (BERMUDA),     LTD.]    
[EVEREST INTERNATIONAL     REINSURANCE, LTD.]          
 
By:
____________________________________             Name:
____________________________________             Title:
____________________________________  

 
 
 

 

4Written notice must be received on a Business Day (i) not later than 11:00
a.m., Charlotte time, three Business Days prior to the Borrowing Date (in the
case of LIBOR Loans) and (ii) not later than 10:00 a.m., Charlotte time, on the
Borrowing Date (in the case of Base Rate Loans).
 
5The Borrower is required to make the representations and warranties contained
in these sections only if borrowing on the Restatement Effective Date.

 
2

--------------------------------------------------------------------------------

 



 
EXHIBIT B-2
 
FORM OF
NOTICE OF CONVERSION/CONTINUATION
 
 
[Date]
 
Wells Fargo Bank, National Association, as Administrative Agent
1525 West W.T. Harris Blvd.
Mail Code: D1109-019
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Ladies and Gentlemen:
 
The undersigned, [EVEREST RE GROUP, LTD., a company organized under the laws of
Bermuda] [EVEREST REINSURANCE (BERMUDA), LTD., a company organized under the
laws of Bermuda] [EVEREST INTERNATIONAL REINSURANCE, LTD., a company organized
under the laws of Bermuda] (the “Borrower”), refers to the Second Amended and
Restated Credit Agreement, dated as of June 22, 2012, among the Borrower, the
other Borrowers named therein, certain banks and other financial institutions
from time to time parties thereto (the “Lenders”), and you, as Administrative
Agent for the Lenders (as amended, restated, modified or supplemented from time
to time, the “Credit Agreement,” the terms defined therein being used herein as
therein defined), and, pursuant to Section 2.11(b) of the Credit Agreement,
hereby gives you, as Administrative Agent, irrevocable notice that the Borrower
requests a [conversion] [continuation]1 of Loans under the Credit Agreement, and
to that end sets forth below the information relating to such [conversion]
[continuation] (the “Proposed [Conversion]  [Continuation]”) as required by
Section 2.11(b) of the Credit Agreement:
 
          (i)         The Proposed [Conversion] [Continuation] is requested to
be made on_______________.2
 
          (ii)        The Proposed [Conversion] [Continuation] involves
$_____________3 in aggregate principal amount of Loans made pursuant to a
Borrowing on_____________,4 which Loans are presently maintained as
 
___________________
1Insert “conversion” or “continuation” throughout the notice, as applicable.
 
2Shall be a Business Day at least one Business Day after the date hereof (in the
case of any conversion of LIBOR Loans into Base Rate Loans) or at least three
Business Days after the date hereof (in the case of any conversion of Base Rate
Loans into, or continuation of, LIBOR Loans).
3Amount of Proposed Conversion or Continuation must comply with Section 2.11(a)
of the Credit Agreement.
4Insert the applicable Borrowing Date for the Loans being converted or
continued.

 
 

--------------------------------------------------------------------------------

 


       [Base Rate] [LIBOR] Loans and are proposed hereby to be [converted into
Base Rate Loans] [converted into LIBOR Loans] [continued as LIBOR Loans].5
 
          (iii)    [The initial Interest Period for the Loans being [converted
into] [continued as] LIBOR Loans pursuant to the Proposed [Conversion]
[Continuation] shall be [one/two/three/six months].]6
 
       [The Borrower hereby certifies that the following statement is true both
on and as of the date hereof and on and as of the effective date of the Proposed
[Conversion] [Continuation]: no Default or Event of Default has or will have
occurred and is continuing or would result from the Proposed [Conversion]
[Continuation].]7
 
Very truly yours,
 

  [EVEREST RE GROUP, LTD.]     [EVEREST REINSURANCE (BERMUDA),     LTD.]    
[EVEREST INTERNATIONAL     REINSURANCE, LTD.]          
 
By:
____________________________________             Name:
____________________________________             Title:
____________________________________  

 
___________________
5Complete with the applicable bracketed language.
6Include this clause in the case of a Proposed Conversion or Continuation
involving a conversion of Base Rate Loans into, or continuation of, LIBOR Loans,
and select the applicable Interest Period.
7Include this clause in the case of a Proposed Conversion or Continuation
involving a conversion of Base Rate Loans into, or continuation of, LIBOR Loans.

 
2

--------------------------------------------------------------------------------

 



 
EXHIBIT B-3
 
 
FORM OF
LETTER OF CREDIT NOTICE
 
 
[Date]
 
Wells Fargo Bank, National Association, as Administrative Agent
1525 West W.T. Harris Blvd.
Mail Code: D1109-019
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
 
Wells Fargo Bank, National Association, as Issuing Lender
One South Broad St.
MAC Y1375-080
Philadelphia, Pennsylvania 19107
Attn: Casey Connelly
 
Ladies and Gentlemen:
 
The undersigned, [EVEREST RE GROUP, LTD., a company organized under the laws of
Bermuda] [EVEREST REINSURANCE (BERMUDA), LTD., a company organized under the
laws of Bermuda] [EVEREST INTERNATIONAL REINSURANCE, LTD., a company organized
under the laws of Bermuda] (the “Borrower”), refers to the Second Amended and
Restated Credit Agreement, dated as of June 22, 2012, among the Borrower, the
other Borrowers named therein, certain banks and other financial institutions
from time to time parties thereto (the “Lenders”), and you, as Administrative
Agent for the Lenders (as amended, restated, modified or supplemented from time
to time, the “Credit Agreement,” the terms defined therein being used herein as
therein defined), and, pursuant to Section 3.3 of the Credit Agreement, hereby
gives you, as Issuing Lender, irrevocable notice that the Borrower requests the
issuance of a Letter of Credit for its account under the Credit Agreement, and
to that end sets forth below the information relating to such Letter of Credit
(the “Requested Letter of Credit”) as required by Section 3.2 of the Credit
Agreement:
 
          (i)      The Business Day on which the Requested Letter of Credit is
requested to be issued is__________________. 1
 
          (ii)     The Requested Letter of Credit is a [Tranche 1 Letter of
Credit] [Tranche 2 Letter of Credit].2
 
___________________
1Shall be at least three Business Days (or such shorter period as is acceptable
to the Issuing Lender in any given case) after the date hereof.
2Specify whether the Letter of Credit to be issued is a Tranche 1 Letter of
Credit or Tranche 2 Letter of Credit.

 
 

--------------------------------------------------------------------------------

 
          (iii)    [The Requested Letter of Credit is to be issued as a Secured
Letter of Credit pursuant to Section 3.8(a) of the Credit Agreement.]3
 
          (iv)    The Stated Amount of the Requested Letter of Credit is
$___________.
          (v)     The expiry date of the Requested Letter of Credit is.
          (vi)    The name and address of the beneficiary of the Requested
Letter of Credit is____________________________________________________.
 
The undersigned agrees to complete all application procedures and documents
required by you in connection with the Requested Letter of Credit.
 
The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of issuance of the Requested Letter of
Credit:
 
          A.        Each of the representations and warranties contained in
Article V of the Credit Agreement [(except for the representations and
warranties contained in Section 5.10, clause (i) of Section 5.5, and clause (ii)
of Section 5.13(c) of the Credit Agreement)]4 and in the other Credit Documents
is and will be true and correct in all material respects on and as of each such
date, with the same effect as if made on and as of each such date, both
immediately before and after giving effect to the issuance of the Requested
Letter of Credit (except to the extent any such representation or warranty is
expressly stated to have been made as of a specific date, in which case such
representation or warranty was true and correct in all material respects as of
such date);
 
          B.       No Default or Event of Default has occurred and is continuing
or would result from the issuance of the Requested Letter of Credit; and
 
          C.       [After giving effect to the issuance of the Requested Letter
of Credit, the sum of (i) the aggregate principal amount of Loans outstanding
and (ii) the aggregate Tranche 1 Letter of Credit Exposure of all Tranche 1
Lenders will not exceed the aggregate Tranche 1 Commitments.]5 [After giving
effect to the issuance of the Requested Letter of Credit, the aggregate Tranche
2 Letter of Credit Exposure of all Tranche 2 Lenders will not exceed the
aggregate Tranche 2 Commitments.]6
 
          D.       [After giving effect to the issuance of the Requested Letter
of Credit, the Secured Letter of Credit Exposure will not exceed the aggregate
Collateral Value.]7
 
___________________
3For Tranche 1 Letters of Credit only.
4The Borrower is required to make the representations and warranties contained
in these sections only on the Restatement Effective Date.
5For Tranche 1 Letters of Credit only.
6For Tranche 2 Letters of Credit only.
7For Secured Letters of Credit only.

 
2

--------------------------------------------------------------------------------

 
 
          E.       [After giving effect to the issuance of the Requested Letter
of Credit, the aggregate Secured Letter of Credit Exposure pertaining to the
Borrower will not exceed the Collateral Value in the Borrower’s Custodial
Account.]8
 
                                                         
Very truly yours,
 

  [EVEREST RE GROUP, LTD.]     [EVEREST REINSURANCE (BERMUDA),     LTD.]    
[EVEREST INTERNATIONAL     REINSURANCE, LTD.]          
 
By:
____________________________________             Name:
____________________________________             Title:
____________________________________  

 
___________________
8For Secured Letters of Credit only.

 
3

--------------------------------------------------------------------------------

 



 
EXHIBIT C
 
FORM OF
COMPLIANCE CERTIFICATE
 
 
       THIS CERTIFICATE is given pursuant to Section 6.3(a) of the Second
Amended and Restated Credit Agreement, dated as of June 22, 2012 (as amended,
restated, modified or supplemented from time to time, the “Credit Agreement,”
the terms defined therein being used herein as therein defined), among EVEREST
RE GROUP, LTD., a company organized under the laws of Bermuda (“Everest Group”),
the other Borrowers named therein, certain banks and other financial
institutions from time to time parties thereto (the “Lenders”), and Wells Fargo
Bank, National Association, as Administrative Agent for the Lenders.
 
          The undersigned hereby certifies that:
 
          1.      He is the [Chief Financial Officer] [Treasurer] [Comptroller]
of Everest Group.
 
          2.      Enclosed with this Certificate are copies of the financial
statements of Everest Group and its Subsidiaries as of ______________, and for
the [                  -month period] [year] then ended, required to be
delivered under Section [6.1(a)] [6.1(b)] of the Credit Agreement. Such
financial statements have been prepared in accordance with GAAP [(subject to the
absence of notes required by GAAP and subject to normal year-end adjustments)]1
and present fairly, in all material respects, the financial condition of Everest
Group and its Subsidiaries on a consolidated basis as of the date indicated and
the results of operations of Everest Group and its Subsidiaries on a
consolidated basis for the period covered thereby.
 
          3.      The undersigned has reviewed the terms of the Credit Agreement
and has made, or caused to be made under the supervision of the undersigned, a
review in reasonable detail of the transactions and condition of Everest Group
and its Subsidiaries during the accounting period covered by such financial
statements.
 
          4.      The examination described in paragraph 3 above did not
disclose, and the undersigned has no knowledge of the existence of, any Default
or Event of Default during or at the end of the accounting period covered by
such financial statements or as of the date of this Certificate [,except as set
forth below.
 
Describe here or in a separate attachment any exceptions to paragraph 4 above by
listing, in reasonable detail, the nature of the Default or Event of Default,
the period during which it existed and the action that Everest has taken or
proposes to take with respect thereto].
 
          5.      Attached to this Certificate as Attachment A is a covenant
compliance worksheet reflecting the computation of the financial covenants set
forth in Article VII of the Credit Agreement as of the last day of the period
covered by the financial statements enclosed herewith.
 
___________________
1Insert in the case of quarterly financial statements.

 
 

--------------------------------------------------------------------------------

 
 
        IN WITNESS WHEREOF, the undersigned has executed and delivered this
Certificate as of the ____________day of __________,____.


 

  [EVEREST RE GROUP, LTD.]          
 
By:
____________________________________             Name:
____________________________________             Title:
____________________________________  

 

 
2

--------------------------------------------------------------------------------

 



 
ATTACHMENT A
 
GAAP COVENANT COMPLIANCE WORKSHEET
 
A. Consolidated Indebtedness to Total Capitalization
(Section 7.1 of the Credit Agreement)
 
 

(1) Consolidated Indebtedness as of the date of       determination (excluding,
to the extent otherwise   $________   included, amounts due to Hybrid
Securities)                     (2) Total Capitalization of the Borrower as of
such date               (a)
Consolidated Indebtedness as of such
       
date (from Line 1 above)      
$________               (b) Consolidated Net Worth as of such date        
(excluding Disqualified Capital Stock)           $________     (c) Aggregate
principal amount of all Hybrid         Securities as of such date $________    
          (d) Sum of Line 2(a), Line 2(b) and Line 2(c) $________            
(3) Hybrid Securities exclusion:         Multiply Line 2 (d) by 15% $________  
            (4) Adjustment for Hybrid Securities:         Subtract line (3) from
Line 2(c) (If not a   $________     positive number, enter 0)                
(5) Consolidated Indebtedness plus Hybrid Securities       adjustment:        
Add Line 1 and Line 4   $________             (6) Consolidated Indebtedness (as
adjusted) to Total       Capitalization as of the date of determination:    
________     Divide Line 5 by Line 2(d)                 (7) Maximum Consolidated
Indebtedness to Total       Capitalization Ratio as of the date of determination
  0.35 : 1.0            

 
 
 
 

--------------------------------------------------------------------------------

 



B.   Minimum Consolidated Net Worth
(Section 7.2 of the Credit Agreement)
 

(1) Consolidated Net Worth as of the date of         determination:  $________  
            (2) Minimum Amount as of the date of determination:                
  (a)
$4,249,962,500:
$4,249,962,500                   (b) Consolildated Net Income (if positive) per
          fiscal quarter (ending on or after the $________         Restatement
Effective Date)                     (c) Net Income Adjustment           Multiply
Line 2(b) by 0.25    $________                 (d) Increase in Consolidated Net
Worth           attributable to the issuance of ordinary and $________        
preferred shares                     (e) Net Worth Adjustment           Multiply
Line 2(d) by 0.25    $________                 (f) Minimum Consolidated Net
Worth as of the           Date of Determination     $________     Add Lines
2(a), Line 2(c) and Line 2(e)    

 
 
 
 

--------------------------------------------------------------------------------

 



 
C. Minimum Financial Strength Rating
(Section 7.3 of the Credit Agreement)
 
 
(1)
 
Has Everest Bermuda maintained a financial strength rating by A.M. Best Company
at all times from the date of the most recently delivered Compliance Certificate
to and including the date hereof?
 
___ Yes
___ No
 
(2)
 
Has the financial strength rating by A.M. Best Company for Everest Bermuda been
equal to or better than “B++” at all times during the period described in line
(1) above?
 
___ Yes
___ No


 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT D
 
FORM OF
ASSIGNMENT AND ASSUMPTION
 
       THIS ASSIGNMENT AND ASSUMPTION (this “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between the Assignor identified in item 1 below (the “Assignor”) and the
Assignee identified in item 2 below (the “Assignee”). Capitalized terms used but
not defined herein shall have the meanings given to them in the Second Amended
and Restated Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
 
          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including without limitation any Letters of Credit
and guarantees included in such facilities), and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
 
 
 

  1. Assignor: _______________________           [Assignor [is] [is not] a
Defaulting Lender.]          

 
 

  2. Assignee: _______________________          
[indicate [Affiliate] [Approved Fund] of [identify Lender]]
         

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

  3. Borrowers: Everest Re Group, Ltd.     Everest Reinsurance (Bermuda), Ltd.  
 
Everest International Reinsurance, Ltd.

 

  4. Administrative Agent: Wells Fargo Bank, National Association, as the    
administrative agent under the Credit Agreement.

 

  5. Credit Agreement: Second Amendment and Restated Credit Agreement, dated as
      of June 22, 2012 (as amended, modified, restated or       supplemented
from time to time, the “Credit Agreement”),       among the Borrowers, certain
lenders from time to time       parties thereto (the “Lenders”), Wells Fargo
Bank, National       Association, as Administrative Agent.

 

 
6.  
Assigned Interest:

 
Assignor
Assignee
Tranche
Assigned1
Aggregate Amount of
Commitment/Loans for
all Lenders2
Amount of
Commitment/Loans
Assigned
Percentage
Assigned of
Commitment/Loans3
CUSIP
Number
                                                       



 

 
[7.  
Trade Date:
________________________________________]4

 
 

 
8.  
Effective Date:
________________________________________

 
  
 
[TO BE INSERTED BY THE ADMINISTRATIVE

      AGENT AND WHICH SHALL BE THE EFFECTIVE       DATE OF RECORDATION OF
TRANSFER IN THE       REGISTER THEREFOR.]

 
___________________
1Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Tranche 1
Commitment,” “Tranche 2 Commitment”)
2Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
3Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
4To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 
2

--------------------------------------------------------------------------------

 
 
          The terms set forth in this Assignment and Assumption are hereby
agreed to:
 

  ASSIGNOR:             [NAME OF ASSIGNOR]          
 
By:
____________________________________             Name:
____________________________________             Title:
____________________________________  

 

 

  ASSIGNEE:             [NAME OF ASSIGNEE]          
 
By:
____________________________________             Name:
____________________________________             Title:
____________________________________  

 
[Consented to and]5 Accepted:
 

WELLS FARGO BANK, NATIONAL ASSOCIATION,   as Administrative Agent and Issuing
Lender           By: ____________________________________          Name:
____________________________________          Title:
____________________________________  

 
___________________
5To be added only if the consent of the Administrative Agent and/or Issuing
Lender is required by the terms of the Credit Agreement.

 
3

--------------------------------------------------------------------------------

 



 
[Consented to:]1
 

 EVEREST RE GROUP, LTD.           By: ____________________________________      
   Name: ____________________________________          Title:
____________________________________  

 

 EVEREST REINSURANCE (BERMUDA), LTD.           By:
____________________________________          Name:
____________________________________          Title:
____________________________________  

 

 EVEREST INTERNATIONAL REINSURANCE, LTD.           By:
____________________________________          Name:
____________________________________          Title:
____________________________________  

 
___________________
1To be added only if the consent of the Borrowers is required by the terms of
the Credit Agreement.

 
 

--------------------------------------------------------------------------------

 

ANNEX 1 to Assignment and Assumption
 
Second Amended and Restated Credit Agreement, dated as of June [ ], 2012 (the
“Credit Agreement”), among Everest Re Group, Ltd., a company organized under the
laws of Bermuda (“Everest Group”), Everest Reinsurance (Bermuda), Ltd., a
company organized under the laws of Bermuda (“Everest Bermuda”), Everest
International Reinsurance, Ltd., a company organized under the laws of Bermuda
(“Everest International”, and collectively with Everest Group and Everest
Bermuda, the “Borrowers”), certain Lenders from time to time parties thereto,
and Wells Fargo Bank, National Association, as Administrative Agent.
 
STANDARD TERMS AND CONDITIONS FOR
 ASSIGNMENT AND ASSUMPTION
 
          1.      Representations and Warranties.
 
          1.1        Assignor. The Assignor (a) represents and warrants that (i)
it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim, (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrowers, any of their respective Subsidiaries or
Affiliates or any other Person obligated in respect of any Credit Document or
(iv) the performance or observance by the Borrowers, any of their respective
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.
 
          1.2.       Assignee. The Assignee (a) represents and warrants that (i)
it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements of an Eligible Assignee under the Credit Agreement (subject to the
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it or the Person exercising
discretion in making its decision to acquire the Assigned Interest is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the

 
 

--------------------------------------------------------------------------------

 

 
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents, and
(ii) it will perform in accordance with their terms all of the obligations that
by the terms of the Credit Documents are required to be performed by it as a
Lender.
 
          2.      Payments. From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor and the Assignee shall make all appropriate adjustments in
payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.
 
          3.      General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the laws of the State of New York.

 
2

--------------------------------------------------------------------------------

 
 


 
EXHIBIT E
 
FORM OF
SECOND AMENDED AND RESTATED
PLEDGE AND SECURITY AGREEMENT
 
       THIS SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, dated as
of the 22nd day of June, 2012 (this “Agreement”), is made among EVEREST RE
GROUP, LTD., a company organized under the laws of Bermuda (“Everest  Group”),
EVEREST REINSURANCE (BERMUDA), LTD., a company organized under the laws of
Bermuda (“Everest Bermuda”), EVEREST INTERNATIONAL REINSURANCE, LTD., a company
organized under the laws of Bermuda (“Everest International”, and collectively
with Everest Group and Everest Bermuda, the “Pledgors”), in favor of WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as Administrative Agent for the
Lenders party to the Credit Agreement referred to below (in such capacity, the
“Administrative Agent”). Except as otherwise provided herein, capitalized terms
used herein without definition shall have the meanings given to them in the
Credit Agreement referred to below.
 
RECITALS
 
          A.       The Pledgors, the Lenders and the Administrative Agent are
parties to a Second Amended and Restated Credit Agreement, dated as of the date
hereof (as amended, modified, restated or supplemented from time to time, the
“Credit Agreement”), providing for the availability of certain credit facilities
to the Pledgors upon the terms and subject to the conditions set forth therein,
which amended and restated the Amended and Restated Credit Agreement, dated as
of July 27, 2007 (the “Existing Credit Agreement”).
 
          B.       As a condition to the extension of credit to the Pledgors
under the Credit Agreement, Everest Group has guaranteed to the Secured Parties
(as defined below) the payment in full of the Obligations of Everest Bermuda and
Everest International under the Credit Agreement and the other Credit Documents.
 
          C.       The Pledgors and the Administrative Agent, on behalf of the
Lenders party to the Existing Credit Agreement, entered into an Amended and
Restated Pledge and Security Agreement, dated as of July 27, 2007 (the “Existing
Security Agreement”), pursuant to which the Pledgors granted security interests
in certain of its assets to secure the payment in full of its “Tranche 2
Obligations” under the Existing Credit Agreement and the other “Credit
Documents” related thereto, which amended and restated the Pledge and Security
Agreement, dated as of December 8, 2004. The Pledgors and the Administrative
Agent, on behalf of the Lenders party to the Credit Agreement, have agreed to
amend and restate the Existing Security Agreement in its entirety.
 
          D.       It is a condition to the extension of credit to the Pledgors
under the Credit Agreement that each Pledgor shall have agreed, by executing and
delivering this Agreement, to

 
 

--------------------------------------------------------------------------------

 

 
secure the payment in full of the Secured Obligations (as defined in the Credit
Agreement) under the Credit Agreement and the other Credit Documents. Each
Secured Party is relying on this Agreement in its decision to extend credit to
the Pledgors under the Credit Agreement, and would not enter into the Credit
Agreement without the execution and delivery of this Agreement by each of the
Pledgors.
 
STATEMENT OF AGREEMENT
 
          NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, to induce the Secured Parties to enter into the Credit Agreement
and to extend credit to the Pledgors thereunder, each Pledgor hereby agrees that
the Existing Security Agreement is hereby amended and restated in its entirety
as of the date hereof as follows:
 
          1.       Pledge and Grant of Security Interest. Each Pledgor hereby
pledges, assigns and
delivers to the Administrative Agent, for the ratable benefit of the Lenders,
the Issuing Lender and the Administrative Agent (collectively, the “Secured
Parties”), and grants to the Administrative Agent, for the ratable benefit of
the Secured Parties, a Lien upon and security interest in, all of such Pledgor’s
right, title and interest in and to the following property and assets of such
Pledgor, in each case whether now owned or existing or hereafter acquired or
arising and wherever located (collectively, the “Collateral”):
 
        (i)       Each account listed on Annex A attached hereto, established by
the applicable Custodian for and in the name of the applicable Pledgor listed on
Annex A (such accounts, together with any successor or replacement accounts and
any new accounts added to the Collateral pursuant to Section 4(d), and all
sub-accounts, including deposit accounts, created under any of the foregoing,
collectively, the “Accounts,” and individually, an “Account”);
 
        (ii)      all securities, money, instruments and other assets now or at
any time hereafter deposited or held in or transferred in or credited to or
carried in any of the Accounts, including all bonds, debentures, stock and other
securities (whether certificated or uncertificated and whether in registered,
bearer or book-entry form), security entitlements, securities accounts and other
investment property and all promissory notes, negotiable instruments,
certificates of deposit, deposit accounts, financial assets, cash and cash
equivalents, together with all rights to receive interest, income, dividends,
distributions, returns of capital and other amounts (whether in cash,
securities, property, or a combination thereof), and all additional stock,
warrants, options, securities, interests and other property, from time to time
paid or payable or distributed or distributable in respect of any of the
foregoing (but subject to Section 5); all additions, replacements, substitutions
and exchanges to or for any of the foregoing; and all other rights, powers,
privileges, interests, claims and other property in any manner arising out of or
relating to any of the foregoing, of whatever kind or character; together with
all certificates, instruments and entries upon the books of any Custodian or any
other securities intermediaries at any time evidencing any of the foregoing, in
each case whether now owned or existing or hereafter acquired or arising, (the
securities and other assets

 
2

--------------------------------------------------------------------------------

 



described in this clause (ii), together with the Accounts, collectively, the
“Pledged Assets”); and
 
        (iii)    any and all proceeds (as defined in the Uniform Commercial
Code) of or from any and all of the foregoing and, to the extent not otherwise
included in the foregoing, (y) all payments under any insurance (whether or not
the Administrative Agent is the loss payee thereunder), indemnity, warranty or
guaranty with respect to any of the foregoing Collateral and (z) all other
amounts from time to time paid or payable under or with respect to any of the
foregoing Collateral (collectively, “Proceeds”). For purposes of this Agreement,
the term “Proceeds” includes whatever is receivable or received when Collateral
or Proceeds are sold, exchanged, collected or otherwise disposed of, whether
voluntarily or involuntarily.
 
          Each Pledgor and the Administrative Agent hereby agree that any and
all securities and any and all other property and assets (other than cash)
credited from time to time to an Account of such Pledgor shall be treated as
financial assets (as defined in Section 8-102(a)(9) of the Uniform Commercial
Code).
 
         2.       Security for Obligations. This Agreement and the Collateral
secure the full and prompt payment, at any time and from time to time as and
when due (whether at the stated maturity, by acceleration or otherwise), of (i)
(A) all Tranche 1 Obligations related to Tranche 1 Letters of Credit that are
secured pursuant to Section 3.8 of the Credit Agreement and (B) all Tranche 2
Obligations, in each case of each of the Pledgors under the Credit Agreement,
this Agreement (including all fees, costs and expenses payable by each such
Pledgor under Section 9) and the other Credit Documents (including interest
accruing after the filing of a petition or commencement of a case by or with
respect to any Pledgor seeking relief under any Debtor Relief Law, whether or
not the claim for such interest is allowed in such proceeding), and (ii) in the
case of Everest Group, all of its liabilities and obligations under the Guaranty
with respect to the (A) Tranche 1 Obligations related to Tranche 1 Letters of
Credit that are secured pursuant to Section 3.8 of the Credit Agreement and (B)
Tranche 2 Obligations, in each case under Article XII of the Credit Agreement,
whether now existing or hereafter incurred, created or arising and whether
direct or indirect, absolute or contingent, due or to become due (including
obligations of performance), and including all such obligations that, but for
the operation of the automatic stay under Section 362(a) of the federal
Bankruptcy Code (Title 11, U.S. Code), would become due (the liabilities and
obligations of the Pledgors described in this Section 2, collectively, the
“Secured Obligations”).
 
          3.       Representations and Warranties. Each Pledgor represents and
warrants as follows:
 
          (a)     Each Pledgor owns the Accounts established in its name as set
forth herein, and all other Collateral purported to be pledged by it hereunder,
in each case free and clear of any Liens except for the Liens granted to the
Secured Parties, pursuant to this Agreement and except for Liens in favor of the
Custodian (“Custodian Liens”). No security agreement or financing statement with
respect to all or any part of the interests of any Pledgor in the Collateral is
on file or of record in any government or public office, and no Pledgor has
filed or consented to the

 
3

--------------------------------------------------------------------------------

 
 
 
filing of any such statement or notice, except Uniform Commercial Code financing
statements naming the Administrative Agent as secured party.
 
          (b)     With respect to each Account and the Pledged Assets held or
contained therein or credited thereto, this Agreement, together with (i) the
execution by the applicable Custodian of a control agreement with respect to
each such Account in substantially the form of Exhibit A attached hereto or
otherwise satisfying the applicable requirements of Sections 8-106 and 9-104 of
the Uniform Commercial Code (each, a “Control Agreement”) and (ii) to the extent
the laws of Bermuda are applicable, the registration of the charge created by
this Agreement with the Bermuda Registrar of Companies on Form 9 pursuant to
Section 55 of the Companies Act 1981 creates, and at all times shall constitute,
a valid and perfected security interest in and Lien upon the Collateral owned by
such Pledgor in favor of the Administrative Agent, for the benefit of the
Secured Parties, superior and prior to the rights of all other Persons therein
(except for the security interest created by this Agreement and except for
Custodian Liens), and no other or additional filings, registrations, recordings
or actions are or shall be necessary or appropriate in order to maintain the
perfection and priority of such Lien and security interest.
 
          4.       Certain Covenants.
 
          (a)     Each Pledgor agrees that in the event any security and other
property received by such Pledgor to be credited to an Account is registered in
the name of such Pledgor, payable to the order of such Pledgor or specially
indorsed to such Pledgor, such Pledgor shall deliver such security or other
property to the applicable Custodian indorsed to such Custodian or in blank.
 
          (b)     No Pledgor will (i) change its name, identity or corporate
structure, (ii) change its chief executive office from the location thereof
listed on Annex B attached hereto or (iii) change the jurisdiction of its
incorporation or organization from the jurisdiction listed on Annex B (whether
by merger or otherwise), unless in each case such Pledgor has (1) given 20 days’
prior written notice to the Administrative Agent of its intention to do so,
together with information regarding any such new location and such other
information in connection with such proposed action as the Administrative Agent
may reasonably request, and (2) delivered to the Administrative Agent 10 days
prior to any such change or removal such documents, instruments and financing
statements as may be required by the Administrative Agent, all in form and
substance satisfactory to the Administrative Agent, paid all necessary filing
and recording fees and taxes, and taken all other actions reasonably requested
by the Administrative Agent (including, at the request of the Administrative
Agent, delivery of opinions of counsel reasonably satisfactory to the
Administrative Agent to the effect that all such actions have been taken), in
order to perfect and maintain the Lien upon and security interest in the
Collateral provided for herein in accordance with the provisions of Section
3(b).
 
          (c)     Except as permitted by the Credit Agreement, no Pledgor will
sell, transfer or otherwise dispose of, grant any option with respect to, or
mortgage, pledge, grant any Lien with respect to or otherwise encumber any of
the Collateral or any interest therein, except for the security interest created
in favor of the Secured Parties hereunder, the Custodian Liens and except as may
be otherwise expressly permitted in accordance with the terms of this Agreement
and the Credit Agreement. No Pledgor will purchase any securities on margin
using any of the Collateral as collateral.

 
4

--------------------------------------------------------------------------------

 



          (d)     Any Pledgor may add a new Custodial Account as an “Account”
under this Agreement, and/or terminate an Account or remove an Account as
Collateral hereunder, in each case by executing and delivering to the
Administrative Agent a completed supplement to this Agreement in the form of
Exhibit B (each, a “Pledge Supplement”); provided that (i) prior to or
concurrently with the addition of any new Account, the applicable Pledgor shall
deliver or cause to be delivered to the Administrative Agent a (A) true and
correct copy of a statement of such Account prepared by the Custodian thereof,
indicating the contents of such Account as of a recent date, (B) a new Control
Agreement (or supplement to an existing Control Agreement) executed by the
applicable Custodian and such Pledgor, evidencing the establishment of such
Account and the perfection of the security interest of the Administrative Agent
therein, and (C) if applicable, a copy of any new Custodial Agreement with
respect to such Account, and (ii) no Pledgor may terminate an Account or remove
an Account as Collateral hereunder unless, immediately after giving effect
thereto, (A) the Collateral Value (with respect to all remaining Accounts of
such Pledgor and all other Collateral pledged by such Pledgor pursuant to any
Credit Document) would equal or exceed such Pledgor’s aggregate Secured Letter
of Credit Exposure, (B) the aggregate Collateral Value (with respect to all
remaining Accounts of all Pledgors and all other Collateral pledged by any
Pledgor pursuant to any Credit Document) would equal or exceed the aggregate
Secured Letter of Credit Exposure and (C) no Default or Event of Default would
exist. Each Pledgor hereby authorizes the Administrative Agent to attach each
such Pledge Supplement to this Agreement and agrees that all Collateral listed
or referred to on any Pledge Supplement shall for all purposes be deemed
Collateral hereunder and shall be subject to the provisions hereof.
 
          (e)     In the event any Custodian gives notice of termination of any
Control Agreement covering an Account where any Pledged Assets are held, the
applicable Pledgors shall have the right to appoint a successor Custodian, which
shall be a commercial bank or trust company organized under the laws of the
United States or of any State thereof and having a combined capital and surplus
of at least $1,000,000,000 and which appointment shall be subject to the consent
of the Administrative Agent (which consent shall not be unreasonably withheld);
provided that prior to the effective date of such termination (i) each
applicable Pledgor shall have entered into a custodial agreement with the
successor Custodian in form and substance reasonably satisfactory to the
Administrative Agent, (ii) the retiring Custodian shall have transferred the
financial assets and other property (including cash) contained in each
applicable Account to the successor Custodian and (iii) the successor Custodian
and each applicable Pledgor shall have entered into a Control Agreement with the
Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent and the applicable Pledgors shall have executed and
delivered or caused to be delivered all such other documents, opinions and
instruments, and taken all such other action, reasonably requested by the
Administrative Agent in order to perfect the Administrative Agent’s security
interest in the affected Collateral. If no successor Custodian shall have been
so appointed by the Pledgors and shall have accepted such appointment prior to
the effective date of termination of the applicable Control Agreement, then the
Administrative Agent may, on behalf of the Pledgors, appoint a successor
Custodian or direct the retiring Custodian to transfer the financial assets and
other property (including cash) contained in each applicable Account to the
Administrative Agent, to be held by the Administrative Agent as Collateral for
the benefit of the Secured Parties.

 
5

--------------------------------------------------------------------------------

 

          (f)      Each Pledgor agrees that it will, at its own cost and
expense, take any and all actions necessary to warrant and defend the right,
title and interest of the Secured Parties in and to the Collateral against the
claims and demands of all other Persons.
 
          5.      Voting Rights; Dividends and other Distributions. So long as
no Event of Default shall have occurred and be continuing (or would occur as a
result thereof), and except as provided otherwise herein or in any other Credit
Document, (i) each Pledgor shall be entitled (as against the Administrative
Agent and subject to the terms of any custodial or other agreements with any
Custodian) to exercise all voting and other consensual rights pertaining to its
Pledged Assets and (ii) all interest, income, dividends, distributions and other
amounts payable in cash in respect of the Pledged Assets may be paid to the
applicable Custodian and retained in the Accounts for the benefit of the
Pledgors, as applicable, or distributed to the Pledgors, as applicable;
provided, however, that all such interest, income, dividends, distributions and
other amounts shall, at all times after the occurrence and during the
continuance of an Event of Default and upon notice from the Administrative Agent
to the applicable Custodian, be paid to the Administrative Agent and retained by
it as part of the Collateral (except to the extent applied upon receipt to the
repayment of the Secured Obligations). All interest, income, dividends,
distributions or other amounts that are received by any Pledgor in violation of
the provisions of this Section 5 shall be received in trust for the benefit of
the Administrative Agent, shall be segregated from other property or funds of
such Pledgor and shall be forthwith delivered to the Administrative Agent as
Collateral in the same form as so received (with any necessary endorsements).
For purposes of the foregoing provisions of this Section 5 and to the extent
applicable thereto, each Pledgor hereby waives the requirement of Sections
9-207(c)(1) and (c)(2) of the Uniform Commercial Code that the Administrative
Agent apply any money or funds received from the Collateral to reduce the
Secured Obligations.
 
          6.      Remedies. If an Event of Default shall have occurred and be
continuing, the Administrative Agent shall be entitled to exercise in respect of
the Collateral all of its rights, powers and remedies provided for herein or
otherwise available to it under any other Credit Document, by law, in equity or
otherwise, including all rights and remedies of a secured party under the
Uniform Commercial Code, and shall be entitled in particular, but without
limitation of the foregoing, to exercise the following rights, which each
Pledgor agrees to be commercially reasonable:
 
          (a)     To notify each Custodian of the Event of Default and to direct
each Custodian immediately to cease complying with entitlement orders or other
directions concerning the Accounts originated by or on behalf of any Pledgor and
to cease distributing interest and dividends on property in the Accounts to or
for the benefit of the Pledgors, and thereafter to comply with entitlement
orders and other directions concerning the Accounts originated by the
Administrative Agent;
 
          (b)     To notify the parties obligated on any of the Collateral of
the security interest in favor of the Administrative Agent created hereby and to
direct all such Persons to make payments of all amounts due thereon or
thereunder directly to the Administrative Agent or to an account designated by
the Administrative Agent; and in such instance and from and after such notice,
all amounts and Proceeds (including wire transfers, checks and other
instruments) received by any Pledgor in respect of any Collateral shall be
received in trust for the benefit of

 
6

--------------------------------------------------------------------------------

 



the Administrative Agent hereunder, shall be segregated from the other funds of
any Pledgor and shall be forthwith deposited into such account or paid over or
delivered to the Administrative Agent in the same form as so received (with any
necessary endorsements or assignments), to be held as Collateral and applied to
the Secured Obligations as provided herein;
 
          (c)      To direct each Custodian to transfer to or register in the
name of the Administrative Agent or the name of any of its agents or nominees
all or any part of the Collateral, and thereafter to do the same, without notice
to any Pledgor and with or without disclosing that such Collateral is subject to
the security interest created hereunder;
 
          (d)     To exercise all voting, consensual and other rights and powers
pertaining to the Pledged Assets (whether or not transferred into the name of
the Administrative Agent), at any meeting of shareholders, partners, members or
otherwise, and any and all rights of conversion, exchange or subscription and
any other rights, privileges or options pertaining to the Pledged Assets as if
it were the absolute owner thereof, and in connection therewith, the right to
deposit and deliver any and all of the Pledged Assets with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine, and give all consents,
waivers and ratifications in respect of the Pledged Assets, all without
liability except to account for any property actually received by it, but the
Administrative Agent shall have no duty to exercise any such right, privilege or
option or give any such consent, waiver or ratification and shall not be
responsible for any failure to do so or delay in so doing; and for the foregoing
purposes each Pledgor will promptly execute and deliver or cause to be executed
and delivered to the Administrative Agent, upon request, all such proxies and
other instruments as the Administrative Agent may reasonably request to enable
the Administrative Agent to exercise such rights and powers; and in furtherance
of the foregoing and without limitation thereof, each Pledgor hereby irrevocably
constitutes and appoints the Administrative Agent as the true and lawful proxy
and attorney-in-fact of such Pledgor, with full power of substitution in the
premises, to exercise, while an Event of Default has occurred and is continuing,
all such voting, consensual and other rights and powers to which any holder of
any Pledged Assets would be entitled by virtue of holding the same, which proxy
and power of attorney, being coupled with an interest, is irrevocable and shall
be effective for so long as this Agreement shall be in effect;
 
          (e)     To sell, resell, assign and deliver, and to direct each
Custodian to sell, resell, assign and deliver, in the sole discretion of the
Administrative Agent, all or any of the Collateral, in one or more parcels, on
any securities exchange on which any Pledged Assets may be listed, at public or
private sale, at any of the Administrative Agent’s offices or elsewhere, for
cash, upon credit or for future delivery, at such time or times and at such
price or prices and upon such other terms as the Administrative Agent may deem
satisfactory. If any of the Collateral is sold upon credit or for future
delivery, the Administrative Agent shall not be liable for the failure of the
purchaser to purchase or pay for the same and, in the event of any such failure,
the Administrative Agent may resell or direct the resale of such Collateral. In
no event shall any Pledgor be credited with any part of the Proceeds of sale of
any Collateral until and to the extent cash payment in respect thereof has
actually been received by the Administrative Agent. Each purchaser at any such
sale shall hold the property sold absolutely, free from any claim or right of
whatsoever kind, including any equity or right of redemption of any Pledgor, and
each Pledgor hereby expressly waives all rights of redemption, stay or
appraisal, and all rights to require the

 
7

--------------------------------------------------------------------------------

 

 
Administrative Agent to marshal any assets in favor of such Pledgor or any other
party or against or in payment of any or all of the Secured Obligations, that it
has or may have under any rule of law or statute now existing or hereafter
adopted. No demand, presentment, protest, advertisement or notice of any kind
(except any notice required by law, as referred to below), all of which are
hereby expressly waived by each Pledgor, shall be required in connection with
any sale or other disposition of any part of the Collateral. If any notice of a
proposed sale or other disposition of any part of the Collateral shall be
required under applicable law, the Administrative Agent shall give the
applicable Pledgor at least 10 days’ prior notice of the time and place of any
public sale and of the time after which any private sale or other disposition is
to be made, which notice each Pledgor agrees is commercially reasonable. The
Administrative Agent shall not be obligated to make any sale of Collateral if it
shall determine not to do so, regardless of the fact that notice of sale may
have been given. The Administrative Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned. Upon each public sale and, to the extent permitted by applicable law,
upon each private sale, the Administrative Agent may purchase all or any of the
Collateral being sold, free from any equity, right of redemption or other claim
or demand, and may make payment therefor by endorsement and application (without
recourse) of the Secured Obligations in lieu of cash as a credit on account of
the purchase price for such Collateral; and
 
          (f)     The Administrative Agent shall not deliver a Notice of
Exclusive Control (as defined in any Control Agreement) or any other entitlement
order with respect to any Pledged Asset unless an Event of Default has occurred
and is continuing.
 
          7.      Application of Proceeds.
 
          (a)     All Proceeds collected by the Administrative Agent upon any
sale, other disposition of or realization upon any of the Collateral, together
with all other moneys received by the Administrative Agent hereunder, shall be
applied as follows:
 
        (i)       first, to the payment of all reasonable costs and expenses of
such sale, disposition or other realization, including the reasonable costs and
expenses of the Administrative Agent and the reasonable fees and expenses of its
agents and counsel and all other amounts payable to the Administrative Agent
under Section 9;
 
        (ii)      second, after payment in full of the amounts specified in
clause (i) above, to the payment of all amounts owing by any Pledgor to the
Administrative Agent and the Issuing Lender in connection with Secured Letters
of Credit pursuant to any of the Credit Documents in their respective capacities
as such;
 
        (iii)     third, after payment in full of the amounts specified in
clauses (i) and (ii) above, to the payment of all other Secured Obligations
owing to the Secured Parties; and
 
        (iv)     fourth, after payment in full of the amounts specified in
clauses (i), (ii) and (iii) above, and following the occurrence of the
Termination Requirements (as hereinafter defined), to the Pledgors or any other
Person lawfully entitled to receive such surplus.

 
8

--------------------------------------------------------------------------------

 

 
          (b)     The Pledgors shall remain liable to the extent of any
deficiency between the amount of all Proceeds realized upon sale or other
disposition of the Collateral pursuant to this Agreement and the aggregate
amount of the Secured Obligations. Upon any sale of any Collateral hereunder by
the Administrative Agent (whether by virtue of the power of sale herein granted,
pursuant to judicial proceeding, or otherwise), the receipt of the
Administrative Agent or the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold, and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Administrative Agent or such officer
or be answerable in any way for the misapplication thereof.
 
          (c)     Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall have the right to cause to be
established and maintained, at its principal office or such other location or
locations as it may establish from time to time in its discretion, one or more
accounts (collectively, “Collateral Accounts”) for the collection of cash
Proceeds of the Collateral. Such Proceeds, when deposited, shall continue to
constitute Collateral for the Secured Obligations and shall not constitute
payment thereof until applied as herein provided. The Administrative Agent shall
have sole dominion and control over all funds deposited in any Collateral
Account, and such funds may be withdrawn therefrom only by the Administrative
Agent. Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent shall have the right to apply amounts held in the
Collateral Accounts in payment of the Secured Obligations in the manner provided
for in Section 7(a).
 
          (d)     Each of the Secured Parties, by their acceptance of the
benefits hereof and of the other Credit Documents, agrees and acknowledges that
if any Secured Party receives a distribution on account of undrawn amounts with
respect to Secured Letters of Credit issued under the Credit Agreement, such
amounts shall be paid to the Administrative Agent and held by it, for the
ratable benefit of the Secured Parties, as cash collateral for the repayment of
the Secured Obligations as provided for in Section 7(a).
 
          8.       Private Sales. Each Pledgor recognizes that, by reason of
certain prohibitions contained in the Securities Act of 1933, as amended (the
“Securities Act”), and applicable state securities laws as in effect from time
to time, the Administrative Agent may be compelled, with respect to any sale of
all or any part of the Pledged Assets conducted without registration or
qualification under the Securities Act and such state securities laws, to limit
purchasers to any one or more Persons who will represent and agree, among other
things, to acquire such Pledged Assets for their own account, for investment and
not with a view to the distribution or resale thereof. Each Pledgor acknowledges
that any such private sales may be made in such manner at prices and on terms
less favorable than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act), and, notwithstanding such circumstances,
agrees that any such private sale shall be not deemed to have not been made in a
commercially reasonable manner solely by virtue of such restrictions and agrees
that the Administrative Agent shall have no obligation to conduct any public
sales and no obligation to delay the sale of any Pledged Assets for the period
of time necessary to permit its registration for public sale under the
Securities Act and applicable state securities laws, and shall not have any
responsibility or liability as a result of its election not to conduct any such
public sales or delay the sale of any Pledged Assets, notwithstanding the
possibility that a substantially higher price might be realized if the sale were
deferred until after

 
9

--------------------------------------------------------------------------------

 

 
such registration. Each Pledgor hereby waives any claims against the
Administrative Agent or any other Secured Party arising by reason of the fact
that the price at which any Pledged Assets may have been sold at any private
sale was less than the price that might have been obtained at a public sale or
was less than the aggregate amount of the Secured Obligations.
 
          9.       Indemnity and Expenses. Each Pledgor agrees:
 
          (a)     To indemnify and hold harmless the Administrative Agent, each
other Secured Party and each of their respective directors, officers, employees,
agents and affiliates from and against any and all claims, damages, demands,
losses, obligations, judgments and liabilities (including reasonable attorneys’
fees and expenses) in any way arising out of or in connection with this
Agreement and the transactions contemplated hereby, except to the extent the
same shall arise as a result of the gross negligence or willful misconduct of
the party seeking to be indemnified; and
 
          (b)     To pay and reimburse the Administrative Agent upon demand for
all reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) that the Administrative Agent may incur in
connection with (i) the custody, use or preservation of, or the sale of,
collection from or other realization upon, any of the Collateral, including the
reasonable expenses of re-taking, holding, preparing for sale or lease, selling
or otherwise disposing of or realizing on the Collateral, (ii) the exercise or
enforcement of any rights or remedies granted hereunder (including under
Sections 6 and 8), under any of the other Credit Documents or otherwise
available to it (whether at law, in equity or otherwise) or (iii) the failure by
any Pledgor to perform or observe any of the provisions hereof. The provisions
of this Section 9(b) shall survive the occurrence of the Termination
Requirements (as hereinafter defined).
 
          10.    The Administrative Agent; Standard of Care. The Administrative
Agent will hold ll items of the Collateral at any time received under this
Agreement in accordance with the provisions hereof. The obligations of the
Administrative Agent as holder of the Collateral and interests therein and with
respect to the disposition thereof, and otherwise under this Agreement and the
other Credit Documents, are only those expressly set forth in this Agreement and
the other Credit Documents. The Administrative Agent shall act hereunder at the
direction, or with the consent, of the Required Tranche 2 Lenders (and, if any
Tranche 1 Letters of Credit are outstanding as Secured Letters of Credit at such
time, the Required Tranche 1 Lenders) on the terms and conditions set forth in
the Credit Agreement. The powers conferred on the Administrative Agent hereunder
are solely to protect its interest, on behalf of the Secured Parties, in the
Collateral, and shall not impose any duty upon it to exercise any such powers.
Except for treatment of the Collateral in its possession in a manner
substantially equivalent to that which the Administrative Agent, in its
individual capacity, accords its own property of a similar nature, and the
accounting for moneys actually received by it hereunder, the Administrative
Agent shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to the Collateral. Neither the Administrative Agent nor any other
Secured Party shall be liable to any Pledgor (i) for any loss or damage
sustained by such Pledgor or (ii) for any loss, damage, depreciation or other
diminution in the value of any of the Collateral that may occur as a result of
or in connection with or that is in any way related to any exercise by the
Administrative Agent or any other Secured Party of any right or remedy

 
10

--------------------------------------------------------------------------------

 

 
under this Agreement, any failure to demand, collect or realize upon any of the
Collateral or any delay in doing so, or any other act or failure to act on the
part of the Administrative Agent or any other Secured Party, except to the
extent that the same is caused by its own gross negligence or willful
misconduct.
 
          11.     Authorization to File Financing Statements. Each Pledgor
hereby irrevocably authorizes the Administrative Agent, at the expense of the
Pledgors, at any time and from time to time, to file in any filing office in any
jurisdiction any initial financing statement and amendments thereto (in each
case indicating the Collateral) in order to perfect and preserve the
Administrative Agent’s security interest in the Collateral without the signature
of such Pledgor.
 
          12.     Further Assurances; Attorney-in-Fact.
 
          (a)      Each Pledgor agrees that it will join with the Administrative
Agent to execute and, at its own expense, file and refile under the Uniform
Commercial Code such financing statements, continuation statements and other
documents and instruments in such offices as the Administrative Agent may
reasonably deem necessary or appropriate, and wherever required or permitted by
law, in order to perfect and preserve the Administrative Agent’s security
interest in the Collateral, and agrees to do such further acts and things and to
execute and deliver to the Administrative Agent such additional conveyances,
assignments, agreements (including control agreements) and instruments as the
Administrative Agent may reasonably require or deem advisable to perfect,
establish, confirm and maintain the security interest and Lien provided for
herein, to carry out the purposes of this Agreement or to further assure and
confirm unto the Administrative Agent its rights, powers and remedies hereunder.
 
          (b)      Each Pledgor hereby irrevocably appoints the Administrative
Agent its lawful attorney-in-fact, with full authority in the place and stead of
such Pledgor and in the name of such Pledgor, the Administrative Agent or
otherwise, and with full power of substitution in the premises (which power of
attorney, being coupled with an interest, is irrevocable for so long as this
Agreement shall be in effect), from time to time in the Administrative Agent’s
discretion after the occurrence and during the continuance of an Event of
Default (except for the actions described in clause (i) below, which may be
taken by the Administrative Agent without regard to whether an Event of Default
has occurred) to take any action and to execute any instruments that the
Administrative Agent may deem necessary or advisable to accomplish the purpose
of this Agreement, including:
 
        (i)       to sign the name of such Pledgor on any financing statement,
continuation statement, notice or other similar document that, in the
Administrative Agent’s opinion, should be made or filed in order to perfect or
continue perfected the security interest granted under this Agreement;
 
        (ii)      to ask, demand, collect, sue for, recover, compound, receive
and give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;
 
        (iii)     to receive, endorse and collect any checks, drafts,
instruments, chattel paper and other orders for the payment of money made
payable to such Pledgor

 
11

--------------------------------------------------------------------------------

 



representing any interest, income, dividend, distribution or other amount
payable in respect of any of the Collateral and to give full discharge for the
same;
 
        (iv)     to file any claims or take any action or institute any
proceedings that the Administrative Agent may deem necessary or advisable for
the collection of any of the Collateral or otherwise to enforce the rights of
the Administrative Agent with respect to any of the Collateral; and
 
        (v)     to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with any and all of the Collateral as fully and
completely as though the Administrative Agent were the absolute owner of the
Collateral for all purposes, and to do from time to time, at the Administrative
Agent’s option and the Pledgors’ expense, all other acts and things deemed
necessary by the Administrative Agent to protect, preserve or realize upon the
Collateral and to more completely carry out the purposes of this Agreement.
 
          (c)      If any Pledgor fails to perform any covenant or agreement
contained in this
Agreement after written request to do so by the Administrative Agent (provided
that no such request shall be necessary at any time after the occurrence and
during the continuance of an Event of Default), the Administrative Agent may
itself perform, or cause the performance of, such covenant or agreement and may
take any other action that it deems necessary and appropriate for the
maintenance and preservation of the Collateral or its security interest therein,
and the reasonable expenses (including reasonable attorneys’ fees and expenses)
so incurred in connection therewith shall be payable by the Pledgors under
Section 9.
 
          13.    Waivers. Each Pledgor, to the greatest extent not prohibited by
applicable law, hereby (i) agrees that it will not invoke, claim or assert the
benefit of any rule of law or statute now or hereafter in effect (including any
right to prior notice or judicial hearing in connection with the Administrative
Agent’s possession, custody or disposition of any Collateral or any appraisal,
valuation, stay, extension, moratorium or redemption law), or take or omit to
take any other action, that would or could reasonably be expected to have the
effect of delaying, impeding or preventing the exercise of any rights and
remedies in respect of the Collateral, the absolute sale of any of the
Collateral or the possession thereof by any purchaser at any sale thereof, and
waives the benefit of all such laws and further agrees that it will not hinder,
delay or impede the execution of any power granted hereunder to the
Administrative Agent, but that it will permit the execution of every such power
as though no such laws were in effect, (ii) waives all rights that it has or may
have under any rule of law or statute now existing or hereafter adopted to
require the Administrative Agent to marshal any Collateral or other assets in
favor of such Pledgor or any other party or against or in payment of any or all
of the Secured Obligations and (iii) waives all rights that it has or may have
under any rule of law or statute now existing or hereafter adopted to demand,
presentment, protest, advertisement or notice of any kind (except notices
expressly provided for herein).
 
          14.    No Waiver. The rights and remedies of the Secured Parties
expressly set forth in this Agreement and the other Credit Documents are
cumulative and in addition to, and not exclusive of, all other rights and
remedies available at law, in equity or otherwise. No failure or delay on the
part of any Secured Party in exercising any right, power or privilege shall
operate as

 
12

--------------------------------------------------------------------------------

 

 
a waiver thereof, nor shall any single or partial exercise of any such right,
power or privilege preclude any other or further exercise thereof or the
exercise of any other right, power or privilege or be construed to be a waiver
of any Default or Event of Default. No course of dealing between the Pledgors
and the Secured Parties or their agents or employees shall be effective to
amend, modify or discharge any provision of this Agreement or any other Credit
Document or to constitute a waiver of any Default or Event of Default. No notice
to or demand upon any Pledgor in any case shall entitle such Pledgor or any
other Pledgor to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the right of any Secured Party to
exercise any right or remedy or take any other or further action in any
circumstances without notice or demand.
 
          15.    Pledgor’s Obligations Absolute. Each Pledgor agrees that its
obligations hereunder, and the security interest granted to and all rights,
remedies and powers of the Administrative Agent hereunder, are irrevocable,
absolute and unconditional and shall not be discharged, limited or otherwise
affected by reason of any of the following, whether or not such Pledgor has
knowledge thereof:
 
        (i)      any change in the time, manner or place of payment of, or in
any other term of, any Secured Obligations, or any amendment, modification or
supplement to, restatement of, or consent to any rescission or waiver of or
departure from, any provisions of the Credit Agreement, any other Credit
Document or any agreement or instrument delivered pursuant to any of the
foregoing;
 
        (ii)      the invalidity or unenforceability of any Secured Obligations
or any provisions of the Credit Agreement, any other Credit Document or any
agreement or instrument delivered pursuant to any of the foregoing;
 
        (iii)     the addition or release of any Pledgor hereunder or the
taking, acceptance or release of any Secured Obligations or additional
Collateral or other security therefor;
 
        (iv)    any sale, exchange, release, substitution, compromise,
nonperfection or other action or inaction in respect of any Collateral or other
direct or indirect security for any Secured Obligations, or any discharge,
modification, settlement, compromise or other action or inaction in respect of
any Secured Obligations;
 
        (v)     any agreement not to pursue or enforce or any failure to pursue
or enforce (whether voluntarily or involuntarily as a result of operation of
law, court order or otherwise) any right or remedy in respect of any Secured
Obligations or any Collateral or other security therefor, or any failure to
create, protect, perfect, secure, insure, continue or maintain any Liens in any
such Collateral or other security;
 
        (vi)     the exercise of any right or remedy available under the Credit
Documents, at law, in equity or otherwise in respect of any Collateral or other
security for any Secured Obligations, in any order and by any manner thereby
permitted, including, without limitation, foreclosure on any such Collateral or
other security by any manner of sale thereby permitted, whether or not every
aspect of such sale is commercially reasonable;

 
13

--------------------------------------------------------------------------------

 

        (vii)   any bankruptcy, reorganization, arrangement, liquidation,
insolvency, dissolution, termination, reorganization or like change in the
corporate structure or existence of any other Pledgor or any other Person
directly or indirectly liable for any Secured Obligations;
 
        (viii)   any manner of application of any payments by or amounts
received or collected from any Person, by whomsoever paid and howsoever
realized, whether in reduction of any Secured Obligations or any other
obligations of any other Person directly or indirectly liable for any Secured
Obligations, regardless of what Secured Obligations may remain unpaid after any
such application; or
 
        (ix)    any other circumstance that might otherwise constitute a legal
or equitable discharge of, or a defense, setoff or counterclaim available to,
any Pledgor or a surety or guarantor generally, other than the occurrence of all
of the following: (x) the payment in full of the Secured Obligations, (y) the
termination of the obligation of the Issuing Lender to issue Secured Letters of
Credit under the Credit Agreement, and (z) the termination or expiration of all
outstanding Secured Letters of Credit under the Credit Agreement (the events in
clauses (x), (y) and (z) above, collectively, the “Termination Requirements”).
 
          16.    Enforcement. By its acceptance of the benefits of this
Agreement, each Lender agrees that this Agreement may be enforced only by the
Administrative Agent, acting upon the instructions or with the consent of such
of the Lenders as may be required under the provisions of the Credit Agreement,
and that no Lender shall have any right individually to enforce or seek to
enforce this Agreement or to realize upon any Collateral or other security given
to secure the payment and performance of the Secured Obligations.
 
          17.    Amendments, Waivers, etc. No amendment, modification, waiver,
discharge or termination of, or consent to any departure by any Pledgor from,
any provision of this Agreement shall be effective unless in a writing signed by
the Administrative Agent and such of the Lenders as may be required under the
provisions of the Credit Agreement to concur in the action then being taken, and
then the same shall be effective only in the specific instance and for the
specific purpose for which given.
 
          18.    Continuing Security Interest; Term; Successors and Assigns;
Assignment;  Termination and Release; Survival. This Agreement shall create a
continuing security interest in the Collateral and shall secure the payment and
performance of all of the Secured Obligations as the same may arise and be
outstanding at any time and from time to time from and after the date hereof,
and shall (i) remain in full force and effect until the occurrence of the
Termination Requirements, (ii) be binding upon and enforceable against each
Pledgor and its successors and assigns (provided, however, that no Pledgor may
sell, assign or transfer any of its rights, interests, duties or obligations
hereunder without the prior written consent of such of the Secured Parties as
may be required under the Credit Agreement) and (iii) inure to the benefit of
and be enforceable by each Secured Party and its successors and assigns. Upon
any sale or other disposition by any Pledgor of any Collateral in a transaction
expressly permitted hereunder or under or pursuant to the Credit Agreement or
any other applicable Credit Document, the Lien and security interest created by
this Agreement in and upon such Collateral shall be automatically released, and
upon the satisfaction of all of the Termination Requirements, this

 
14

--------------------------------------------------------------------------------

 

 
Agreement and the Lien and security interest created hereby shall terminate; and
in connection with any such release or termination, the Administrative Agent, at
the request and expense of the applicable Pledgor, will execute and deliver to
such Pledgor such documents and instruments evidencing such release or
termination as such Pledgor may reasonably request and will assign, transfer and
deliver to such Pledgor, without recourse and without representation or
warranty, the Collateral (or, in the case of any partial release of Collateral,
such of the Collateral so being released). All representations, warranties,
covenants and agreements herein shall survive the execution and delivery of this
Agreement and any amendment or accession.
 
          19.    Other Terms. All terms in this Agreement that are not
capitalized shall have the meanings provided by the Uniform Commercial Code to
the extent the same are used or defined therein. As used in this Agreement,
“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
be in effect from time to time in the State of New York; provided that if, by
reason of applicable law, the validity or perfection of any security interest in
any Collateral granted under this Agreement is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than New York, then as to
the validity or perfection, as the case may be, of such security interest,
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in such other jurisdiction.
 
          20.    Notices. All notices and other communications provided for
hereunder shall be given to the parties in the manner and subject to the other
notice provisions set forth in the Credit Agreement.
 
          21.    Governing Law. The provisions of the Credit Agreement regarding
consequential damages and governing law, jurisdiction, waiver of immunity and
jury trial waiver shall apply mutatis mutandis in this Agreement to the parties
hereto to the same extent as such provisions apply to them under the Credit
Agreement.
 
          22.    Severability. To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.
 
          23.    Construction. The headings of the various sections and
subsections of this Agreement have been inserted for convenience only and shall
not in any way affect the meaning or construction of any of the provisions
hereof. Unless the context otherwise requires, words in the singular include the
plural and words in the plural include the singular. The provisions of Section
1.3 of the Credit Agreement are hereby incorporated by reference as if fully set
forth herein.
 
          24.    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.

 
15

--------------------------------------------------------------------------------

 
 
 
 
       IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
under seal by their duly authorized officers as of the date first above written.
 
 
 

 EVEREST RE GROUP, LTD.                By: ____________________________________ 
         Name:  ____________________________________          Title:
 ____________________________________                 EVEREST REINSURANCE
(BERMUDA), LTD.                By: ____________________________________         
 Name: ____________________________________           Title:
____________________________________                  EVEREST INTERNATIONAL
REINSURANCE, LTD.                By: ____________________________________       
   Name: ____________________________________           Title:
____________________________________               

 
 
 
Accepted and agreed to:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 

       By: ____________________________________           Name:
____________________________________           Title:
____________________________________       

 
 
 
16

--------------------------------------------------------------------------------

 

ANNEX A
 
ACCOUNTS
 
          1.       “Account Number 109297, Everest International Reinsurance,
Ltd.” established and maintained by The Bank of New York Mellon as custodian.
 
          2.       “Account Number 109296 Everest Re Bermuda, Ltd.” established
and maintained by The Bank of New York Mellon as custodian.
 
          3.       “Account Number 109386 Everest Re Group, Ltd.” established
and maintained by The Bank of New York Mellon as custodian.

 
 

--------------------------------------------------------------------------------

 
 


 
ANNEX B
 
JURISDICTION OF ORGANIZATION/
LOCATION OF CHIEF EXECUTIVE OFFICE
 
    1.
 Everest Reinsurance (Bermuda) Ltd.
 

 
 
 
 
 
Jurisdiction of organization:   
 
Chief executive office:            
 
 
Bermuda
 
Wessex House
45 Reid Street 2nd Floor
P.O. Box HM 845
Hamilton, Bermuda HM DX

 
 
 
    2.
 Everest Re Group, Ltd.
 

 
 
 
Jurisdiction of organization:   
 
Chief executive office:            
Bermuda
 
Wessex House
45 Reid Street 2nd Floor
P.O. Box HM 845
Hamilton, Bermuda HM DX

 
 
 
    3.  
 Everest International Reinsurance, Ltd.
 

 
 
 
Jurisdiction of organization:   
 
Chief executive office:            
Bermuda
 
Wessex House
45 Reid Street 2nd Floor
P.O. Box HM 845
Hamilton, Bermuda HM DX

 
2

--------------------------------------------------------------------------------

 



 
EXHIBIT A
 
FORM OF CONTROL AGREEMENT
 
[attached hereto]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT B
 
FORM OF
PLEDGE SUPPLEMENT
 
       THIS PLEDGE SUPPLEMENT, dated as of, ________________________,
___________,is delivered by [NAME OF PLEDGOR] (the “Pledgor”) pursuant to
Section 4(d) of the Pledge and Security Agreement referred to hereinbelow. The
Pledgor hereby agrees that this Pledge Supplement may be attached to the Second
Amended and Restated Pledge and Security Agreement, dated as of June 22, 2012,
made by the Pledgors named therein in favor of Wells Fargo Bank, National
Association, as Administrative Agent (as amended, modified or supplemented from
time to time, the “Pledge and Security Agreement,” capitalized terms defined
therein being used herein as therein defined).
 
          The Pledgor hereby pledges, assigns and delivers to the Administrative
Agent, for the ratable benefit of the Secured Parties, and grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a Lien
upon and security interest in, all of the Pledgor’s right, title and interest in
and to the account listed on Annex A to this Pledge Supplement and all
sub-accounts, including deposits accounts, created under such account
(collectively, the “New Account”), together with all securities, money,
instruments and other assets now or at any time hereafter held or contained in
or credited to the New Account (all as more completely described in clause (ii)
of Section 1 of the Pledge and Security Agreement) and all Proceeds of the
foregoing (the New Account, together with all such securities, money,
instruments and other assets and the Proceeds thereof, collectively, the “New
Collateral”). The Pledgor agrees that the New Account shall be deemed to be an
“Account” within the meaning of the Pledge and Security Agreement, and that the
New Account, together with all other New Collateral, shall become part of the
Collateral and shall secure all of the Secured Obligations as provided in the
Pledge and Security Agreement. This Pledge Supplement and its attachments are
hereby incorporated into the Pledge and Security Agreement and made a part
thereof.
 
 

 [NAME OF PLEDGOR]        
 
 
     By: ____________________________________   
 
 
     Name: ____________________________________   
 
 
     Title: ____________________________________   

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT F
 
FORM OF
 
COLLATERAL VALUE REPORT
 
_____________________, 20___
 
Wells Fargo Bank, National Association, as Issuing Lender
One South Broad St.
MAC Y1375-080
Philadelphia, Pennsylvania 19107
Attn: Casey Connelly
 
Ladies and Gentlemen:
 
          Reference is made to the Second Amended and Restated Credit Agreement,
dated as of June 22, 2012, among Everest Re Group, Ltd., a company organized
under the laws of Bermuda (“Everest Group”), Everest Reinsurance (Bermuda),
Ltd., a company organized under the laws of Bermuda (“Everest Bermuda”), Everest
International Reinsurance, Ltd., a company organized under the laws of Bermuda
(“Everest International” and, collectively with Everest Group and Everest
Bermuda, the “Borrowers”), the Lenders defined therein and Wells Fargo Bank,
National Association (“Wells Fargo”), as administrative agent for the Lenders
(as amended or otherwise modified from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement are, unless otherwise defined herein or
the context otherwise requires, used herein as defined therein.
 
          This Collateral Value Report is delivered pursuant to Section 6.10(b)
of the Credit Agreement. The date of this Collateral Value Report is  
_________________________, 20__  (the “Report Date”).  Set forth on Attachment A
is the computation of the Collateral Value of both the Borrower submitting this
report and the aggregate Collateral Value of the Borrowers and certain other
information required by Section 6.10(b) of the Credit Agreement as of
__________________________, 20__ (the “Valuation Date”), calculated in
accordance with the definition of “Collateral Value” contained in the Credit
Agreement and the other provisions of the Credit Agreement (including Section
8.12 thereof and Schedule 1.1(b) thereto).
 
          The undersigned hereby certifies that (i) the information on
Attachment A correctly sets forth the Collateral Value (in the aggregate and for
each category of Collateral) of the Borrower submitting this report and for all
Borrowers and the Secured Letter of Credit Exposure (in the aggregate and with
respect to Secured Letters of Credit issued for the account of the Borrower) as
of the Valuation Date; (ii) the aggregate Secured Letter of Credit Exposure does
not exceed the aggregate Collateral Value as of the Valuation Date; (iii) the
Secured Letter of Credit Exposure with respect to Secured Letters of Credit
issued for the account of the Borrower does not exceed the Collateral Value of
the Borrower; and (iv) nothing has come to the attention of the undersigned to
cause the undersigned to believe that the Administrative Agent, for the ratable
benefit of the Secured Lenders, does not have a first priority perfected Lien
(subject to permitted

 
 

--------------------------------------------------------------------------------

 
 
 
Liens in favor of Custodians) on and security interest in the Collateral set
forth on Attachment A as of the Report Date.
 
 
 
 

 [NAME OF BORROWER]        
 
 
     By:  ____________________________________   
 
 
     Name:  ____________________________________   
 
 
     Title:  ____________________________________   

  
 
 
 

--------------------------------------------------------------------------------

 


 
ATTACHMENT A
 
Collateral Value for all Borrowers
 
       Type of Security
Amount /
Market Value
Eligible
Percentage
Collateral
Value
Cash (denominated in U.S. Dollars)
  100%  
Certificates of deposit and savings, money market and
demand deposit accounts issued by federally insured
U.S. banks rated Aa3/AA- or better
  95%  
U.S. Treasury bills, bonds & notes (excluding savings
bonds)
Maturity 2 years or less
Maturity over 2 years
 
95% of Market
90% of Market
 
Investment-grade municipal bonds (Rating A1/A+ or
better; denominated in U.S. Dollars)
Maturity 2 years or less
Maturity over 2 years
 
90% of Market
85% of Market
 
Investment-grade corporate bonds (Rating A1/A+ or
better, non-convertible, NYSE-traded; denominated in
U.S. Dollars)
Maturity 2 years or less
Maturity over 2 years
 
90% of Market
85% of Market
 
Agency RMBS (Rating Aa3/AA- or better)
          Weighted average life < 2 years
        Weighted average life ≥ 2 years and < 10 years
          Weighted average life ≥ 10 years
 
95% of Market
90% of Market
85% of Market
 
Commercial paper (Rating A1, P1, non-floating rate)
 
90% of Market
 
 Total Aggregate Collateral Value
   
$



 
Aggregate Secured Letter of Credit Exposure
 
Beneficiary
Issue Date
Undrawn
Amount
 
Unreimbursed
Drawings
 
 
 
  $     $    
 
 
             
 
 
             
 
 
             
 
 
             
 
 
             
 
Total Secured Letter of Credit Exposure
  $     $    

 
Ratio of aggregate Collateral Value to aggregate Secured Letter of Credit
Exposure:_____________
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Collateral Value for Borrower
 
       Type of Security
Amount /
Market Value
Eligible
Percentage
Collateral
Value
Cash (denominated in U.S. Dollars)
  100%  
Certificates of deposit and savings, money market and
demand deposit accounts issued by federally insured
U.S. banks rated Aa3/AA- or better
  95%  
U.S. Treasury bills, bonds & notes (excluding savings
bonds)
Maturity 2 years or less
Maturity over 2 years
 
95% of Market
90% of Market
 
Investment-grade municipal bonds (Rating A1/A+ or
better; denominated in U.S. Dollars)
Maturity 2 years or less
Maturity over 2 years
 
90% of Market
85% of Market
 
Investment-grade corporate bonds (Rating A1/A+ or
better, non-convertible, NYSE-traded; denominated in
U.S. Dollars)
Maturity 2 years or less
Maturity over 2 years
 
90% of Market
85% of Market
 
Agency RMBS (Rating Aa3/AA- or better)
          Weighted average life < 2 years
          Weighted average life ≥ 2 years and < 10 years
          Weighted average life ≥ 10 years
 
95% of Market
90% of Market
85% of Market
 
Commercial paper (Rating A1, P1, non-floating rate)
 
90% of Market
 
Total Aggregate Collateral Value
   
$



 
 
Secured Letter of Credit Exposure of Borrower
 
Beneficiary
Issue Date
Undrawn
Amount
 
Unreimbursed
Drawings
 
 
 
  $     $    
 
 
             
 
 
             
 
 
             
 
 
             
 
 
             
 
Total Secured Letter of Credit Exposure
  $     $    

 
Ratio of Collateral Value to Secured Letter of Credit Exposure for
Borrower:____________
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
FORM OF
JOINDER AGREEMENT
 
       THIS JOINDER AGREEMENT (this “Joinder Agreement”) is made this ____ day
of____________, 20__, by________________, a_____________(the “New
Lender”).Reference is made to the Second Amended and Restated Credit Agreement,
dated as of June 22, 2012, among Everest Re Group, Ltd., a company organized
under the laws of Bermuda (“Everest Group”), Everest Reinsurance (Bermuda),
Ltd., a company organized under the laws of Bermuda (“Everest Bermuda”), Everest
International Reinsurance, Ltd., a company organized under the laws of Bermuda
(“Everest International”), and the other Subsidiary Borrowers named therein
(collectively with Everest Group, Everest Bermuda and Everest International, the
“Borrowers”), the Lenders defined therein and Wells Fargo Bank, National
Association (“Wells Fargo”), as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) (as amended or otherwise modified from
time to time, the “Credit Agreement”). Terms defined in the Credit Agreement
are, unless otherwise defined herein or the context otherwise requires, used
herein as defined therein.
 
          The New Lender hereby agrees as follows:
 
          1.           Joinder Agreement. Subject to the terms and conditions
hereof and of the Credit Agreement, the New Lender hereby agrees to become a
Lender under the Credit Agreement with an Additional Commitment
of_________________Dollars ($_________ ). After giving effect to this Joinder
Agreement and the adjustments required under clause (ii) of Section 2.20(d) of
the Credit Agreement, the New Lender’s Commitment and the aggregate outstanding
principal amounts of the Loans owing to the New Lender and Letter of Credit
Exposure assigned to the New Lender will be as set forth in Item 4 of Annex I
attached hereto.
 
          2.           New Lender Representations. The New Lender (i) confirms
that it has received a copy of the Credit Agreement, together with copies of the
financial statements of Everest Group delivered to the Administrative Agent
pursuant to the Credit Agreement and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Joinder Agreement, (ii) represents and warrants that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Joinder Agreement,
(iii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, (iv)
appoints and authorizes the Administrative Agent to take such action as
Administrative Agent on its behalf under the Credit Documents, and to exercise
such powers and to perform such duties, as are specifically delegated to or
required of the Administrative Agent by the terms thereof, together with such
other powers as are reasonably incidental thereto, (v) agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Credit Agreement are

 
 

--------------------------------------------------------------------------------

 

 
required to be performed by it as a Lender, (vi) represents and warrants that it
has full power and authority, and has taken all action necessary, to execute and
deliver this Joinder Agreement and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (vii) specifies as its
address for payments and notices the office set forth beneath its name on its
signature page hereto, and (viii) has delivered, if it is a Foreign Lender, any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly complete and executed by the New Lender.
 
          3.            Effective Date. Following the execution of this Joinder
Agreement by the New Lender, an executed original hereof, together with all
attachments hereto, shall be delivered to the Administrative Agent. The
effective date of this Joinder Agreement (the “Effective Date”) shall be the
date of execution hereof by the Borrowers, the Administrative Agent and the New
Lender. As of the Effective Date, the Lender shall be a party to the Credit
Agreement and, to the extent provided in this Joinder Agreement, shall have the
rights and obligations of a Lender thereunder and under the other Credit
Documents.
 
          4.            Governing Law. This Joinder Agreement shall be governed
by, and construed in accordance with, the law of the State of New York.
 
          5.            Entire Agreement. This Joinder Agreement, together with
the Credit Agreement and the other Credit Documents, embody the entire agreement
and understanding between the parties hereto and supersede all prior agreements
and understandings of the parties, verbal or written, relating to the subject
matter hereof.
 
          6.            Successors and Assigns. This Joinder Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
successors and assigns.
 
          7.            Counterparts. This Joinder Agreement may be executed in
any number of counterparts and by different parties hereto on separate
counterparts, each of which, when so executed and delivered, shall be an
original, but all of which shall together constitute one and the same
instrument.
 
[signatures on following page]

 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Joinder Agreement to be
executed by their duly authorized officers as of the date first above written.
 

  [NAME OF NEW LENDER]          
 
By:
____________________________________             Name:
____________________________________             Title:
____________________________________  

 
 
Accepted this ___ day of
_____________, _____:
 
 

 WELLS FARGO BANK, NATIONAL ASSOCIATION,   as Administrative Agent          By:
____________________________________          Name:
____________________________________          Title:
____________________________________  

 

 EVEREST RE GROUP, LTD.           By: ____________________________________      
   Name: ____________________________________          Title:
____________________________________  

 

 EVEREST REINSURANCE (BERMUDA), LTD.           By:
____________________________________          Name:
____________________________________          Title:
____________________________________  

 

 EVEREST INTERNATIONAL REINSURANCE, LTD.           By:
____________________________________          Name:
____________________________________          Title:
____________________________________  

 
 
 
3

--------------------------------------------------------------------------------

 
 
ANNEX I
 
 

 1. Borrowers:       Everest Re Group, Ltd.     Everest Reinsurance (Bermuda),
Ltd     Everest International Reinsurance, Ltd.        2. Name and Date of
Credit Agree,emt:         Second Amended and Restated Credit Agreement, dated as
of June 22, 2012, among the Borrowers, certain Lenders from time to time parties
thereto and Wells Fargo Bank, National Association, as Administrative Agent.    
   3. Date of Joinder Agreement:   ____________________________, _________      
 4. Amounts (as of date of adjustment pursuant to clause (ii) of Section 2.20(d)
of the Credit Agreement):

 
Tranche1
 
Aggregate Amount of
Commitment/Loans/
Letter of Credit Exposure
for all Lenders under
Facility
 
Amount of
Commitment/Loans/
Letter of Credit Exposure
Assigned
 
Percentage Assigned of
Commitment/Loans/
Letter of Credit Exposure2
      $     $       %     $     $       %     $     $      %



 

 5. Addresses for Payments and Notes:        

             

 New Lender: For Funding/Notices:                           Facsimile:  (____)
___________________   Reference           For Payments:                        
  Facsimile:  (____) ___________________

 
_____________________________________________________
1           Fill in the appropriate terminology for the types of facilities
under the Credit Agreement under which the
      New Lender is making its commitment (e.g. “Tranche 1 Commitment” and/or
“Tranche 2 Commitment”).
2           Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans/Letter of Credit Exposure of all Lenders thereunder.

 
 

--------------------------------------------------------------------------------

 
 
 
Reference:

 
6.  
Effective Date:    ___________,_______ (in accordance with Section 3 of the
Joinder Agreement).

 
 
 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT H
 
 
FORM OF
ASSUMPTION AGREEMENT
 
       THIS ASSUMPTION AGREEMENT, dated as of the _____ day of __________,20__
(this “Agreement”), is executed and delivered by ______________, a
_____________corporation (the “Company”), Everest Re Group, Ltd., a company
organized under the laws of Bermuda (“Everest Group”), and Wells Fargo Bank,
National Association, in its capacity as administrative agent under the Credit
Agreement referred to hereinbelow (in such capacity, the “Administrative
Agent”), pursuant to Section 11.19 of the Credit Agreement. Capitalized terms
used herein without definition shall have the meanings given to them in the
Credit Agreement.
 
          Reference is made to the Second Amended and Restated Credit Agreement,
dated as of June 22, 2012, among Everest Re Group, Everest Reinsurance
(Bermuda), Ltd., a company organized under the laws of Bermuda (“Everest
Bermuda”), Everest International Reinsurance, Ltd., a company organized under
the laws of Bermuda (“Everest International”), and the other Subsidiary
Borrowers named therein (collectively with Everest Group, Everest Bermuda and
Everest International, the “Borrowers”), the Lenders defined therein and the
Administrative Agent (as amended or otherwise modified from time to time, the
“Credit Agreement”). Pursuant to Section 11.19 of the Credit Agreement, Everest
Group may from time to time after the Restatement Effective Date designate one
or more Persons as additional Borrowers, subject to, among other things, the
execution and delivery by such designated Borrower of an Assumption Agreement.
The Company is a Subsidiary of Everest Group and will obtain benefits as a
result of the extension of credit under the Credit Agreement, which benefits are
hereby acknowledged, and, accordingly, desires to execute and deliver this
Agreement. Therefore, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company hereby agrees as follows:
 
          1.        The Company hereby joins in and agrees to be bound by each
and all of the provisions of the Credit Agreement as a Borrower thereunder. In
furtherance (and without limitation) of the foregoing, the Company hereby agrees
to pay and perform all of the Obligations of the Company as a Borrower under the
Credit Agreement and the other Credit Documents to which it is or hereafter
becomes a party, all on the terms and subject to the conditions set forth in the
Credit Agreement. The Company further agrees to execute and deliver all other
documents and instruments and take all other actions required under or pursuant
to the provisions of Section 11.20 of the Credit Agreement in connection with
its joinder as a Borrower under the Credit Agreement.
 
          2.        Each of Everest Group and the Company hereby represents and
warrants that each representation and warranty contained in Article V of the
Credit Agreement (except those found at Section 5.10, clause (i) of Section 5.5,
and clause (ii) of Section 5.13(c)) and in the other Credit Documents is true
and correct in all material respects on and as of the date hereof (except to the
extent any such representation or warranty is expressly stated to have been made
as of a

 
 

--------------------------------------------------------------------------------

 

specific date, in which case such representation or warranty shall be true and
correct in all material respects as of such date), as if such representations
and warranties were set forth at length herein.
 
          3.        This Agreement shall be a Credit Document (within the
meaning of such term under the Credit Agreement), shall be binding upon and
enforceable against the Company and its successors and assigns, and shall inure
to the benefit of and be enforceable by the Administrative Agent and each Lender
and their respective successors and assigns. This Agreement and any attachments
hereto are hereby incorporated into the Credit Agreement and made a part
thereof.
 
       IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed under seal by their duly authorized officers as of the date first above
written.
 

  [NAME OF COMPANY]          
 
By:
____________________________________             Name:
____________________________________             Title:
____________________________________  

 

  EVEREST RE GROUP, LTD.          
 
By:
____________________________________             Name:
____________________________________             Title:
____________________________________  

 
Accepted and agreed to:
 

WELLS FARGO BANK, NATIONAL ASSOCIATION,   as Administrative Agent          By:
____________________________________          Name:
____________________________________          Title:
____________________________________  

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.1(a)
 
Commitments and
Notice Addresses
 
 
Commitments
 
Lender
 
Tranche 1
Commitment
   
Tranche 2
Commitment
 
Wells Fargo Bank, National Association
  $ 27,500,000     $ 82,500,000  
Citibank, N.A.
  $ 27,500,000     $ 82,500,000  
ING Bank N.V., London Branch
  $ 27,500,000     $ 82,500,000  
Barclays Bank PLC
  $ 23,125,000     $ 69,375,000  
Lloyds TSB Bank plc
  $ 23,125,000     $ 69,375,000  
The Bank of New York Mellon
  $ 17,500,000     $ 52,500,000  
Deutsche Bank AG New York Branch
  $ 17,500,000     $ 52,500,000  
HSBC Bank Bermuda Limited
  $ 17,500,000     $ 52,500,000  
JPMorgan Chase Bank, N.A.
  $ 12,500,000     $ 37,500,000  
Bank of America, N.A.
  $ 6,250,000     $ 18,750,000  
Total
  $ 200,000,000.00     $ 600,000,000.00  

 
 
Notice Addresses
 
Party
Address
  Borrower
Everest Re Group, Ltd.
 
Wessex House
 
45 Reid Street, 2nd Floor
 
P.O. Box HM 845
 
Hamilton, HM DX
 
Bermuda
 
Attention: Mark De Saram
 
Facsimile: (441) 295-4828
         with a copy to:      
Everest Global Services, Inc.
 
Westgate Corporate Center
 
477 Martinsville Road
 
P.O. Box 830
 
Liberty Corner, NJ 07938-0830
 
Attention: Frank Lopapa
 
Facsimile: (908) 604-3412


 
 

--------------------------------------------------------------------------------

 



Party
Address
  Wells Fargo Bank, National Association
Wells Fargo Bank, N.A.
 
Charlotte, NC
 
ABA: 121000248
 
Acct: 01104331628807
 
Acct Name: Agency Services Clearing A/C
 
Ref: Everest Re Group, Ltd.
 
Attn: Financial Cash Controls
     
Address for notices as Administrative Agent:
 
Wells Fargo Bank, National Association
 
1525 West W.T. Harris Blvd.
 
Mail Code: D1109-019
 
Charlotte, North Carolina 28262
 
Attention: Syndication Agency Services
 
Telephone: (704) 590 2706
 
Facsimile: (704) 590 2790
 
E-mail: agencyservices.requests@wellsfargo.com
     
Address for notices as Issuing Lender:
 
Wells Fargo Bank, National Association
 
One South Broad Street
 
MAC Y1375-080
 
Philadelphia, Pennsylvania 19107
 
Attention: Casey Connelly
 
Facsimile: (267) 321-7101


 
 

--------------------------------------------------------------------------------

 

Schedule 1.1(b)
 
Collateral Values1
 
Category of Investment/Security
Eligible Percentage
Cash (denominated in U.S. Dollars)
100%
Certificates of deposit and savings, money market and
demand deposit accounts issued by federally insured
U.S. banks rated Aa3/AA- or better
95%
U.S. Treasury bills, bonds & notes (excluding savings
bonds)
Maturity 2 years or less
Maturity over 2 years
95% of Market
90% of Market
Investment-grade municipal bonds (Rating A1/A+ or
better; denominated in U.S. Dollars)
Maturity 2 years or less
Maturity over 2 years
90% of Market
85% of Market
Investment-grade corporate bonds (Rating A1/A+ or
better, non-convertible, NYSE-traded; denominated in
U.S. Dollars)
Maturity 2 years or less
Maturity over 2 years
90% of Market
85% of Market
Agency RMBS (Rating Aa3/AA- or better)
          Weighted average life < 2 years
          Weighted average life ≥ 2 years and < 10 years
          Weighted average life ≥ 10 years
95% of Market
90% of Market
85% of Market
Commercial paper (Rating A1, P1, non-floating rate)
90% of Market



 
___________________
 
1 Other than U.S. Treasury bills, bonds & notes, no single issue or issuer shall
comprise greater than 10% of the Collateral Base at anytime. Commercial paper
shall not comprise greater than 15% of the Collateral Base at anytime,
regardless of issuer. No Collateral (including, without limitation, cash) shall
be included in the calculation of the Collateral Base unless the Administrative
Agent has a first priority perfected lien on and security interest in such
Collateral and the collateral account in which such Collateral is held. No
Collateral which is subject to a securities lending arrangement shall be
included in a Collateral Base. All Collateral must be capable of being marked to
market on a daily basis and cleared and settled within the United States.

 
 

--------------------------------------------------------------------------------

 

Schedule 5.4
 
Licenses
 
Everest International Reinsurance, Ltd. – Licensed as an Insurer
 
Bermuda
 
 
 
 
 
 
 
 
 
 
 
 
 
Everest Reinsurance (Bermuda), Ltd.
Registration/ Licensed as an Insurer/Reinsurer
 
Bermuda
United Kingdom

 
 

--------------------------------------------------------------------------------

 

Schedule 5.7
 
Subsidiaries
 
(See attached.)

 
 

--------------------------------------------------------------------------------

 

[org2.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 

Schedule 8.3
 
Liens
 
None.
 
 
 